 MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)325Aeronautical Industrial District Lodge No. 91 Inter-nationalAssociation ofMachinists and Aero-spaceWorkers(Pratt and Whitney, Division ofUnited Technologies Corporation)andWayneA. GilbertLocal LodgeNo. 707,International Association ofMachinists and Aerospace Workers(Pratt andWhitney,Division of United Technologies Cor-poration)andWayneA. Gilbert. Cases 39-CA-2602, 39-CB-806, 39-CB-679, and 39-CB-787April 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 31, 1987, Administrative LawJudge Robert G. Romano issued the attached deci-sion.The Respondents filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief and cross-exceptions and a supportingbrief.The Charging Party filed a concurrence totheGeneral Counsel's brief. Thereafter, the Re-spondents filed an answering brief to the GeneralCounsel's cross-exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.iOn March5, 1990, the Respondents filed a motionto reopen recordfor receiptof additional evidenceThe Respondentsrequestedthat therecord be reopened for the sole purpose of receiving into evidence theaffidavitof itsdirecting labor representative,Andrew D Romegialli.Counsel for the General Counsel filed a response in opposition to themotion and the ChargingParty filed a concurrence to the General Coun-sel's oppositionAccording to the motion,the basis for submittingthe affidavitis that itconstitutes previously unavailableevidenceconcerning eventsthat haveoccurred since the close of the hearing and that demonstrate the mappro-priatenessof the judge's recommendedremedy. That remedy, which wehave adopted,includes a requirementthat Charging Party Wayne Gilbertbe permitted to run as an incumbent in the next election for the positionof District 91 labor representative, that Gilbertbe reinstatedto, any open-mg for such a positionthatmay occurin the interim,and that Gilbertreceive backpayuntil he is permitted to participate in an election for alabor representative position.Romegialli's affidavit avers that the recommended remedy is improperbecause Gilbert, since the close of the hearing,has run in several internalDistrict 91elections and has failedto receiveenoughsupport to beplaced onthe ballotin such elections.Thus, accordingto the motion, theremedy would unnecessarily intrude on internal union affairs.We agree with the General Counsel thatthe profferedevidence is nei-ther "newly discovered"nor "previously unavailable evidence" becauseitdidnot exist at the timeof thehearing.Seder Foods Corp.,286 NLRB215 (1987). Rather, the profferedevidence involves events allegedly oc-curring subsequent to the close of hearing and the issuanceof the judge'sdecisionand order.The Respondent has failed to demonstratethat thecircumstances arising after the close of hearingwouldalter the result inthis case.See NationalLaborRelations Board Rules and Regulations,Sec. 102.48(d)(1);PresbyterianHospital,285 NLRB 935 fn. 1 (1987). Ac-cordingly, we deny theRespondents' motion.However, as the Respond-ents' contentions are relatedto the remedyimposed here,they may ap-propriatelybe raisedat the compliance phase of this proceedingChal-lenge-Cook Bros.,282 NLRB 21, 26 at fn. 7 (1986),enfd 843 F.2d 230(6th Cir. 1988).The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions as modified for the reasons set forthbelow, and to adopt the recommended Order.In this consolidated case involving RespondentsLocal Lodge 707 (Local 707) and District LodgeNo. 91 (District Lodge), the complaint alleged,interalia,thatLocal707violatedSection8(b)(1)(A) of the Act on December 7, 1984, byfiling a "Verified Complaint and Application for aTemporary and Permanent Injunction and Tempo-rary Restraining Order" in the Superior Court ofthe State of Connecticut, Local 707's civil lawsuitagainst Charging Party Wayne Gilbert requested atemporaryrestrainingorder and a temporary andpermanent injunction to prevent Gilbert from en-tering the Respondent Local's hall, from harassingand intimidating union members at the hall, andfrom attending union meetings.The superior courtjudge framed the issue before him as whether Gil-bert's conduct, regardless of his membership status,violated either the Union's bylaws or constitutionor the "general law." Accepting as true every actthat was claimed to have been committed by Gil-bert, the superior court judge found that it did not"even approach the kind of conduct that is de-scribed in thecases" that had been brought to hisattention. Finding "no basis upon which the Courtshould granttheApplication for Temporary In-junction," the superior court denied the injunctionrequest and dismissed the entire suit.Judge Romano here concluded that RespondentLocal 707's civil lawsuit against Gilbert violatedSection 8(b)(1)(A) of the Act. In so concluding,however, he reasoned that where a civil lawsuithas been fully adjudicated and the plaintiff has notprevailed, the Board will nonetheless go beyondthe state court's determination and consider, as a"thresholdquestion,"a respondent'sreasonablebasis for filing the unsuccessful lawsuit. Thus, ac-2 The Respondents,citingWright Line,251 NLRB 1083 (1980), con-tend that District 91 would not have recalled Charging Party Gilbert tohis position as district labor representative, and that District 91 and Local707 would not have permitted him to be nominated for election to thatposition,even if he had not engaged in protected conduct. They arguethat the judge therefore should not have found their actions unlawfulWe find no merit in those assertions.Although there was some personalanimosity between Gilbert and Directing Labor Representative Tracythat antedated Gilbert's protected activities,we cannot find, in the face oftheRespondents'manifest antagonism toward Gilbert resulting fromthose activities,that he would not have been recalled to his district laborrepresentative position inanyevent solely because of Tracy's personaldislike of hum. The Respondents'contention that Gilbert would, in anycase, have been denied nomination for the position of district labor repre-sentative in 1986 because he was not working at the trade is equally un-persuasive.According to the testimony of International RepresentativeAlmeida, if Gilbert had been recalled to that position in 1985(i.e., if Dis-trict 91 had not unlawfully refused to recall him),he would have beeneligible to run as an incumbent.298 NLRB No. 47 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcording to the judge, a determination should bemade astowhether there was a reasonable basisfor the lawsuit prior to making any determinationon whether the filing of the lawsuit was retaliatory.In making this inquiry here, the judge analyzed thereasonablenessof the lawsuit on the basis of wheth-er there weregenuine issuesof law and fact to beresolved.He concluded that there were genuineissuesof law and fact based on the superior courtjudge's gratuitous comments made at the conclu-sion of the hearing. At that time, the superior courtjudge expressed his appreciation to both counselsfor having presented legal claims and authorities,and for having focused on the problems and theissuesin a professionalmanner.Judge Romano in-ferred that the superior court judge would nothave made this comment if the plaintiffs case hadbeen a sham or frivolous or restedon baseless andintentionally false or contrived fact, or was plainlyforeclosedas a matterof law. Accordingly, hefound that Local 707 did presenta reasonable basisin fact and law for the lawsuit it filed,, despite thelack of success of the lawsuit. Nevertheless,findingthatLocal 707's "real motive" was to retaliateagainstGilbert for his protected activities, thejudge found that Local .707's lawsuit violated theAct.Although we agree with the judge'sultimateconclusion that Local 707's civil lawsuit violatedSection 8(b)(1)(A) of the Act, in our view, thejudge'sapproachmisperceivedtheSupremeCourt's holding inBillJohnson'sRestaurants v.NLRB, 461U.S. 731 (1983). There, the Court heldthat the establishment of a retaliatory motive and alack of reasonable basis in fact or law are both es-sential prerequisites in order toenjointhe prosecu-tion of a state court lawsuit. Thus, if the suit has areasonablebasis,the Board must stay its unfairlabor practice proceeding until the state court suithas concluded. The Court also stated that shouldthe plaintiff prevail and the state court find merit inthe suit, he must also prevail before the Board be-cause the filing of a meritorious lawsuit is not anunfair labor practice. If however, the plaintiff hasnot prevailed, its civil suit will be deemed to bemeritless,and theBoard's inquiry, for purposes ofresolving the unfair labor practiceissue,may pro-ceed to resolving the question of whether arespondent/plaintiff acted with a retaliatory motivein filing its suit.3PhoenixNewspapers,294 NLRB47 (1989).3InBill Johnson's,the Supreme Court stated.If the state proceedings result in a judgment adverse to the plaintiff,the Board may then consider the matter further and, if it is foundthat the lawsuit was filed with retaliatory intent, the Board may finda violation and order appropriate relief. [461 U S. at 749.]Here, as previously stated, the plaintiff (Re-spondent Local 707) did not prevail in its lawsuit.Thus, the merits of the civil suit have already beenadjudicated against Local 707 and that adjudicationestablishes that the suit lacks merit. Accordingly,our inquiry turns to examining the Respondent'smotive in filing its suit.The judge considered the question of intent andfound that the many acts of union animus directedagainstGilbert, the overly broad injunction the Re-spondent sought, as well as the damage request,evidenced the Respondent's retaliatory motive.4The judge further found that the Respondent,Local 707, failed to establish in defense that itwould have filed and pursued its lawsuit, in themanner it did, even if Gilbert had not engaged inprotected Section 7 activity.We agree with thesefindings.5Accordingly, having found that Local707's civil lawsuit was meritless and was filed for aretaliatory motive, we adopt the judge's conclusionthat the lawsuit violated Section 8(b)(1)(A) andadopt the judge's recommended remedy.6ChairmanStephenswould not agree that, anytime a respondentchargedwith filing a retaliatorylawsuit loses on the merits aftersurviv-mg summaryjudgment or judgment on the pleadings,there must be anautomatic finding that the lawsuit had no reasonable basis in law or fact.He agrees,however, that the lawsuit at issue in this case had no reasona-ble basis inlaw or fact.4Member Cracraftfinds it unnecessaryto rely on thedamage requestas evidence of retaliatory motive.I In agreeingwith the judgethatLocal 707 failed to carry itsWrightLineburden in this respect,we observe that Gilbert'sdisruptive actionsat union meetings,which wereLocal 707'sstated reason for filing itslawsuit against him, were the proximate resultof Local70Tsactions incanceling his union membership and then in denying himthe opportunityto be nominated for union office on the groundthathe was not amember in good standing.The cancellation of Gilbert'smembership wasunlawful,MachinistsDistrict 91 (Pratt &Whitney),278 NLRB39 (1986),enfd.817 F.2d 235 (2d Cir. 1987), and Gilbert's response,if intemperate,was not disproportionateto theRespondents' unlawful actions againsthim In these circumstances, it is unavailingfor theRespondents to arguethatLocal 707 wouldhave suedGilbert evenif he had not engaged inprotectedconduct when, but for his participationin protected activities,there would have been no unlawful retaliation against lum to provoke hisdisruptive actsMemberDevaney doesnot join his colleagues in analyzing the Re-spondent's defensefor filingthe lawsuit underWright Line.As the Boardhas adopted the .judge'sfindingsthat theRespondent filed the lawsuit,which the state courtfound to beunmentonous,with a retaliatorymotive, he concludes that those findings are sufficient to establish thatthe Respondent's filing of thelawsuit violated Sec. 8(b)(1)(A). SeeBillJohnson's Restaurantsv.NLRB,461 U S. 731, 749 (1983).6 The judge found, inter alia,that bothRespondents violated Sec.8(b)(1)(A) of the Act by refusing to allow Gilbertto be nominated to adistrict labor representative position.To remedythis violation,we haveadopted the judge's recommendationthat theRespondents,jointly andseverally,shallmakeGilbert whole by payment of backpayto him, withinterest, for the period May 1, 1986, "until suchtune as Gilbert shall beallowedto lawfullyparticipate in an election as a candidatefor [districtlabor representative]position "This approach affords theRespondentsthe option of holding aspecial election for the purpose of terminatingtheir backpay obligation. MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)327ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Aeronauti-cal Industrial District Lodge No. 91 InternationalAssociation of Machinists and Aerospace Workers,East Hartford, Connecticut, and Local Lodge No.707, InternationalAssociation of Machinists andAerospaceWorkers,North Haven, Connecticut,their officers,agents,and representatives,shall takethe action set forth in the Order.Mark W. Engstrom, Esq.,for the General Counsel.SheldonEngelhardEsq.and Daniel Ladow (VladeckWaldman, Elias & Engelhard, P.C.),of New York,New York, for the Respondents.Edward Gallant, Esq. (Gallant,Gallant & Culver),New Haven, Connecticut, for the Charging Party.DECISIONBy most recent answer dated 7 November 1986, Re-spondent DL 91 and Respondent LL 707 have eachdenied commission of any of the unfair labor practices asalleged in the complaint. Respondent DL 91 has furtheranswered separately that it has not rehired Gilbert, sinceamong other things, Gilbert resigned his position as adistrict labor representative of DL 91 in or around June1983; and, that DL 91 has informed Gilbert that in ac-cordance with its constitution (bylaws), and with theConstitution of the International Association of Machin-ists and Aerospace Workers (International), that Gilbertis ineligible to run as a candidate for the position of dlr.RespondentLL 707separately answered that as of May1984 Gilbert's membership in LL 707 lapsed because ofGilbert's failure to pay dues; and, that Respondent LL707 notified Gilbert that Gilbert was ineligible to run asa candidate for election to the positionof dlr, but LLof707 denies all allegations of having done so for unlawfulreasons.Respondent unions also contend that a certainSTATEMENT OF THE CASEROBERTG. ROMANO, Administrative Law Judge. Iheard these consolidated cases at Hartford, Connecticut,on 1-5, 9, and 10 December 19936. Wayne A. Gilbert, anindividual charging party (Gilbert), filed a charge inCase 39-CB-679 on 18 April 1985 against Local LodgeNo. 707,InternationalAssociation ofMachinists andAerospaceWorkers (LL 707). Complaint in Case 39-CB-679 issued on 31 May 1985,alleging that on or about7December 1984, LL 707 had filed a "Verified Com-plaint and Application for a Temporary and PermanentInjunction and Temporary Restraining Order" againstGilbert in the Superior Court of the State of Connecti-cut, Judicial District of New Haven (Verified Complaint,state court,or state lawsuit)inviolation of Section8(b)(1)(A) of the Act. Gilbert filed a charge in Case 39-CA-2602 (also) on 18 April 1985 (amended 16 Septem-ber 1985) against Aeronautical Industrial District LodgeNo. 91, InternationalAssociation ofMachinists andAerospace Workers (DL 91). Complaint in Case 39-CA-2602issued on 30 September 1985, alleging that since onor about 11 March 1985, Respondent DL 91 has failedand refused to recall Gilbert to a position of districtlabor representative (dlr), in violation of Section 8(a)(1),(3), and (4). (Initial) order consolidating cases39-CB-679and 39-CA-2602 for hearing issued on 30 September1985.Gilbert next filed a charge in Case 39-CB-787 againstLL 707on 20 February 1986,and a similar charge inCase 39-CB-806 againstDL 91 on 7 April1986.Furtherorder consolidating cases, consolidated complaint andnotice of hearing (the complaint)issued on 27 May 1986.The complaint resultingly now additionally alleges thatsince on or about February 1986 Respondent DL 91,and, since on or about 16 February 1986, Respondent LL707, each respectively, has failed and refused to allowGilbert to be nominated as a candidate for election to theposition of dlr, in violation of Section 8(b)(1)(A) of theAct.arbitration settlement arrived at between LL 707 andGilbert,and Pratt' andWhitney,Division of UnitedTechnologies Corporation (P&W), on 5 February 1986impacts on certain allegations of the complaint.The General Counsel has filed brief dated 4 March1987 (adopted and subscribed to by Charging Party), asdid Respondent Unions of same date,though with, cer-tain(accepted)errata later filed by unions on 11 March1987.Upon request of Respondent Unions to file replybrief,inter alia, to a claimed extraordinary remedy beingsought by the General Counsel in this latest matter, viz,for a Board ordered rerun of an(interim)internal unionelection, pursuant to my Order additional briefs on thelimited issue of the purported novel and/or extraordinaryremedy, within allowed mail service date of on or before22 May 1987.Upon theentirerecord, from my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs of the parties, I make the followingFINDINGS OF FACT1.JURISDICTIONJurisdiction is not in issue. The complaint alleges, andRespondent by answer (as amended at hearing) admitsthat P&W is a Delaware corporation with an office andplace of business in North Haven,Connecticut (NorthHaven facility), where P&W isengaged inthe manufac-ture and nonretail sale and distribution of aircraft enginesand related products;that during 12-month period ending31March 1986, P&W sold and shipped products, goodsand materials valued in excess of $50,000 from its NorthHaven facility directly to points located outside the Stateof Connecticut; and that P&W is an employerengaged incommercewithinthe meaningof Section 2(2), (6), and(7) of the Act.The complaint also alleges,and Respondents admit:that DL 91 is an unincorporated labor organization withoffice and place of business in East Hartford,Connecti-cut (East Hartfordoffice);thatDL 91 represents em-ployees in collective bargaining; that during the same 12-month period, DL 91 has been part of International, a 328DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmultistate labor organization which has its headquartersinWashington,D.C. and which collects annual duesfrom its affiliates in excess of $500,000; that DL 91 hasitself remitted per capita taxes in excess of $50,000 fromitsEast Hartford office to International in Washington,D.C.; and that DL 91 is also an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. The consolidated complaint also alleges,and Respondent Unions DL 91 and LL 707 admit thateach, respectively, is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEISSUES;AND BACKGROUNDA. The Issues DefinedIn addition to the contended novel and/or extraordi-nary remedy issue raised as earlier noted,allpartiesappear to be in general accord in defining the basic sub-stantive unfair labor practice issues.They are essentiallythree.Simply stated they are:1.WhetherRespondentLL 707 violatedSection8(b)(1)(A) of the Act by a filing of the "Verified Com-plaint"againstWayneA. Gilbert on7 December 1984,where the State Courthas subsequently denied the appli-cation on 14 December 1984.Essentially,the partiesargue different applications of the SupremeCourt hold-ing inBillJohnson's Restaurantsv.NLRB,461 U.S. 731(1983),where it has been determined that a plaintiff hasunsuccessfully brought a lawsuit in a state court.2.WhetherRespondentDL 91 has violatedSections8(a)(1), (3), and(4) of the Actby failingto recallWayneA. Gilbert toa positionof DL 91 Labor Representativeon and after 11 March 1985.3.WhetherRespondentDL 91 on or about 1 February1986, and/or RespondentLL 707 on orabout 16 Febru-ary 1986 violatedSection 8(b)(1)(A) of the Act by failingand refusingto allow Wayne A. Gilbert to benominatedas a candidate for election to the positionof DL 91 laborrepresentative.Preliminary general observationsThis is the third consolidated unfair labor practice pro-ceeding involving these same parties now to be broughtbefore the Board in the space of 3-4 years. Facts materi-al to the resolution of the instant issues, precede andpost-date two prior proceedings. The General Counseland Charging Party rely on two prior Board decisions inwhich Respondent Unions were found to have restrainedand coerced, inter alia, Wayne A. Gilbert in the exerciseof Section 7 rights in violation of Section 8(b)(1)(A) ofthe Act, to establish the Respondent Unions herein haveharbored continued union animus against Gilbert, and asexplanatory background to support the allegations ofcontinued union misconduct directed toward Gilbert.Respondent Unions argue for a limitation of the Board'sprior decisions as bearing on the instant alleged unfairlabor practices.Respondents otherwise (essentially) re-quest there be close analysis of union efforts made (par-ticularly by International) to follow their institutionalconstitution and DL 91 bylaws.The Board has found that LL 707 violated Section8(b)(1)(A) inbothprior proceedings (as it did Interna-tional, though International is not a named RespondentUnion in this third consolidated unfair labor practiceproceeding). Though DL 91 was a named RespondentUnion in both prior consolidated proceedings, the Boardhas found DL 91 violated the Actonlyin the secondconsolidated unfair labor practice proceeding.Respondent Unions also contend that a certain arbitra-tion settlement reached between P&W, Gilbert and LL707 on 5 February 1986, impacts on the issues materialherein. The settlement eventually reached covered, interalia,Gilbert and LL 707 grievance(s) filed against P&Win July 1982, continuously pressed thereafter by LL 707(including) by later separate LL 707 (noncompliance)grievance, filed on 15 September 1983. The GeneralCounsel and Charging Party on the one hand, and Re-spondent unions on the other, accuse their opponents, re-spectively, of having advanced positions in the instantproceeding inconsistent with certain positions they haveadvanced in earlier proceedings.Determined1.DL 91 and LL 707 structureA DL is defined in article XXII of International's con-stitution as a delegate body made up of representativesduly elected from the LLs within the railroad or airtransport system, industry, or locality in which they areestablished.DL 91 (currently) has five such affiliatedlocals. Four of the five, including LL 707, represent em-ployees employed only at P&W's facilities (all) located inthe State of Connecticut. Thus LL 707 represents em-ployees at P&W's North Haven facility; LL 700 repre-sents employees at P&W's Middletown facility; LL 1746represents employees at P&W's East Hartford facility;and LL 1746 A represents employees at P&W's South-ington facility. The fifth affiliated LL 743 represents em-ployees of a different Employer, Hamilton Standard.(Hamilton Standard however, is a company also affili-ated with UTC, parent of P&W.) Since 1972 RespondentLL 707 has been the exclusive collective-bargaining rep-resentative of a production and maintenance unit atP&W's North Haven facility. LL 707 maintains its office,and a union hall at North Haven. In material times, DL91maintained its offices at LL 1746's East Hartford fa-cility.2.Gilbert's P&W employment,related unionservice;and LL 707 officersP&W first employed Gilbert as a machine operator atitsNorth Haven facilityin 1973.Gilbert, in the ensuingyears, became a very active member ofLL 707,servingin a variety of local lodge offices. Over the next 9-10years,Gilbertserved LL 707 asshop steward,seniorshop steward,shop committeeman,safety representative,chief safety representative,vice president and president.Elected in October 1978, Gilbert served as president ofLL 707 from January 1979to 31 July 1982,atwhichtime he resigned to takea DL 91 dlr jobtowhich he MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)329was recently elected.Mary-AliceMoran served withGilbert as LL 707's recording secretary from 1979through 1982, but thereafter declined to run again. How-ever, her mother, Alta (Jean) Moran, served as financialsecretary of LL 707 from January 1982 until suspendedfrom that office on 13 January 1984, thus serving for atime under Gilbert, but for the most part during a differ-entadministrationunderGilbert'ssuccessor,GaryNilson.Nilson (apparently) initially appointedWalterNixon as vice president. At time of Alta Moran's suspen-sion,Dean White became acting financial secretary ofLL 707. Nilson remained as president of LL 707 (atleast) through August 1984.Walter Nixon is currently the president of LL 707with present term commencing in January 1986. Nixonpreviously served an interim period as President in 1984,namely from 16 September through December 1984,after servingas actingpresident since 4 September 1984.(Nixon did not run for the presidency in 1985.) Other of-ficers of LL 707 were then Ronald Obier, vice president,Dean White, financial secretary, and Henry Jackson, re-cording secretary.On 1 July 1982 (thus while Gilbert was still presidentof LL 707), P&W discharged Gilbert. Gilbert and LL707 promptly grieved Gilbert's discharge. LL 707 hassince processed grievance(s) on Gilbert's discharge withP&W through (initial) arbitration, and beyond.3.Gilbert's DL 91 employment; and DL 91electionsNormally dlr elections are held in April of an electionyear.A dir is a full-time salaried employee of the DL.Dlrs are elected by receipt of the highest cumulativevote of all the members (of affiliated local lodges) whoare eligible to vote, and vote. On 14 July 1982, in a rerunelection, discussed further infra, Gilbert, along with twoother individuals (Peter Tinela and Robert Fleeting)were initially elected as Mrs of DL 91. Six of eight in-cumbent dlrs were also reelected. They were all to servea (common) 4-year term (starting 1 August 1982, andending 30 April 1986). It was upon successful election toDL 91 dlr office that Gilbert resigned as president of LL707, effective 31 July 1982.DL 91 thus employed nine dirs. Gilbert, Tinella, andFleeting were the least senior dlrs. Dlrs are managed bya Directing Labor Representative (Directing LR), a posi-tion separately elected, and occupied from May 1981 tillMay 1985 (and thus in most of the material times) byCharles Tracy. By letter dated 23 July 1982, DirectingLR Tracy notified P&W that DL 91 was requesting aleave of absence for Gilbert (to be a d1r) for the period 1August 1982 through 30 April 1986. By letter dated 29July 1982, P&W advised Tracy that P&W wouldnotgrant the requested leave of absence to Gilbert, becauseGilbert's employment with P&W had been earlier termi-nated on 1 July 1982.Upon election to office, a dlr is assigned to service afacility that is represented by an affiliated local lodge.Assignments of dlrs are up to, and made by the directingLR; and they are periodically rotated. The assigned dlrwill assist that local lodge in organizing, steward educa-tion, leaflet distribution,workmen's compensation mat-ters, and various other local lodge problems.Gilbert ini-tially servicedLL 707 (North Haven).Apparently afteronly a few months,Gilbert received another assignmentto the clear displeasure of (then)financial secretary AltaMoran.Moran thereafter had continuing difficulties withan (essentially)new administration of Local Lodge 707under(then)PresidentNilson,and his appointed newvice president(Nixon).Dlr Andrew D. Romegialli there-after(and through September 1984)servicedLocalLodge 707's (North Haven)facility.Dlr Jim Parent serv-iced Local Lodge 707 from on or about 1 October 1984through May 1986).As noted,the terms,for which the dlrs were electedfor employmentby DL 91,were the same.However Gil-bert and Fleeting commenced work as a DL 91 dlr earli-er than Tinella.Tinella did not reportfor work at DL 91as a dlr until 22 August 1982.Tinellamade prior ar-rangements,discussed further infra,whereby Tinellatook P&W paid vacation time through 21 August 1982 inorder to personally vest (10-year)pension as an employ-ee of P&W,on 21 August 1982.In contrast,Gilbert re-ceived his initial paycheck as an employed DL 91 dlr forworkweek ending 21 August 1982.The paycheck itselfwas dated 18 August 1982.4. P&W and DL 91 layoffsA P&W layoff, inter alia of (North Haven) employeestook place on 3 June 1983. A DL 91 (conceded) eco-nomic layoff of three dlrs took place on 30 June 1983.Gilbertwas aware of the DL 91 prospective layoffmonths before, and he correctly anticipated he would belaid off by DL 91. Gilbert did not learn of the P&Wlayoff until very late May; and shortly thereafter Gilbertlearned of a (related) third-shift safety representativeopening atP&W's North Haven facility.DL 91 dlrs were (at least de facto) laid off on the basisof DL 91 employment, seniority. However,amaterialand principal conflict arises between thepartiesonwhether Gilbert was actually laid off (along with Tinellaand Fleeting) by DL 91, effective 1 July (with last dayworked 30 June, albeit paid through 4 July 1983), as theGeneralCounsel and Charging Party contend, or,whether Gilbert had earlierresignedas a dlr of DL 91,effective on 2 June 1983, as Respondent DL 91 has con-tended.Respondent Unions 'contend that Gilbert re-signed from DL 91 dlr positionearlier inorder to obtainan appointment from LL 707 as LL 707's third-shiftsafety representative (which carried contractualsuper se-niority) at P&W's North Haven facilitybeforethe sched-uled P&W layoff was effected at the North Haven facili-ty on 3 June 1983. The arbitrator completed the hearingon Gilbert's grieved P&W (1982) dischargesome time inearly June 1983.It appears to be uncontested by the parties that an in-dividual cannot simultaneously be a paid (actively em-ployed) DL 91 (dlr) employeeanda paid (actively em-ployed) P&W (safety representative) employee.More-over, dlrs (apparently by custom, if not by contract) arenot allowed the necessary P&W facilityaccessto func-tion as a safety representative. Nonetheless,it isthe Gen-eralCounsel's and Charging Party's essentialposition 330DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthatGilbert had effectively submitted onlya conditionalresignation toDL 91; and that the explicit conditionprecedent for Gilbert's resignation from DL 91 dlr statusto have actually taken effect, never occurred, as DL 91(and LL 707) well knew, because P&W refused to acceptLL 707's appointment of Gilbert as third-shift safety rep-resentative at the North Haven facility, in keeping withP&W's position (as then being pressed in arbitration) thatGilbert was a previously (properly) terminated employ-ee. In support of their positions, the parties have present-ed certain conflicting evidence of events and circum-stances bearing on this subordinate issue of actual Gilbertemployment status. The proffered evidence bearing onthis single issue spans a period stretching (essentially)from May-June 1983 through February 1986.5.The initial arbitration decisionOn 7 September 1983, the arbitrator sustained Gilbert'sgrievance on P&W's discharge of Gilbert. The arbitratorset aside Gilbert's termination, and ordered P&W to rein-stateGilbert.By letter dated 9 September 1983, P&WnotifiedGilbert, that in response to the arbitrator's deci-sion,Gilbertwas being reinstated as an employee onleave of absence from 1 August 1982 through 30 April1986. By letter dated 14 September 1983,1 P&W notifiedLL 707 that because of the P&W layoffs experienced on3 June 1983 it was not possible to reinstate Gilbert toactive employment. All parties agree that without a prioreffectivedesignation by LL 707 of Gilbert as its third-shift safety representative,Gilbert's seniority with P&Wwas such that he would have been caught in P&W'slayoff of 3 June 1983.On 15 September 1983, LL 707 filed an additionalgrievanceallegingthat P&W had failed to (fully) complywith the arbitrator's decision on Gilbert's grievance. LL707's stated position in its grievance was that LL 707had previously appointed Gilbert to third-shift safetyrepresentative position (a superseniority position) prior toP&W's 3 June 1983 layoff; and that, accordingly, Gilbertshould be reinstated to that position at P&W's NorthHaven facility. By letter dated11October 1983,Re-spondent DL 91 (relatedly) requested P&W to discontin-ue Gilbert's leave of absence. By letter dated 26 October1983, P&W declined to do so.On 9 November 1983 LL 707 filed a petition in theUnited States District Court for the District of Connecti-cut seeking to compel P&W to submit the grievance(s)that LL 707 had filed over P&W's refusal to reinstateGilbert (to third-shift safety representative position) toarbitration, or, alternatively for an order enforcing thearbitrators' award on Gilbert's (prior) grievance. LLiThe date of 14 September 1983 appears as it is reflected in the (gnev-ance) Settlement Agreement fact recital, pursuant to subsequent partyagreement, rather than as incorrectly shown in other (stipulation) docu-ment. Relatedly R. Exh 2 a (copy of the letter) shown offered and re-ceived for the purpose of curing the questioned date discrepancy doesnot appear in Respondent's Exhibit file as submitted, (apparently) fore-gone in light of the clarification made of record subsequently.In passingI further observe that R Exh 2(b) also offered and received, does notappear in Respondent's Exhibit file R Each. 2(b) is the Board's Subregion39 letter dismissingEmployer's charge filed against LL 707 in Case 39-CB-493 discussed further infra, a fact of which I, and the Board maytake official notice707's declared position therein was that the arbitrator'sdecision (on Gilbert's grievance) required P&W to rein-stateGilbert to active employment as third-shift LL707's previously designated safety representative. As willbe observed infra, essentially all of the above had oc-curred before any union's commission of an unfair laborpracticeagainstGilbert, as heretofore determined by theBoard, but well after there was some confrontation be-tween Directing LR Tracy and (then) LL 707 presidentGilbert over the performance of dlr Lou Fyes (then) as-signed to service LL 707. (Fyles was not reelected in the1982 election.)It is this background of bifurcated District and P&Wemployment status, with its origin back in June-July 1983events, which is the basic medium of the General Coun-sel's present complaint allegation that since on or about11March 1985,some21months later, on the occasionwhen a DL 91 dlr position first again opened up,andwhile LL 707 continued to press in U.S. District CourtforGilbert's reinstatementas third-shift safety represent-ative, that DL 91 has failed and refused to recall Gilbert,in violation of Section 8(a)(1), (3), and (4). Much, as pre-saged, had occurred in the interim.6.Prior proceedingsa.Prior unfair labor practice charges filedInstantcomplaint alleges and Respondent Unionsadmit that from on or about 17 January 1984 through onor about 15 November 1984 Gilbert filed several (com-plaint-enumerated) unfair labor practice charges againstRespondent LL 707; that Gilbert gave (related) testimo-ny in the form of affidavits; and that Gilbert testifiedagainstRespondent LL 707 at a (related) unfair laborproceeding. Actually Gilbert testified against LL 707 intwo successive consolidated unfair labor practice pro-ceedings heretofore brought before the Board in 1984.The first such consolidated unfair labor practice proceed-ing, broughtagainstInternational,DL 91 and LL 707,was held before Administrative Law Judge Joel A. Har-matzon 22-24 August 1984. The second unfair laborpractice proceeding also brought against International,DL 91 and LL 707 was held before Administrative LawJudge Harold B. Lawrence on 15 November 1984.On 7 May 1984 Gilbert obtained employment with theNational Association of Government Employees, Inter-national Brotherhood of Police Officers (simply NAGE).The instant complaintalsoalleges,andRespondentUnions admit, that from on or about 8 May 1984 throughon or about 19 September 1984 that Gilbert filedcharges, and amended charges,againstRespondent DL91; and that Gilbert also testified against Respondent DL91 at (both prior) Board unfair labor practice proceed-ings.b. Prior Board and court determinations(1) The firstprior consolidated proceedingThe instant case is thus actually the third(consolidat-ed) unfair labor practice proceeding to involve Gilbertand DL 91 andLL 707.In the first such proceeding, MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)331Machinists Local 707(United Technologies),276 NLRB985 (1985),the Board on 30 September 1985 adopted ear-lier (central)"Finding and Conclusion of Law"as ren-dered by Judge Harmatz on 17 January 1985,that byfilingandprocessing(certain) internaldisciplinarycharges against employees(Gilbert,and the Morans) be-cause they participated inintraunionactivity in preparingand/or distributing views and opinions critical of unionofficials,RespondentLL 707.and International had vio-lated Section 8(b)(1)(A). Significantly however, JudgeHarmatz concluded that it was not established on therecord before him that DL 91 had done so. Id.at 997.The following supportive findings made by Judge Har-matz may be observed as pertinent background:In November 1983,George Almeida,a represent-ative of Respondent International,was assigned toDistrict 91 apparently to aide [sic]in the correctionof certain administrative problems within that orga-nization.During the following month internal elec-tionswithin Local 707 were scheduled.The onlypositions at stake were delegate slots.In early De-cember,in connection with the election,Gilbert, to-gether with the Morans, drafted the leaflet whichlies at the cornerstone of this proceeding.That doc-ument in so many words criticized the administra-tion of Local Lodge707 priorto Gilbert's electionto the presidency in 1978,praised his administration,and was severely critical of the Local's incumbentofficials. [Id. at 986]It is understatement to observe that reference toforgery, theft and the use of narcotics were highlyprovocative, and likely to arouse concern of unionofficials. Indeed the sensitivity of Local 707 to theseaccusations is underscored by the fact that it is notbeneficiary to a union shop arrangement, but existson an open shop basis.?T Pursuant to a post hearing stipulation, it appears that of the2313-employees in the unit only 1619 are members of the Local(Exh. reference omitted). Id at 987Local 707 held a regular membership meeting onJanuary 15, 1984. During the course thereof, disci-plinary charges against Gilbert and the Moranswere read to the membership and served. All wereaccused of the following:... conduct unbecoming of a member underArticle 11 Section 3 of the IAM constitution .. .by . . . actions of distributing literature that wasvicious and malicious in it's [sic] content. The lit-eraturewas worded in such a manner as to de-stroy the IAM and its affiliated Local Lodge 707.[Footnote omitted. Id. at 988.][I]t is concluded that RespondentLocal 707 andRespondentInternationalviolatedSection8(b)(1)(A)when,about December 12, 1983, GrandLodge Representative George Almeida attemptedto dissuade them (the Morans)from distributing theleaflet in questionby advisingthatif they did so,theywouldsuffer"dire consequences"including"internal union chargesand civillitigation." [Foot-noteomitted. Id. at 992.][I]t is further concluded that Respondent LocalLodge 707 and the International violated Section8(b)(1)(A)by filing in January 1983[sic, but clearly1984,supra]and later processing internal unioncharges against Wayne Gilbert and the Morans spe-cifically(italics)founded upon their involvement inthe preparation and distribution of the electionpropaganda.[Footnote and case citation omitted.Id. at 992.]Judge Harmatz also found that(certain) second, orsubsequent additional internal union charges brought onmatters on their face unrelated to the distributed leafletswere shown in their total circumstances,including byconvincing evidence,as pretextual, and such as wouldnot have been registered had not Gilbert(and theMorans)engaged in the protected act of publicly criticiz-ing the leadershipof LL707. Addressing Almeida's con-cession that distribution of the leaflet was the immediatecause for a collateral investigation, directed by the Inter-national,that ultimately produced certain new chargesagainst Gilbert(and the Morans),which were also heardbefore the trial committee on 16 May 1984, Judge Har-matz concluded of Ahneida's role:His desperation to vindicate, through these charges,the hostility held against the Charging Parties is evi-dent from the reckless fashion in which they werepursued. All of the allegations appear to have beenhastily contrived, severalwere totally lacking inevidentiary support, and others were offered in acontext showing that the Charging Parties had beensingled out disparately. [Id. at 992.]Concerning the pretextual nature of the written and un-written (additional) charges brought, and, of the partial(biased)performance of the International's appointedtrialcommittee in the May 1984 hearing itself, JudgeHarmatz concluded:Substantively, the charges above were either stale,based upon events approved and condoned by themembership, totally unsubstantiated, or disparatelyinvoked. They were the byproduct of the type ofscant investigation frequently found in pretext cases.The sham is also evident from the performance ofthe trial committee, which, shepherded by Almeida,seemed to reject' any pretense of impartiality. In thislatter regard, the trial committee reflected a clearpropensity to rule at every turn against the accused,often at the expense of established guidelines, guar-antees set forth in the IAM constitution, and basicconsiderations of fair play. [Id. at 995-996.]Solelyexceptedwere identical charges that A lmeidaand dlr Romegialli apparently filed at a union meetingheld on 18 March 1984 charging Gilbert (as was AltaMoran earlier): 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD[W]ith violating the Grand Lodge ConstitutionArticle L, Section 3, by his refusal of a valid direc-tive by Local Lodge No. 707 President Nilson andLabor Representative Rovegialli [sic] on February22, 1984 when he did knowingly and forcibly assistSister Alta Moran in the removal of a desk contain-ing: files, documents and records, property of LocalLodge No. 707 from the Local Lodge Office.[Footnote omitted. Id. at 989.]In that respect, Judge Harmatz observed:[W]hile the aforesaid unfair labor practices willonly be purged by disbanding the trial committee asit ispresently constituted, evidence offered in sup-port of one of the charges tended to disclose mis-conduct on the part of Alta Moran and Wayne Gil-bert,which if credible, under appropriate circum-stances,might well warrant internal discipline. Thusthe written charges concerning removal of the deskcontaining property belonging to Local 707 reflectcontemptible behavior, having no causal relation-ship to the distribution of campaign literature in De-cember 1983.In addition Wayne Gilbert was present on Febru-ary 22 and activelyassistedAlta Moran in remov-ing the desk after admittedly hearing Romegiallistate, "The desk can't leave here until it is checkedas to whether or not there is records." Thus the evi-dence tended to establish Gilbert's complicity, albeitto the limited extend of cooperating with removalof the desk in the face of directives by union offi-cials.On that basis, he too joined an act of defiancetoward what at least arguably was a reasonableeffort on the part of Local 707 to protect its recordsor property. Action of this type on the part of amember would not escape attention of internal dis-ciplinary machinery, even if there had been no pro-tected activity. Accordingly, the 8(b)(1)(A) findingsherein are not to be construed as including or basedon the alleged misconduct growing out of the Feb-ruary 22 'confrontation concerning access to AltaMoran's desk and the Local's legitimate interest inprotecting its property. [Id. at 996-997.]The Board adopted Judge Harmatz' recommended re-medial order that International and LL 707, inter alia,cease and desist from filing and processing internal disci-plinary charges against any employee under conditionsconstituting a reprisal for participation in activity pro-tected by Section 7 of the Act; and affirmatively, nullifyanyfindings, recommendations, or remedies made by thetrial committee, disestablish that body, and disqualify allitsparticipants from presiding in the future in any inter-nal disciplinary proceeding involving the Charging Par-ties.Id. at 997.Respondent unions (accurately) observe in brief thatthe unlawful conduct in the above case consisted of vari-ous actsbeginning inDecember 1983and extendingthrough the intraunion trials held in mid-May 1984. No-tably, Respondentunions alsoassert in brief that follow-ing Board decision in the matter (30 September 1985)that LL 707 (and International) has (have) taken all nec-essary action to comply with the (first) remedial order.The General Counsel has made no contention to the con-trary.That compliance, however, was well after LL 707 hadfiled its "Verified Complaint" in the State court on 7 De-cember 1984. Though Judge Harmatz' determination (16January 1985) recommending complaint dismissal as toDL 91 occurred prior to DL 91's alleged unlawful fail-ure to recall Gilbert to a labor representative positionthat opened shortly thereafter, on and after 11 March1985, further charges, inter alia against DL 91, had beenheard before ALJ Lawrence, and they were pending hisdecision. In that regard, Judge Harmatz was aware thatLL 707 had stripped Gilbert of membership in August1984, a few days before his hearing, but observed it wasnot challenged by allegation or litigation before him; anditwas thus not an issue reached by him.(2) The second prior consolidated proceedingThe issues of LL 707's lapse of Gilbert's membership,and International and DL 91 approval, were challengedinconsolidated complaint of 19 October 1984 heardbefore Judge Lawrence on 15 November 1984. (Re-spondent's related assertion that with both cases heardand unresolved at time of LL 707's filing of the StateCourt action, in December 1984, that LL 707 was walk-ing on eggshells, has some factual base of support.) On10 June 1985, Judge Lawrence issued his decision inwhich he found thatall theRespondent unions had vio-lated Section 8(b)(1)(A) in that regard, a determinationsince adopted by the Board, as found at 278 NLRB 39(1986).The Second Circuit Court of Appeals has nowenforced in full the Board Order entered therein,NLRBv.Machinists Local 707,817 F.2d 235 (1987).The Board has thus adopted, and the Court now en-forced, Judge Lawrence's central finding that LL 707,DL 91, and International have:individuallyandcollectively,violatedSection8(b)(1)(A) of the Act by cancelling the union mem-bership of Wayne A. Gilbert and approving saidcancellation, without prior notification to Gilbert, inthe process thereof jeopardizing his employmentand violating their fiduciary duty toward him as amember of the union and an employee in the bar-gaining unitrepresented by them, because theyacted solely by reason of the fact that he engaged ininternalunion activities by distributing electioncampaign leaflets to members of Local Lodge No.707 critical of the incumbent administration and be-cause he filed unfair labor practice charges againstRespondents and testifiedagainstthem at a hearingconducted by the National Labor Relations Board.[278 NLRB at 49.]In general sequel to Judge Harmatz' addressment ofunion conduct from December 1983 through May 1984,the consolidated complaint heard by Judge Lawrencehas caused addressment of union conduct (essentially)occurring between April and November 1984. (The statecourt lawsuitissuesinvolve related conduct in period MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)August-November 1984.) The basic issue however cen-tered on a lapse of Gilbert'smembershipinLL 707,made retroactive to May 1984,butfirstannouncedandenforcedby LL 707 on19August 1984,and shortlythereafter(formally)reported to International (on 22August 1984).Respondent Unions asserted before JudgeLawrence that the same was accomplished because ofGilbert's improper purchase and/or use of unemploy-ment stamps for the period June through September1984.However,Judge Lawrence subsequently deter-mined that all the unions had acted,in the matter oflapseof Gilbert'smembership,with unlawful motivation.The issues were becoming more complicated.Gilbert'suse of unemployment stamps in 1984, asraised in issue before Judge Lawrence is not to be con-fused with earlier internal union charges covering assert-ed December 1982 and June-July 1983 unemploymentstamp incidents which were earlier addressed by JudgeHarmatz and determinedby himto have beenwhollyun-founded.Thus,in the first consolidated proceeding,Judge Harmatz determined that International had assert-ed jurisdiction over, inter alia,a (later) advanced chargethatGilberthad improperly received unemploymentstamps.As read by Almeidato the trial committee inGilbert's (16 May 1984)hearing, charges against Gilbertincluded:"3.Acceptanceand fraudulent issuance of un-employment stamps when not eligible for same."JudgeHarmatz concluded in that respect and with notable ref-erence to a prior DL 91 June layoffof Gilbert),as fol-lows:(2)The half-baked effort to "get" Gilbert wasalsomarked by the charges based upon his allegedfraudulent use of "employment stamps." Underunion policy, those unemployed for a major portionof the weeks in a month are only required to pay50-cents dues. Dues for such periods will be refund-ed to those eligible who are on checkoff. To signifysuch status on internal records, an `unemploymentstamp' is placed on the dues card of members ofLocalLodge 707. Among the formal chargesagainst Gilbert was an allegation that he improperlyreceived an unemployment stamp during the monthof December, 1982. Before the Trial Committee, thecase againstGilbert in this respect was tied togetherby evidence that a check had been issued to himcovering a $19.20 refund of dues for December1982. In fact, the refund check described under oathbefore the Trial Committee as having been issued toWayne Gilbert had not been issued to him at all butwas in fact payable to another member "WilbertGilbert." This discrepancy is difficult to understand.Almeida confirmed that Gilbert, prior to the trial, inApril 1984, informed Almeida that he had not re-ceived an unemployment stamp and. had paid hisdues in December 1982. Apparently, Almeida in hiszeal, not only misidentified the check payable to an-other member, but neglected to verify whether adues refund to Gilbert had been recorded in Local707's cash disbursement ledger for that month. [Ref-erences to fns. and exhs. omitted.]333(4)With respect to allegations that Gilbert fraud-ulently received unemployment stamps for themonth of June and July 1983, Local 707's duesrecords showed that Wayne Gilbert paid full duesfor the month of June. As for July 1983, uncontra-dicted testimony by Gilbert indicates that on March16, 1984, the Trial Committee and Almeida duringinvestigatory stages were informed that he had beenlaid off from his job as District 91 representativeand hence was entitled to reduced dues status atthat time. Despite the earlier revelation, the chargeswere maintained even though no evidence was everoffered to the Trial Committee to refute Gilbert'sstated explanation of that incident. [Fn. and Exh.references omitted. 276 NLRB at 993.]Essentially, on 19 August 1984, LL 707 lapsed, andDL 91 approved the -lapse of Gilbert's membership, (asdid International approve same on 5 October 1984).These events occurred in context of Gilbert running forthree offices in LL 707, with nominations to be made inSeptember, and elections scheduled for 17 October 1984.Judge Lawrence relatedly found:Under the Bylawsof Local 707,a person must bea member in order to hold any office or any posi-tion in which he representsLocal 707;to run foroffice,he must be certified as qualified by the fman-cial secretary.In order to be certified, he mustattend at least 50 percent of the regular Lodgemeetings in the year preceding the date of nomina-tion.In short,he must be a member in good stand-ing. [278 NLRB at 48.]As observed by Judge Lawrence in that regard:Gilbert . . .has had his status as a member chal-lenged which precluded him from running for unionoffice.The gravamen of Gilbert's complaint hereinis that his membership was lapsed because of hisintra union activities and filing of charges with theBoard,and that one result of Respondents'actionswas to imperil his employmentwith Pratt & Whit-ney. [278 NLRB at 40.]While Gilbertworked for DL 91 as a dlr, Gilbertmaintained his membershipin LL 707 bycontinuing topay his full dues through June 1983,atwhich time hewas laid off, and thereafter began using unemploymentstamps. In addition to ALJ Harmatz'findingof a DL 91layoff of Gilbert(on uncontradicted evidence),and incontrast with Judge Lawrence's relation of receipt of astipulation before him, inter alia, (also)referring to priorDL 91 layoff of Gilbert,DL 91 advances contentionbefore me that Gilbert's actual DL 91 employment statusat the time was one of resignation from DL 91 employ-ment,not layoff, a matter strenuously litigated by theparties in this proceeding,discussed infra.Insofar as ad-ditionally pertinent Judge Lawrence found that on 18March 1984,after an(apparently interim)temporary jobhad ended, and beforeGilberthad obtained a second(NAGE)job on 7 May 1984,that Gilberthad purchasedunemployment stamps which continued his membership 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin LL 707 during April and May; and, that on 10 April1984 (still prior to obtaining the NAGE job), Gilbert hadsimilarly purchased stamps that covered him for themonths of June and July 1984. On 27 July additionalstamps were purchased that covered Gilbert's dues forthe months of August and September 1984.RespondentUnions advanced related contentionsbefore Judge Lawrence (inter alia) that Gilbert's pur-chase and use of unemployment stamps was improperafter 7 May 1984 when Gilbert had obtained full time(NAGE) employment. In thatveryrespect, and contraryto urgings advanced by Respondent Unions in brief toJudge Lawrence that the other parties were concertedlyseeking to obfuscate the real issue in the case, viz, that:"Gilbert applied for and received unemployment stampsunder false pretenses," Judge Lawrence contrarily held:That is not at all the "real issue." The real issue iswhether Respondents acted for the reasons they, al-leged or because of motivations proscribed by theAct. The actions taken by Local 707 are claimed bythe Respondents to have been taken in conformitywith the rules and practices of the Local and theInternational, a contention which is not borne outupon examination of the International Constitutionand Bylaws of the Local. In any event, the Re-spondent failed to present any substantial showingthat their actions were motivated by fraudulent con-duct on the part of Gilbert. There is very substan-tial evidence that other motives were operative, allof them unlawful. [Case cited omitted. 278 NLRBat 41, 42.]Judge Lawrence thereafter concluded and found thatRespondent LL 707 was unlawfully motivated in thelapse of Gilbert's membership, as were International andDL 91 in their approval of LL 707's lapse action takenagainst Gilbert. In addition to (stated) reliance upon theunions' hostility to Gilbert as theretofore determined byJudge Harmatz, Judge Lawrence found several otherfactors were supportive of the unions' (continued) unlaw-fulmotivation.The charge centrally brought against Gilbert, as deter-mined by Judge Lawrence, was one of fraudulent mis-representation inGilbert'sprocurement and use ofstamps for the period May-September 1984. Judge Law-rence found however, that Gilbert had -earlier sent aletter, dated 26 April 1984, in which Gilbert requested an(internal) trial date change to a weekend with (openly)stated reason for the requested rescheduling being be-cause of employment requirements of his "new employ-er" who was not a part of International.' Although thisletterwas addressed to a Machinist District 1 official,Gilbert had sent a copy of it to an International official.Moreover, although the letter was not addressed to norcopy sent to LL 707, -this letter was read to the trialcommittee (in the May hearing) in the presence of LL707's acting financial secretaryWhite. Judge Lawrencespecifically found thatWhite later acknowledged thatwas how he had first learned of Gilbert's employment.Judge Lawrence concluded therefrom that Gilbert didnot conceal his new (NAGE) full-time employment; andfurther, that Gilbert's new employment had become infact known shortly thereafter toallof the persons towhom such information was supposed to be directed. Inshort, a fraudulent misrepresentation on Gilbert's partwas not deemed shownsustained.Nor were the Unionsto be deemed in anysenseunaware of the developmentthat Gilbert had obtained the new employment.Judge Lawrence relatedly found that in June, 1984,LL 707'sacting financialsecretaryWhite and GrandLodge (International) representative Almeida had plainlydiscussed over the phone "what action was to be takenwith respect to a member who bought unemploymentstampswhen he was working full time." Almeida assert-ed that White had called him; that White told Almeidathat Gilbert had been receiving stampsfraudulently;thatWhite wanted to know how to treat it; that Almeida(only) toldWhite that "White should treat Gilbert nodifferently than any other member." Almeidaalso .. .denied any advanced knowledge that Gilbert's member-ship wasgoingto be lapsed." Judge Lawrence howeverfound Almeida in this matter had testifiedin a mannerwhich . . . failed toinspireconfidence," and that Almei-da'saccount contained (enumerated)inconsistencies,amongst which I only note here that Judge Lawrencefound unconvincing an Almeida assertion that he did notknow before then that Gilbert was getting stamps whileemployed full time. (Almeida had acknowledged his ownprior awarenessof the "new" employment of Gilbertand, Almeida had attested to his personal view at the 16May hearing of Gilbert'sduescardwhich showedstamps purchased through July.) Judge Lawrence furtherobserved that Almeida's testimony did not square withthat of White; was vague in parts; and had discerniblyshifted in its base of charge from a Gilbert misrepresenta-tion at time of stamp purchase, to a claim that Gilberthad failed to report his interim employment; but, thatneitherassertionsquared with, or explained otherwise es-tablished events and/or actions of White on 27 July1984.In later analyzing International responsibility, andupon addressing offered anduncontestedtranscript evi-dence from Judge Harmatz'proceeding,and other evi-dence otherwise presented before Judge Lawrence,Judge Lawrence (notably) concluded therefrom that Al-meida, acting on behalf of the Grand Lodge (Internation-al) had deliberately acted to silence Gilbert, and that Al-meida engagedin an outrightcampaignto oust Gilbertfrom the Union with stated reliance on Almeida's pros-ecutorial acts before the Trial Committee (as found byJudge Harmatz) and (later) contacts with other unionbodies as evidenced before Judge Lawrence.In regard to' a confirmed element of Almeida directionforGilbert treatment (viz that it be like any othermember) in the accounts of both Almeida and White oftheir conversation in June 1984, Judge Lawrence con-cluded:[T]he idea that Gilbert should be treated like anyother union member is one that is hardly likely tohave occurred to either White or Almeida. Theirproblem with Gilbert lay precisely in the fact thathe was not like any other union member. After a MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)335lengthy history of union activity, he was now a dis-sident conducting a strenuous campaign to oust theincumbent officers. This conversation, supposedly inJune,was taking place after a chaotic period inwhich charges and countercharges had been filed,in the union and in the National Labor RelationsBoard, and the union leaders had theatened [sic] toinstitute civil suit againstGilbert on account ofstatements contained in the leaflets. The noise Gil-bertwas making was being heard far beyond theconfines of Local 707. The very subject of theirtelephone conversation was one that distinguishedhim from the rest of the membership, for he hadraised a novel issue asto whether a member was en-titled to buy unemployment stamps if he obtainedfull time work in a temporary position in anotherindustry, pending reinstatement at Pratt & Whitney.[278 NLRB at 48.]Judge Lawrence (affirmatively) found that by 27 July1984, it was generally recognized by LL 707 and Inter-national officials that an issue existed as to Gilbert'sright,while so employed outside the industry, to pur-chase unemployment stamps instead of paying the fullmonthly dues; and, the matter was then under study atthe International's headquarters. Judge Lawrence morespecifically found in that regard:On the morning of 27 July, Jean Moran pur-chased unemployment stamps for Gilbert for themonths of August and September. White personallyhandled the transaction. Gilbert came in later in themorning,and he and White had a conversation inwhich they discussed the fact that the Internationalwas examiningthe question of his entitlement tothem and would advise him directly of their conclu-sion. Through all of this, White never asked Gilbertto pay his full dues, either on July 27 or at anyother time.Moreover, there was never any discus-sion of the recognized procedure applicable to per-sons employed outside the industry. Nicholas Bus-ceni, an experienced Grand Lodge auditor, testifiedthat the proper procedure for Gilbert to have fol-lowed would have been to take out a "withdrawalcard," which would entitle him, when he again ob-tained employment in an IAM shop, to restore hisfullmembership simply by paying $10 plus themonth's dues. Neither White nor any other officerof the Local suggested that course to Gilbert. In-steadWhite, as acting financial secretary, personallyallowed Gilbert to purchase unemployment stampsfor the period of August and September (advancepurchase of such stamps being a common practiceinLocal 707 though not sanctioned by GrandLodge) and took no action on the basis of Gilbert'ssubsequent purchase of stamps to cover himselfthough October.Gilbert had asked Jean Moran to pay for his un-employment stamps for August and September but,because she had not been sure she would be able toget to the union offices, he went there himself atabout 9:30 a.m. on 27 July. Dean White told himMoran had already paid and had been given a re-ceipt.Gilbert askedWhite to stamp his dues card,which he did. [278 NLRB at 42.]Judge Lawrence also resolved certain conflict betweenGilbert and White as to their conversation held on 27July 1984, crediting Gilbert's account over White's be-cause of a number of inconsistencies and discrepanciesfound in White's testimony which need not be repeatedhere. However, Gilbert's (thus credited) account of theirdiscussion (essentially) confirmed thatWhite had toldGilbert on 27 July 1984 that there might be a problemwith Gilbert's dues payment; and that his dues paymentwith unemployment stamps was being investigated byWashington, meaning the Grand Lodge. Gilbert (imme-diately) inquired of White whether Gilbert was going tobe treated differently from a thousand or so other em-ployees laid off by P&W; and (basically) said if so, "itwould be a discriminatory type act." White respondedhe was not there to argue; and (also) said this matter'sout of my hands. Gilbert rejoined that he wasn't thereeither (to argue); that he was just trying to get the issueclarified; and Gilbert asked White if he would be notifiedof the outcome. White told Gilbert he would be notifiedfrom them, referring to the Grand Lodge. However Gil-bert thereafter received no advance notification of alapse of his membership in LL 707. [278 NLRB at 42.]Judge Lawrence concluded therefrom that White's 27July 1984:... actions indicate that he had not, at that time atleast, come to the conclusion that Gilbert was notentitled to the stamps and they also took no cogni-zance of the existence of a form in the Financial Of-ficers'Reference Manual of the International whichfurnishes a form for a Notice of Arrearage. Nowritten notice was ever sent to Gilbert, nor even totheGrand Lodge. Nothing about a lapse of Gil-bert'smembership appeared in writing until Whitereported it, among other items, in a letter to EugeneGlover, the General Secretary-Treasurer, dated 22August. [278 NLRB at 43.]In the interim Gilbert. found out what was to beLL 707'spositionon his membership payments for the first time atLL 707'smeetingof19 August 1984.As to that meetingJudge Lawrence found:At the outset of a general membership meeting ofLocal 707 on Sunday evening, 19 August, the ques-tion of Gilbert's status was raised by Dean White,who, in his capacity as Acting Financial Secretary,advised the president that Gilbert had defraudedLocal 707 by purchasing unemployment stampswhile he was fully employed. The Lodge presidentruled that Gilbert was not a member in good stand-ing and therefore could not remain in the meeting.Gilbert left the meeting, but returned later and waspermitted to remain. Three days later, on the sameday Gilbert testified in the unfair labor practiceshearing,White sent a letter to Eugene Glover, theGeneralSecretary-Treasurer,advisinghim that 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWayne Gilbert"has been lapsed on the GrandLodge Report as of May,1984 . . . for not payingfull dues-when by his own admission,he has beenfully employed sinceMay7,1984,outside ourUnion's jurisdiction. [278 NLRB at 41.]Nilson wag still the presidentof LL 707 atthis time.Nixon did not begin acting as president until 4 Septem-ber 1984,following Nilson's resignation.The referenceddate on whichLL 707 formallycommitted its position inwriting to a lapseof Gilbert'smembershipinLL 707(albeitmade effective back to May),is clearly earlier, on22 August 1984,which is also the first day of hearing, ofthe first consolidated proceeding heard before JudgeHarmatz,and at which Gilbert appeared and gave testi-mony against RespondentLL 707 (and Respondents DL91 and International).As is also apparenthowever, LL707 had also announced and enforced its position earlier,at its general meeting of 19 August 1984,a meeting atwhich LL 707 (now) asserts(before me) Gilbert com-menced being disruptive of that union'sconduct of itsbusiness affairs, discussed infra.LL 707's further claim isthat Gilbert's continued disruptive conduct at subsequentmeetings and/or at the union hall directlylead to LL707's effort to enjoin Gilbert in the state court actionbrought in December 1984.Subsequent events in 1984 thus material to issuesbefore me,insofar as chronicled by Judge Lawrence areas follows:The agenda of thenext meetingof Local 707,held on 16 September, included nominations forseveral offices in the Local. The elections werescheduled for 17 October at the next membershipmeeting.Gilbert was a candidate for three offices,including Chief Safety Representative. At the meet-ing he delivered a letter, addressed to Dean Whiteas Acting Financial Secretary, asserting that he wasa member in good standing, reciting the history ofhis dispute with the incumbent leadership and point-ing out, inter alia, that normal procedures relativeto nonpayment of dues had not been followed in hiscase and that he had received no formal notice oflapse of his membership. He sent a copy of theletter toWilliamWinpisinger,presidentof theInternational.Nevertheless, Gilbert was ruled ineli-gible to run for office. On 19 September, he sent atelegram to the International president in which herequested that the Local be directed to retain hisname on the membership rolls and allow him to bea candidate for office in the Local. In the telegram,he alluded to the copy of his letter to White whichhe had previously forwarded.On 21 September, Dean White sent Gilbert aletter returning the sum of $2.50 paid by Gilbert forunemployment stamps for the months of Maythough September, on the ground that he was ineli-gible because he was employed full time outside theLocal 707 jurisdiction.On 10 October, Gilbert sent letters to White andWinpisinger. In the letter toWhite, he again ten-dered payments of the unemployment stamp fees,along with payment, under protest, of the balanceof his regular dues. In his letter to Winpisinger, herequested that Winpisinger delay the elections in theLocal, scheduled for 17 October, and convene aspecial trial committee to tryWhite and otherLocal 707 officers for denying him the opportunityto run for office without proper adjudication of hismembership status.He brought the Internationalpresident up to date, informed him of the tender ofdues, lectured him on the interpretation of theInternationalConstitution, demanded his interces-sion and threatened that legal action would result ifa favorable response to his requests was not re-ceived bya given deadline. [278 NLRB at 41.]However, in the interim, on 5 October 1984, the Inter-national had approved LL 707's lapse of Gilbert's mem-bership. In addressing and finding unlawful motivationon the part of LL 707 and International, Judge Law-rence early concluded:BothWhite and Almeida were defensive withregard to the basis for the action finally taken byWhite, and with good reason. At the time Whitelapsed Gilbert's membership, he knew that an arbi-trator had rendered a decision favorable to Gilbert,directing his reinstatement,which the Union wasseeking to enforce in court and the effectiveness ofwhich might depend on his superseniority status. Heknew Gilbert was an interested, active Unionmember with no intention of knowingly quitting theUnion (which I believe was the very core of theproblem, so far as the incumbent officers were con-cerned).White knew also that Gilbertwas makingan issueof his right to purchase unemploymentstampswhen he had employment outside theUnion's jurisdiction, even if it was full time employ-ment.White was well aware that the case was oneof first impression which was under study at theInternational.White himself had permitted Gilbertto purchase unemployment stamps. Finally, therewas a serious legal impediment to White's actionand I cannot believe he was unaware of it. There isno constitutional provision for lapsing a member be-causehe improperly purchased unemploymentstamps, and under the Bylaws of the Local he couldnot be lapsed simply on the basis of being in arrearsin payment of dues without notice of arrears beingserved upon him. [278 NLRB at 43.]In conclusion, I find that too many factors weightoo heavily against the Respondents' attempts toportray their action against Gilbert as routine en-forcement_of the Respondents' Bylaws and Consti-tution.Besides the serious problems which affectthe credibility of the Respondents' witnesses, therigidly formal punitive action taken against Gilbertmust be considered in the light of the hostilitywhich existed between the incumbent officers ofLocal 707 and Gilbert as a result of his participationin the campaign against them which they regardedas a campaignof vilification; of the animosity evi- MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)dent in their personal confrontations; of the factthat the actions taken to lapse Gilbert'smembershipwere taken without notice to him, tardily, and onlyafter a long period of knowledgeable acquiescencein the condemned conduct; of the failure on thepartof the Respondentsto ensurethatactionagainstGilbertwas taken in conformity with theConstitution of the International and the Bylaws ofthe Local, especiallysinceany irregularity underthesecircumstances raises serious questionsof moti-vation; and of the timing of the action, which in-vites the reasonable inference that it wastaken topreventGilbertfrom runningfor office in Local707. [278 NLRB at 45-46.]In addition to reliance on the institutional structure ex-isting between Internationaland LL 707,Judge Law-rence relied on conduct of Almeida as International'srepresentative as previously determined by Judge Har-matz, and otherwise by Judge Lawrence as noted above.Withregard to the International's responsibility in thelapse of Gilbert's membership,Judge Lawrence furtherobserved and concluded:The Respondents admit the allegation of the con-solidated complaint hat the International, actingthrough Eugene Glover, adopted and approved theretroactive cancellation of Gilbert's union member-ship.This was not just a ministerial act. In passingon it, the International reviewed the whole questionof entitlement to unemployment stamps, knew Gil-bert's situation was a case of first impression, and,regardless of whether Gilbert was right or wrong,could not have acted as it did unless factors otherthan the immediate issue wereinmind.This ex-plains Almeida's conduct in October, when, follow-ing the official approval by the Grand Lodge of thecancellation of Gilbert's membership on 5 October,Almeida participated in a campaign to sever thelinks between Gilbert and other labor organizationswith which Gilbert was connected. The presidentof Local 707, Nixon,senta letter to Frank Carrano,the president of the Connecticut State Labor Coun-cil,AFL-CIO, advising him that Gilbert was nolonger a member of the Local or the Internationaland that, since he' did not speak for the Local or ofthe International, he should be relieved of anyCouncil offices held by him. Gilbert was also execu-tive vice president of the Connecticut State AFL-CIO. Almeida personally visited John Driscoll, itspresident, showed him a copy of Nixon's letter toCarrano, and requested that Gilbert be removedfrom office as executive vice president. [278 NLRBat 48.]The case against DL 91 however, rested on more lim-ited factual base, as Judge Lawrence thus found, andBoard majority upon its review adopted:22 In this connection 278 NLRB 39 fn 1 in pertinent part provides"Chairman Dotson would find the evidence-District 91's authority tocontrol certain activities of Local Lodge 707 and the mere presence ofDistnct 91's representative at a Local Lodge 707 meeting at which action337The case against District 91 rests uponthe factthat its representative,Andrew D.Romegialli, waspresent during the meetingof Local Lodge No. 707on 19 August,when the officers took significantaction prejudicialto Gilbert bydepriving him of hisstatus as a member in good standing.At the end ofthe meeting,GilbertaskedWhite for confirmationthat the dues gttestion was under investigation andwas told by White that he had to go through chan-nels,whereupon Gilbert wrote out a request toHenry Jackson, the recording secretary. Theseevents are of such importance that any ambiguousaction or failure to act in relationto them by theDistrict or the International,with knowledge of thefacts, could be construed as approval of the actionsof the LocalLodge.Romegialliwas presentthroughout the meeting as a representative of theDistrict. It is an uncontroverted and admitted factof the case that he was there on business and wasan agent of the District. He observed the goings onand knew the people involved and the significanceof the events he witnessed.He said nothing and didnothing about them,either then or later.Conse-quently, in addition to and aside from the Constitu-tional authority vested in the District over the af-fairsof the LocalLodges,I findthat District 91 ap-proved ofand participated in the actions of LocalLodge No.707 and must bear responsibility alongwith the Local. [278 NLRB at 46.]However,as relatedto LL 707's designationof Gilbertas itssafety representative,Judge Lawrence also (materi-ally) concluded and found:In the circumstances of the present case, the Re-spondents are chargeable with actual knowledgethat their actions could result in the loss of Gilbert'semployment at Pratt & Whitney by reason of hisloss of superseniority. The parties have stipulatedthatGilbertwas terminatedby Pratt & Whitneyfrom his position at the North Haven facility on 1July 1982; that he was ordered reinstated by an ar-bitrator on 7 September 1983; that in the interimGilbert wasdesignatedthird-shift safetyrepresenta-tive at that facility by Local 707 on 2 June; that on3 June 1983, an economic layoff occurred; and thatthe layoff "would have resulted in the layoff of Gil-bert had Gilbert been working in his prior positionat that facilitywithout holding a union positionwith superseniority."In advance of the arbitrator's decision, Pratt &Whitney took the position that the appointmentwould not be recognized, since he was no longer anemployee. The arbitrator having rendered a deci-sion favorable to Gilbert, his reemployment in spiteof the layoff may depend upon whether he has thestatus of safety representative to which he had beendesignated or whether he can get himself elected towas taken against the Charging Party-as insufficient to make the districtliable for the local's conduct." 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanother position which would give him supersemor-ity.No amount of sophistry on the part of the Re-spondents can get around the fact that their attemptto expel Gilbert could have cost him thesupersen-iority necessary to save his job. A written stipula-tion of facts which the parties placed in evidenceconcludes with the Respondents' promise that if thepending District Court suit results in Gilbert's rein-statement, his non-membership in the Union will notbe used as basis for removing him from the safetyrepresentativeposition.Though the promise iscouched asa statementof fact by the assertion thatthe statement constitutes the "position" of Local707, I read it literallyas a promise,not as a stipula-tion of fact. It does not, therefore, serve to refutethe showing made by the General Counsel that thedeprivation of his membership in Local 707 tendedto deprive Gilbert of his employment. The promiseto behave lawfully in the future does not exoneratetheRespondents from their past violations of theAct. [278 NLRB at 48-49.]It is further warranted to observe that Judge Law-rence did not resolve whether Gilbert was actually rightor wrong on the dues payment issue. Rather Judge Law-rence saw and determined the issue before him as one ofunlawful motivation, or no, in these terms:Whether Gilbert was right or wrong in his con-tention that he was entitled to buy unemploymentstamps is not the issue. The issue is whether the Re-spondents are to be believed when they point to hispurchase of the stamps while employed in a fulltime job as the reason for lapsing his membership.Moreover, upon finding to the contrary, and in thereaf-ter addressing remedy, Judge Lawrence related:The General Counsel demands that the Respond-ents be ordered to cease and desist from violatingtheir fiduciary duty by failing to provide what istermed "full notice" of cancellation of membership,but such a blanket direction is unwarranted. TheBylaws of Local 707 require notice only of dues ar-rearage in the second month. In the present case, Iconsidered the failure of the Respondents to givenotice of lapsing of his membership to Gilbert to beof evidential significance is [sic in] ascertaining theRespondents' true motivation for doing so. It wasnot, however, a violation of the Bylaws and did notconstitute a violation of the Act.The General Counsel also demands Gilbert's reinstate-ment to membership retroactive to 1 May 1984 withoutpayment of full dues for the period of his expulsion. Ihave noted, however, that the correctness of Gilbert'sposition respecting dues is not an issue in this proceed-ing. It was not litigated herein. I could not have pre-sumed to make the determination for the parties. In anyevent, lawfully constituted authority in the Respondents'organization has made a determination of the issue. Theiractions against Gilbert were predicated on the holdingthat he should have been paying full dues since 1 May.The determination of dues obligations is within the prov-ince of the Union itself and there are no circumstancespresent in this case which make its exercise of that au-thority illegal. I cannot overrule its determination. Re-spondents' problems in the present case arose from theirelection to expel Gilbert on an ex post facto basis for al-togetherillegalmotives. Accordingly, Gilbert's reinstate-ment must be conditioned upon his payment of all duesarrearagesretroactive to 1 May 1984 and Local 707 mustbe directed to accept such payment, even if made underprotest by Gilbert in order to protect his position in theevent he chooses to litigate the dues issue further. [278NLRB at 49.]Finally, Judge Lawrence, in "the complicated situationwhich exists in this case," declined to remedially orderRespondents (there LL 707, DL 91 and International), asurged by General Counsel, to make whole Wayne Gil-bert for any loss of pay and other benefits suffered byGilbert as the result of the cancellation of his member-ship in LL 707, as "that is not likely to be a helpful for-mulation." Rather, Judge Lawrence provided:Iaccordingly recommend that the RespondentLocal 707 be directed to recognize Gilbert as thethird-shift safety representative retroactive to thedate of the layoff, 3 June 1983. I shall further rec-ommend that Gilbert be reinstated to membershipretroactive to 1 May 1984, without prejudice to anyprivileges that would have inured to him by reasonof uninterrupted membership status, upon his tenderof all dues owing to Local 707, at the full rate, ret-roactive to 1 May, and that the Respondents notifyallunion agencies whom they had contacted re-specting his membership status that such member-ship has been restored, and that the Respondents ex-punge from their records all references containedtherein to the cancellation of his membership andnotify him that this has been done. [278 NLRB at50.]Remedial order provided by Judge' Lawrence in hisdecision of 10 June 1985, adopted by the Board on 16January 1986, and now enforced in whole by the SecondCircuit provides, inter alia, thatallRespondent Unionsshall1.Cease and desist from(a)Rejecting tender of dues by Wayne A. Gil-bert, retroactive to 1May 1984,provided same ismade in accordance with the terms of this Order.(b)Taking any action to bar Gilbert from mem-bership in Local Lodge No. 707 on the ground thathe purchased unemployment stamps to cover mem-bership during the period from and after 1 May1984.(c)Barring Gilbert from seeking elective unionoffice in Local Lodge No. 707 on the ground thathe is not a member in good standing by reason ofpurchase of unemployment stamps for the periodfrom and after 1 May 1984.(d)Refusing to appoint Wayne A Gilbert to hisformer position as a third shift area safety represent- MACHINISTS LODGE 91(UNITED TECHNOLOGIES)ative at theNorthHaven facility ofPratt & Whit-ney ortaking any action which would deprive himof superseniority by reason of his having'engaged inintraunion activities.2.Takethe following affirmative action deemednecessary to effectuate the policiesof the Act:(a)Upon tenderby Wayne A. Gilbert ofpaymentof all dues owing retroactive to 1 May 1984, offerhim immediate and full reinstatement to membershipinLocal LodgeNo. 707 withoutprejudice to anyrights,privileges and benefits to which he wouldhave been entitled as of and since the date of thelapse of his membership,and reimburse him for anylosses or expenses suffered by him by reason of thelapsing of his membership.(d) AppointWayne A.Gilbert to his former posi-tion as a third shift area safety representative at theNorth Haven facility of Pratt & Whitney,Divisionof United Technologies Corporation.(e)PermitWayne A.Gilbert to attend and par-ticipate in all general membership meetingsof LocalLodgeNo. 707.(f)Permit Gilbert to be a candidate for any elec-tiveoffice in Local LodgeNo. 707. [278 NLRB at50-51.]III.THE ALLEGED UNFAIR LABOR PRACTICESEVIDENCEA. TheState Court Proceeding Brought AgainstGilbert inDecember 19841.The filingof 7 December 1984LL 707 and its (then)presidentWalter Nixon broughta "VerifiedComplaint and Application for a Temporaryand Permanent Injunction and Temporary RestrainingOrder" (Verified Complaint),dated 7 December 1984,againstGilbert in the SuperiorCourt of theState ofConnecticut,JudicialDistrictofNew Haven (statecourt).Attached to the VerifiedComplaint were sup-porting affidavits signed byLL 707's presidentNixon, itsvice president Ronald Obier, financial secretaryWhite,recording secretary Henry Jackson,healthand safetyrepresentativeRobert Lynes,andDL 91 dlr JamesParent(then servicingLL 707). The VerifiedComplaintwas certified to the state court on 10 December 1984;and a hearing on it was held on 14 December 1984before-Judge Ronald J.Fracasse.AttorneyBarbara Col-lins of the law offices of J. William Gagne,Jr. represent-ed LL 707 (and Nixon).AttorneyKeith B.Gallant rep-resentedGilbert.The General Counsel was not a partyin the state court proceeding.2.The VerifiedComplaint's averments;relatedconsiderationsa.Preliminary view of contentionsThe General Counsel urged at hearing before me thatthe Board should consider the state court lawsuit in itsentirety(seemingly only as brought in and resolved by339the statecourt).The Charging Party stressedLL 707'sanimus'background in bringing a clearly retaliatory andnow failed lawsuit.In general,boththe GeneralCounseland the Charging Party contendedthat LL 707'slawsuitwas brought without any legal foundation,had no basisin fact;and that it was a sham and frivolous lawsuit, amere pretext,with its only real intention to discourageand/or excludeGilbert's exercise of Section 7 rights. Re-spondentLL 707counterargued at hearing that apartfrom retaliation consideration,the lawsuit as brought hada reasonable basis in both fact and law,which it urges isefficacious as a defense to unfair labor practice allega-tion.At hearing RespondentLL 707 alsoraised a legalcontention,one plead,but not pursued at state courthearing,viz,LL 707's lack of disciplinaryauthority overGilbert, if Gilbert beconsidered as a nonmember of LL707, shouldLL 707 prevailin its(then unresolved)appeal to the Second CircuitCourt of Appeals. TheGeneral Counsel immediately registered concern thatRespondentLL 707 was ineffect seeking to relitigate thelawsuit cause of action improperly before the Board, initsapparent attempt to add, a new and/or differenttheory ofthe action here;and the General Counselurged at hearing that the Board's focus should rather beon what happened at the state court hearing.The Gener-alCounsel would also limit the Respondent to the factsitpresented to the state court judge. On the other handboth the General Counsel"and the ChargingParty havethemselves contended at hearing that certain factual as-sertionsof Gilbert'smisconduct(containedin LL 707'ssupporting affidavits,as submitted to the StateCourt) areunfounded;and both attackLL 707'sassertions of Gil-bertmisconduct,with contrary testimony proffered atthis hearing.In contrast Respondent offered supportingand corroborative testimony,on same in instant'hearing.Fundamental questions thus appeared to arise as to theproper scope of evidence submission on facts, and pointsof law to be addressed,in resolving the underlying com-plaint issues in Board hearing,wholly apartfrom consid-erations of rejection of any improper collateral attack onrelated matters previously determined by the Board in itsprior consolidated proceedings.b.Theaverments and supportingaffidavitsThe "VerifiedComplaint"averred(contrary to Boardsubsequent finding)thatdefendantGilbert is not amember of plaintiffLL 707; but italso averred generallythat for the past several months Gilbert had attended nu-merousmonthlymeetings and created disturbanceswhich had caused serious consequences in the conduct ofLL 707's business.(1) In regard to the union meeting of 19August 1984The VerifiedComplaint averred more specifically thatat LL 707's regular monthly business meeting held on 19August 1984,Gilbert improperly signed the Union (at-tendance) register as a member, when he was not amember;and also,thatwhen the chairperson (thenNilson) asked Gilbert to leave the meeting;Gilbert re-fused; that Gilbert thereafter argued with other members, 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduring whicharguments,Gilbert used profane language;and that Gilbert caused the conduct ofnormal unionbusinessto be disrupted for severalminutes.(2) The union meeting of 19 August 1984Viewed in-composite,the attached affidavits offered tothe State Court in support would relatedly import thefollowing:LL 707had a regular monthly business meet-ing scheduled for 19 August 1984.Prior to the start ofthe meeting(then)President and Chairman Gary Nilsoninquired whether everyone present was a member-of theUnion(Lynes affidavit).Financial SecretaryWhite saidthatGilbert,a nonmember,had signed in as a member(Obier,White).Gilbertwas told he was no longer amember in good standing ofLL 707,and International(Jackson);and Nilson asked Gilbert to leave, since hewas not a member(Lynes,White).Gilbert initially re-fused to leave;and,Gilbert said in loud argumentativelanguage, that he had paid unemployment stamps, and hewas a member(White).Gilbert argued loudly withNilson about Gilbert'smembership for about 10 minutes(Lynes).Nilson ruled that Gilbert was not a member ingood standing(Obier).Then a district representative saidthatGilbert knew the channels to go through, andshould use them(Lynes).(To extent Respondent wouldrely on Romegialli'sinstanthearing contrary assertion(made without objection)as to presence of a glr at thisunion meeting,who handled the question, the same is tobe rejected as an instance of improper collateral attack.Similar such attacks were repeatedly otherwise ruled im-proper.The short of it is,DL 91 hadfull opportunity todevelop its case in that regard, in the prior proceedingbefore ALJ Lawrence.)"Gilbert then left the meeting(White).Gilbert and two members (the Morans)left the meet-ing in order to prevent a quorum;and a count was madeof those present to determine if there was a quorum(Obier).There was still a quorum so the meeting began;and Gilbert returned to the entrance of the hall(Lyres).The three(Gilbert and the Morans) later returned to themeeting;and no issue was made of Gilbert's attendanceat that point(Obier).Gilbert returned as a guest,thoughhe did not sign the book as a guest; and Gilbert was al-lowed in as a guest in order for us to conduct the busi-ness meeting(White). (The Verified Complaint relatedlyaverred that persons other than members in good stand-ing can attend a meeting as a guest of a member in goodstanding after approval by the rank-and-file upon voicevote.)Gilbert became very argumentative and disruptive ofthe meeting;and Gilbert seriously hindered the conductof the meeting:(1) by failing to comply withLL 707'srules regarding the need to be recognized by the chair-person before speaking;and (2)by interrupting othermembers who had been previously recognized to speakat the meeting(Jackson).During onediscussionObierstated an opinion contrary to that of Gilbert.Gilbert in-terruptedObier; and Gilbert called Obier an asshole(Obier),Nilson ruledGilbert outof order.Gilbert con-tinued to make"loud comments"throughout, the meeting' Instant hearing related testimony is shown in parenthesis.(Obier). (At hearing Obier confirmed Gilbert's profanitydirected towards Obier and otherwise testified that Gil-bertwas selective in who he interrupted; and that Gil-bert wouldcomment:"Is he for real; is he kidding; andis he serious?)"(3) The union meeting of 16 September 1984The Verified Complaint next averred that plaintiff LL707 held a meeting on 16 September 1984 at which Gil-bert was again in attendance; and that Gilbert caused adisturbance which occasioned suspension of the normalbusiness of the meeting.Similar affidavit composite of this meeting reflects: LL707 had its next regular monthly business meeting on 16September 1984. Nixon, who began acting as presidentearlier on 4 September 1984, was (formally) sworn in aspresident at the 16 September 1984 meeting; and Nixonthereafter presided over themeeting(Nixon).Gilbertwas present at the meeting; and (at least at some point)signed the registeras a guest(Nixon,White and Jack-son).Present also at the meeting was a congressmanwhom the executive board of LL 707 had approved tospeak to the membership at the meeting (White). TheCongressman spoke to the membership and left. (There issome confusion in the affidavits as to exactly when thecongressman spoke to the membership, and particularlywith respect to whetheritwasbefore or afteranyGil-bert confrontation with officer(s) or member(s) of LL707 (Jackson,White).) (Record evidence before me indi-cates the Congressman spoke first and left before thenominationsconfrontation.)After the congressman,spoke,AltaMoran read a letter in Gilbert's behalf(White); and Gilbert coached other members to bring uphis points (Lynes).The business part of this meeting included a nomina-tionof local officers, and an approval of proposedbylaws (Nixon).In generalthere were a number of Gil-bert outbursts during the meeting (Lynes); and, through-out the wholemeeting,Gilbert caused disruption by in-terrupting, and by making snide remarks and innuendoswhile other members were speaking (White).More specifically, during the nomination portion ofthemeeting, and at a Gilbert direction (Nixon), therewas an attempt to nominateGilbert for the office of vicepresident; but President and Chairman Nixon refused toaccept the nomination, stating or explaining that Gilbertcould not be nominated, since he was not a member ingood standing (White, Obier). Nixon affidavit also recit-ed that one reason that Gilbert was not a member ingood standing was because he was not employed byPratt& Whitney. (At instant hearing Nixon acknowl-edged his affidavit was incorrect in that respect. Nixonalso conceded that an individual dlr did not have to beemployed by P&W to be a member of LL 707; acknowl-edged that he was aware of the Gilbert arbitration awardof September 1983; and Nixon further conceded that athus contested terminated employee would still be con-sidered eligible for membership in'the Union.)Gilbert responded to Nixon's refusal to accept the Gil-bert nomination for vice president in a "belligerent"manner (White). Gilbert began arguing that he was im- MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)341properly notified of his status (Obier). Gilbert repeatedlyinsistedthatNixon show Gilbert some document thatwould indicatethatGilbertwas not a member in goodstanding;and Gilbert didso in a loud and obnoxiousmanner that was very disruptive of the conduct of thebusiness of the union meeting(Nixon).(At instant hear-ing Obier testified that Gilbert did not formally chal-lengethe Chairruling in this meeting.Gilbert just stoodand continued to speak though the Chair repeatedlyruled him out of order.)During the nomination process Nixon asked Gilbert toleave,but Gilbertdid not,and the matter was not (atthat time)further pursued(White).However,at somepoint during this meeting,Nixon informedGilbert thatbecause he was not a member,he could not speak unlessthe members in attendance voted by a two-thirds majori-ty to allow him to speak,as required by the Union's con-stitution.Upon vote taken, the (required)majority forGilbert to speak was not attained.Gilbert was told hecould not speak at the meeting.Gilbert then became loudand abusive;interrupted other persons who were recog-nized by the president to speak;and became so disruptiveand abusive that Nixon asked Gilbert to leave the meet-ing (Jackson).Obier related(in affidavit)that he has been vice presi-dent since September 1984. Whether before or after theabove ruling that Gilbert could not speak, but seeminglyafter it,and after Gilbert had left and returned to themeeting,Gilbert interrupted and harrassed Obier. Obierwas reporting to the membership on certain proposedamendments to the bylawsof ILL 707.Gilbert began torepeatedly interrupt Obier, and to direct vulgar,profaneand abusive languageat Obier;on one or more occasionscalling Obier an idiot; and Gilbert prevented Obier frompresenting his report for approximately 10-15 minutes(Nixon, Jackson). Nixon requested Gilbert to leave thehall;but this time Gilbert refused (Nixon).Nixon pro-ceeded with the business(at hand),because Nixon be-lieved the meeting quorumwould be lostand not re-gained if the meeting had to be stopped for a period oftime(Nixon). (At instant hearing Obier testified thatNixon asked Gilbert to leave three times;thatGilbertjust stood,with arms folded,and stared down the presi-dent; and that Gilbert refused toleave.)(4) The canceled union meetings of 21 October and18 November 1984The next regular membership meeting scheduled for21 October 1984 was in fact not held, due to a lack ofquorum(White).The Verified Complaint further averredthatGilbertwas at the Union's hall for the 18 November meeting, al-legedly as the guest of another member, but that meetingalso could not be held because of a lack of a quorum,and resultingly only an executive committee meeting washeld.The VerifiedComplaint also avers however, that(because)of obnoxious language and abusive behaviorwhich caused a disturbance in the hall, plaintiff PresidentNixon asked Gilbert to leave; that Gilbert refused toleave;thatGilbertwas informed the police would becalled;that the policewerecalled;and, that the policereport shows that Gilbert was requested not to return tothe hall.Similar composite of this meeting reflects: LL 707scheduled its next regular meeting for 18 November 1984(Parent).Gilbertwas present at the hall and had signedin to attend the meeting,as a member(White).Nixoncanceled the meeting for lack of a quorum(White,Parent).After the meeting was canceled, Financial SecretaryWhite went behind a counter in the Union'smain(secre-tarial)office; and Gilbert and Alta Moran approachedthe counter.Gilbert began to examine the "EmployerService Records" (ESR), which are kept on file at theunion office(Parent,Nixon). These contain informationregarding classification,job codes and salaries of bargain-ing unit employees,both members and nonmembers. Therecords are confidential in nature;and ESR informationis available for examination only by union officers, stew-ards and shop committeemen,not by union members(Nixon, Parent). (At instant hearing LL 707 witnessesconceded practice whereby an individual could view theESR, but not receive a copy, as Gilbert sought.) WhenGilbert attempted to have a photostatic copy made ofthe ESR,Parent prevented it by instructing the personoperating the copying machine not to do so (Parent).Nixon then asked Gilbert to leave the union hall, butGilbert refused to leave(parent);andGilbert calledNixon a "f- asshole." Nixon called the police,and re-questedthatthe police direct or order Gilbert to leavethe premises;and only then would Gilbert leave theunion offices (Parent). The police instructed Gilbert notto enter the union office or hall;to leave the premises;and not to return,or Gilbert would be subject to arrest(Nixon). (At hearing union witnesses conceded the policenever took Gilbert into custody.)Nixon affidavit also recites that president Nixon has"been informed by numerous members of LL 707 thatthey will not attend membership meetings because dis-ruptions created by Wayne Gilbert prevented the orderlyhandling of union business" (Nixon).(5) The prospective union meeting of 16December 1984The Verified Complaint then,declares that the nextmeeting ofLL 707 isto be on 16 December 1984; and,that by reason of Gilbert's actions, plaintiff LL 707 hassuffered and will continue to suffer extreme hardship andactual and impending irreparable harm and damage, inthatmembers are being deterred from attending meet-ings;LL 707is unable to obtain a quorum at its member-shipmeetings,and is not able to conduct business; andthat plaintiff president Nixon is suffering hardship and ir-reparable harm in the performance of his job as unionpresident. (At hearing Obier acknowledged LL 707 hadhad difficulties in attaining quorums in the past.)The Verified Complaint accordingly declared thatplaintiffsLL 707 andPresident Nixon haveno adequateorspeedyremedy at law because defendant Gilbert willnot heed plaintiffs' request that Gilbert not attend meet-ings;and plaintiffs cannot be compensated by moneydamages for the inability to conduct a business meeting. 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWherefore, the plaintiffs sought the temporary restrain-ing order and injuction, restraining and enjoining, andthe permanent injunction perpetually enjoining and re-strainingGilbert from:entering LL 707's hall,- harrassingand intimidating, members,andattending union member-ship meetings.An "Application" for the temporary restraining orderand for preliminary and permanent injunction, filed sepa-rately but contemporaneously with the Verified Com-plaint, declared that unless restrained by the Court, de-fendant Gilbert will continue to commit the acts referredto in the Verified Complaint. It further declared thatsuch action of Gilbert will result in irreparable injury inthat plaintiff LL 707's effectiveness as a labor organiza-tion and plaintiff Nixon's ability to do his job will be de-stroyed, for all of which there is no adequate remedy atlaw;and the "Application" asserted that the StateCourt's issuance of temporary restraining order and apreliminary and permanent injunction will not causeundue inconvenience or loss to Gilbert. Although Re-spondent in brief asserts no claim was made for damagesof any kind, proffered pleadings received in evidence re-flect a separate "Statement of Amount in Demand," ex-clusive of interest and costs was declared at "not lessthan $15,000."At State Court hearing defendant Gilbert (by counsel)did not agree that Gilbert's conversation had disruptedthe meeting of 19 August 1984, nor that at the meetingof 16 September 1984, Gilbert had overspoken to disruptthe meeting, contrarily urging that the chair ruled Gil-bert out of order but once, and that interruption of theChair was otherwise in course of debate. Defendant Gil-bert by counsel did acknowledge that on 18 November1984 Gilbert went to the counter and read the ESR, butwith asserted purpose to see whether or not Gilbert'sname was listed as an employee of Pratt and Whitney;and that the ESR was taken away from him to which hedid not object. Gilbert by counsel did object to (plain-tiffs)claimGilbertwas escorted out by the police,though Gilbert acknowledged (previously) being askedto leave and a refusal. (At hearing Gilbert essentiallyconfirmed the above, though he asserts he wanted acopy of the ESR because of pay changes he had ob-served that he felt affected his position. Such recordswere made available to him through his attorneys' re-quests made of LL 707.)3.The contentions made at State Court; discussionIn State Court pleading and hearing, plaintiff LL 707continued a claim that Gilbert was not a member. How-ever, at State Court hearing union counsel disavowedbelief that Gilbert's membership status was the real issue.Rather union counsel took the position that LL 707 hadthe right to prevent anyone, whether union member ornot, from attending its business meetings, if that personengaged in disruptive conduct. Thus, Union counsel ex-plicitly stated,[T]he real issue in dispute is the conduct of the de-fendant [Gilbert] at the union member meetings,whether he be there as a guest or be there as amember, his conduct was so disruptive that he hasdisrupted the conduct of union business. [G.C. Exh.3, p. 20.]Union counsel specifically avowed that Union was notseeking to have the judge determined whether Gilbertwas a member or not, indeed again explicitly declaredGilbert'smembership status is irrelevant to the issue ofwhether Gilbert violated codes of conduct to be obeyedby all at union meetings; and, "so disrupted the member-shipmeetings that business could not be attended to."(Id. at 21.) The State Court then framed theissue aswhether, apart from membership or guest status, Gil-bert's "conduct was violative either of the bylaws of theUnion, the constitution of the union, or the general law."Union counsel argued for the need of State Court injunc-tive relief from Gilbert's (contended) likely continuedviolation of reasonable rules and regulations governingthe conduct of internal union affairs as contained in theInternational's constitution, and the bylaws of LL 707,with an apparent intended reliance (see G.C. Exh. 3, at26) onNLRB v. Allis Chalmers(388 U.S. 175 (1967)).In any event, in the aboveAllis-Chalmerscase the Su-preme Court held that a union does not violate Section8(b)(1)(A) by fining employees who remain union mem-bers, for crossing the Union's picket line created to ' im-plement an authorized strike. The Court reasoned theUnion's fines did not constitute 8(b)(1)(A) restraint andcoercion because Congress did not intend the Board tointrudeon internal union affairs through Section8(b)(1)(A).However, soon thereafter, the Court wouldnot uphold a union's enforcement of internal rules andregulationswhere exercisedinmannerso as to intrudeupon important public right existing beyond the internalaffairs of the union,NLRB v. Marine Workers,391 U.S.418 (1968); and, inScofield Y.NLRB,394 U.S. 423(1969), the Court expanded thereon, setting forth whatnow serves as basic guide for determining whether inter-nal union rulesand regulations are valid in that regard.TheMarine Workerscaseessentially involved an Inter-national union's attempt to enforce, by member expul-sion, its own constitutional provision that imposed on amember a requirement to first exhaust, "all remedies andappeals within the union, provided by this Constitution,before he shall resort to any court or other tribunal out-side of the Union." While the third Circuit Court of Ap-peals below had confirmed the Union could not penalizea member for filing a charge with the Board, that Courtinitially discerned the aboveunion rule as apermissiveone ingiving the Union only a fair opportunity to inter-nally correct its own wrong before the injured membershould have recourse to the Board. However, at 391U.S. 424-425, the Supreme Court, with prior statedagreement with the Board that "the overriding public in-terestmakes unimpeded access to the Board the onlyhealthy alternative, except and unless plainly internal af-fairs of the union are involved"; and with affirmance ofthe Board on the difficulties and risk visited upon themember by such a union rule, a risk, characterized bythe Court interalia as,"likely to chill the exercise of amember's right to a Board remedy," the Court subse-quently stated: MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)343[T]he proviso in § 8(b)(1)(A) that unions maydesign their own rules respecting "the acquisition orretention of membership" is not so broad as to givethe union power to penalize a member who invokesthe protection of the Act for a' matter that is in thepublic domain and beyond the internal affairs of theUnion.TheScofieldcase,supra essentially involved aunion'senforcement of an external production incentive ceilingrate by internal fine and expulsion of members failing toabide by same. InScofield,394 U.S. at 430, upon reviewof the aboveMarine Workerscase holding, the SupremeCourt then stated:Under this dual approach, § 8(b)(1) leaves a unionfree to enforce a properly adopted rule which re-flects a legitimate union interest, impairs no policyCongress has imbedded in the labor laws, and isreasonably enforced against union members who arefree to leave the union and escape the rule.Gilbert's counsel continued claim at the State Courthearing that Gilbert was a union member, and essentiallycontended that Gilbert's conduct (as a member) at theunion meetings was entitled to the full protection of thefederal labor laws, with stated reliance onRollison v.RestaurantWorkers Local 879,677 F.2d 741 (9th Cir.1982);Petramale v. Laborers Local 17,736 F.2d 13 (2dCir. 1984); and counsel urged as the controlling SecondCircuit law (on member right to criticize incumbent lead-ership of the Union)Salzhandler v. Caputo,316 F.2d 445(2d Cir. 1963), cert. denied 375 U.S. 946.In the leadSalzhandlercase,the Second Circuit hadearly ruled, in that respect,We hold that the LMRDA protects the unionmember in the exercise of his right to make suchcharges without reprisal by the union; that any pro-visions of the union constitution which make suchcriticism,whether libelous or not, subject to uniondisciplineare unenforceable; and that the Actallows redress for such unlawful treatment.InCole v.Hall,339 F.2d 881 (2d Cir. 1965), theSecond Circuitamplified:We think that the Salzhandler rationale-that uniontribunals are not competent to apply technical doc-trines limiting free speech-is equally applicable tothe trial committee's additional finding that Hallspoke with malice.We hold that such a finding,whether or not justified as a matter of fact, does notallow a union to discipline a member for statementsotherwise protected by § 101(a)(2).In instant brief the General Counsel argues that theRollisonandPetramalecases, supra, both rely on theSalzhandlercase principle supra, and stand for the propo-sition that the free speech provisions of the LMRDAprotect union members' criticism of union officers ormembers, even if such criticism is slanderous or libelous;and the General Counsel in that regard (correctly) alsonotes that theRollisonCourt has specifically held thatLMRDA protects (such)conduct of union membersnomatter howoffensivethat conduct may be to other unionmembers.I need not,and do not address the claim as in-dicated so broadly, viz, as extendingbeyond LMRDAinterdiction of union restriction upon member,vis-a-vis,aggrieved official lawsuit pursuit for slander or libel oth-erwise. See,e.g.,KeefeBros. v.TeamstersLocal 592,562F.2d 298, 305 (4th Cir. 1977);and compareStark v. TwinCityCarpentersDistrictCouncil,219 F.Supp.528, 533,537 fn.9 (D.C. Minn.1963).Otherwise considered,there is statutory and case war-rant for ready conclusion that the Board'sexpressedview of such latter conduct as protected under the Act isthe same,cf.SteelworkersLocal 5163 (Bizzaro),248NLRB 943(1980),where at 944 the Boardbroadlystated:The employee's Section 7 right to seek redressfrom the, Department of Labor is as great as theirright to use our processes and the protection fromactivityprohibited by Section 8(b)(1)(A) is thesame. (Fn. 9 omitted.)The General Counsel nonetheless has pertinentlyacknowledged that the Second Circuit in thePetra-malecase, supra, alsospecificallyheld that,[N]othing in the LMRDA prohibits a union fromdisciplining amember for actual disruption of ameeting.736 F.2d at 17.In thePetramalecase, the Second Circuit however, ad-monished the union relatedly:Unions which institute disciplinary proceedingsagainstmembers have no legitimate interest inmaking charges which allege protected conduct asan essential element and in creating a record inwhich valid charges-disruptive conduct-and in-valid ones-accusations against union officers--areinextricably intertwined. If . . . [Local and Interna-tional] . . .intendedto disciplinePetramalefor dis-ruptive conduct other than the accusatory contentof his remarks, they should have separated both thecharge and the evidence so that subsequent reviewby a trier of fact in a judicial tribunal was possible.Instead, charges of disruption and slanderous accu-sationswere inextricably merged and the accusa-tions themselves were considered disruptive by thewitnesseswho testified b e f o r e t h e ... [Internation-al] ... Hearing Panel. Both the charges leveled atPetramale and the record created by the Union thusincluded protected speech as an indispensable ele-ment. It is altogether cynical now to seek to varythose charges and that record and to ask a trier offact to draw distinctions which defendants them-selves ignored. 736 F.2d at 18.Gilbert's counsel at state court hearing had relatedlystated that defendant Gilbert did not dispute that the(there) specified applicable provisions of International'sconstitution and LL 707's bylaws (e.g., those governing 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconduct at meetings)met the required test of being rea-sonable rules and regulations;but rather argued that the(plaintiff)Unionhad tofollow internal(union)proce-dures in order to discipline a member,first,beforecoming to the State Court for such extraordinary injunc-tive relief.Gilbert's counsel's argument as there essential-ly presented was, "they haven'teven followed their in-ternal procedures which would permit them to come toYour Honor to seek some kind of extra union relief."While it does not appear that Gilbert counsel went so faras to contend the latter was jurisdictional to the StateCourt,and the State Court clearly itself didnotso viewit,the State Court did subsequently reveal its view ofthat consideration as an important factor to be weighedon the issue of the appropriateness of the State Court'sdiscretionary exercise of its own injunctive power. TheState Court thus posed the question to union counsel di-rectly,"Isn't the answer to that,if there is a disciplinaryprocedure that the Union may follow,isn't that an ade-quate remedy?" (G.C. Exh.3, p. 40.)The Judge thereaf-ter refined statement of the overall case issue before himas follows:The principal question here is the manner inwhich theUnion meeting is to be conducted, theextent towhich theUnion may reasonably controlthe manner in which the meeting is conducted, andthe remedies available to the Union with either adisruptivemember or a disruptive person at themeeting.And if thedefendant is not a Unionmember,there is a-appears to be to the Court, tobe a clear remedy;the police may be there and toldthis person is not a member,he is not entitled to behere.If the Union wishes to press charges and toprevent him from entering, it may do so peaceablyin that manner.If the defendant is a Union member,there is a Union procedure for handlingthat.And ifin conjunction with that there's a need of callingthe police,that's something that the Union memberswill have to decide for themselves.Itdoesn'tappear,based upon accepting as trueevery act that is claimed to have been committedby the defendant on these three occasions, it doesn'tappear that they even approach the kind of conductthat is described in the casesthatI've been-thathave been brought to my attention.[G.C. Exh. 3,pps. 43-44.)In still further probing discourse with counsel,princi-pally with union counsel, the State Court heard addition-al arguments and made additional observations covering:LL 707'sacknowledgment of availability of internalunion proceedings for the Union to proceed both in anorderlyway, and consistent with the objectives of Feder-al statutes to permit freedom of speech to the extentCongress has imbedded the same in the labor laws; priorcase holdings (generally)indicating the State Courtshould not readily embark upon a course of supervisingunion meetings; a consideration of permissible,indeed(perceived)obligatory action by the Union in the first in-stance, as constituting itself a substantial part of the Fed-eral statutes;addressment of union argument(found un-convincing) that the State Court would effectively penal-ize the Union for its evaluation of the situation otherwise(seemingly for having proceeded on a perceived avail-able alternative and more speedy remedial base); andwith full consideration of union counsel's revealing andsignificant argument advanced in that regard,based oncompeting(protected)interests,aswhere the union, asrepresentative ofallmembers,feels:...-what they'redealingwith isa situationwhereby allowing -Mr. Gilbert to continue to cometo the meetings he is disrupting and causing themembers not to come to the meeting, they have anobligation to go for an injunction as long as the sit-uation is escalated,go and do something here andnow. And the internal procedures are not set up forthat kind of speed. [G.C. Exh. 3, p. 48.)Itwas thus only after having fully addressed the issueand the positions of the parties, and reviewed the legalauthority presented, the State Court held:I don't really see much point in taking any addi-tional testimony because in viewing the plaintiff's(LL 707's and Nixon's) claims and in light most fa-vorably to the plaintiff, I find no basis upon whichthe Court should grant the application for tempo-rary injunction.And, therefore, the application oftemporary injunction is denied.But for the record, I will point out that the Courtisappreciative of the efforts of counsel on bothsides for giving the Court legal authorities and thelegal claims that each side pressed and clearly fo-cused on the problems and the issues in this case,and counsel are to be commended for doing a veryprofessional job. [G.C. Exh. 3, pp. 50-51.]The Judge thereafter granted judgment for Gilbert"after full trial," and the entire suit was dismissed. TheGeneral Counsel correctly observes there is no evidencein the record that LL 707 ever sought to appeal thisjudgment.At hearing Obier testified that Nixon did not attendthe subsequent 16 December meeting.Obier did, and hechaired the meeting. Gilbert signed in as a guest. Amember questioned it. Obier testified that Mary AliceMoran challenged Obier before Obier even ruled. None-thelessObier relinquished the chair; and he and Moranspoke to theraised issue.Obier told the membership thathe felt Gilbertshouldn't remain becauseof Gilbert's con-duct at the other meetings. Recording secretary HenryJackson put the question to the membership; and thechair (Obier) was sustained. Obier then told Gilbert thatitwas the membership'swish that he not remain; andGilbert then left. Neither Nixon or Obier ran for LL 707office in 1985.4.Contentions of the parties before the BoardThe General Counsel contends RespondentLL 707'sfiling oftheDecember 1984 lawsuit against Gilbert inthe State Court violated Section 8(b)(1)(A) of the Act.The argument advanced in support is essentially two- MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)pronged: (1) the Union's nonmeritorious lawsuit had noreasonable basis in fact or law, and was retaliatory; and(2) the lawsuit was based on Gilbert's nonmembership inthe Union, which the Board has now found to have beencaused by Respondent LL 707's unlawful expulsion ofGilbert, and thus the suit was based on an unlawful ob-jective. In support the General Counsel argued there aretwo lines of cases, the one essentially of cases retaliatoryin nature, and the second line of cases involving lawsuitswhich have as their basis an unlawful objective. It is theGeneral Counsel's basic contention that LL 707's lawsuitagainstGilbert violated the Act undereither,or bothlinesof cases. Respondent contends that LL 707's filingof this State Court action, albeit unsuccessfully, didnotviolate the Act because it had both a reasonable basis (infact and law) and a lawful objective. I treat the urgedtwo lines of cases separately.a.Retaliatory case argumentsIn support of the first line of retaliatory lawsuits theGeneral Counsel (essentially) relies onPower Systems,239NLRB 445 (1978), enf. denied on other grounds 601 F.2d936 (7th Cir. 1979), which itself had distinguished Boardholding inClyde Taylor Co.,127 NLRB 103 (1966).InClyde Taylor,supra, the Board had specifically af-firmed a lower finding that, in context made, an impliedthreat of an employer to file a libel suit against certainemployees because they filed charges, or unless thecharges were dropped, constituted an unfair labor prac-tice, in that the threat was of harassing nature, wouldnormally tend to intimidate an individual contemplatingfiling a charge from doing so, or one who has filed acharge, to withdraw it The threat thus operated to re-strain employees in the exercise of their right to filecharges under the Act. The Board thus concluded thethreat was coercive, and violative of Section 8(a)(1). Asto the actual bringing of the lawsuit, the Board inClydeTaylorobserved however:By this we do not mean to deny the existence of thenormal right of all persons to resort to the civilcourts to obtain an adjudication of their claims. Weinterdict here only the making of a threat by an em-ployer to resort to the civil courts as a tactic calcu-lated to restrain employees in the rights guaranteedby the Act.Indeed, inClyde Taylor,id. at 109, the Board specifi-cally dismissed an allegation that the employer had alsoviolated Section 8(a)(1) by obtaining a State Court in-junction banning peaceful picketing resorted to by aunion in protest of employer's unlawful discharges ofemployees. In doing so the Board overruled its own ear-lierprecedent ofW. T Carter & Bro.,90 NLRB 2020(1950) (on which lower finding of violation was based),that rested on a rationale that the employer's resort toState Court, in a preempted area, was part of a bad-faithscheme to defeat union organization. In the (overruled)Cartercase supra, the Board had much earlier reasonedthat an employer's inter alia, resort to court proceedingsto prevent union meetings in a company-controlled townwas an unfair labor practice, analogizing, "The right of a345person to resort to the courts is not absolute, but is limit-ed,inter alia,by the law of malicious prosecution andwrongful initiation of civil proceedings." Id. at 2023-2024.In thePower Systemscase, supra, the Board againfound an employer violated the Act by filing a lawsuitagainstan employee. There the employer's lawsuitsought recovery of legal fees incurred in defending anunfair labor practice charge filed by an employee, whohad a history of filing charges (and grievances) againstothers, and who had recently filed a chargeagainst thisemployer. The employer also (initially) soughta perma-nentinjunction to prevent the employee fromeverfilinganother charge against the employer. Although the em-ployee's charge filed against the employer was subse-quently found by the General Counsel to be nonmeritor-ious,the Board determined that the (single) charge filedagainst this employer wasnotshown by the evidence tohave been filedwithout some probable cause, or with -pur-pose to harass the employer.Consequently the Board con-cluded that the employer had no reasonable basis toassert that the single charge the employee had filedagainstthe employer was one filed without probablecause, or to harass the employer. Relatedly, the Boardconcluded that the nature of the employer's lawsuit asfiled, in initially seeking a permanent injunction (al-though later dropped) was clearly one aimed at penaliz-ing the employee for filing charges with the Board, andto prevent him from further assertion of rights under theAct or any other Federal or State statute. 239 NLRB at448-449. As there observed by the Board additionally:Respondent's lawsuit placed its employees on noticethat if an employee files charges with the Boardwhich are deemed by the General Counsel to benonmeritorious that employee is subjecting himselfto the possibility of a devastating lawsuit. In the in-stant case...[the employee] faced the prospect ofhaving to reimburse Respondent for thousands ofdollars in legal expenses if the state court upheldthe Respondent's claim.The Board however noted as being of even more sig-nificance, that even assuming the employee successfullydefended the lawsuit, the employee had to retain privatecounsel to defend the lawsuit, and thus suffered a "signif-icant property loss as a direct consequence of his havingfiled a charge with the Board." As otherwise relatedlysummarized by the General Counsel in present brief, theBoard reasoned because the employer had "no reasona-ble basis" to file the lawsuit, and inasmuch as the natureof the lawsuit was to penalize the employee for havingutilized the Board's processes against the employer, thelawsuit violated the Act because the employee has suf-fered a "significant property loss" by having to defendagainst the lawsuit. Notably, the Board in that regardspecifically likened thePower Systemcase's 8(a)(1) and(4) allegation (involving a lawsuit-defense property lossincurred by the employee because of filing a charge) to aUnion's fining ofa member(becausehe had failed to ex-haust internal union remedies prior to filing charges withthe Board) in violation of Section 8(b)(1)(A),Operating 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEngineers Local 138,148 NLRB 679, 681 (1964). There atthe Board made clear its central concern:Not only does the Board have the authority to pro-tect employees who participate in the Board's proc-esses,but it also has been held that the Board has anaffirmative duty to exercise that authority to its out-ermost limits to protect such employees.InBill Johnson's Restaurants v.NLRB,461 U.S. 731(1983), the Supreme Court had occasion to address theBoard'sPower Systemsrationale resting fundamentally ona retaliatory lawsuit as a violation of the Act, and totrace its development.While the Court observed withapproval the Board's prior 8(a)(4) concern with an em-ployer's retaliatory lawsuit, that important statutory con-sideration did not prevail in context of a countervailingfundamental First Amendment right of an individual(employer)to bring a meritorious state court lawsuit.The General Counsel acknowledges that the Board'sPower Systemscase holding has been modified to somedegree by the Supreme Court's holding inBill Johnson'sRestaurantscase supra.However,the General Counselcontends that the Court's holding therein does not pre-clude a Board fording of the unfair labor practice that isbeing urged herein.Unlike the instant case situation where the State Courtlawsuit has run its course,theBill Johnson's Restaurantscase addressed a Board determination that an employer'sstill (at least in part)viable state lawsuit wasfiled by theemployer in retaliation against employees for havingfiled charges with the Board. The Board then concludedthe filing of the lawsuit, in context one unfully deter-mined by the state court, but determined (by the Board)to be both retaliatory and without merit, was an act vio-lative of Section 8(a)(1) and (4) of the Act. The Boardissued a cease and desist order seeking to halt employer'sprosecution of the state court civil suit.In resolving theissue,the Supreme Court centrally observed, id. at 741,"[T]he right ofaccessto the courts is an aspect of theFirstAmendment right to petition the Government forredress of grievances." The Court thereafter in summaryheld:The Board may not halt the prosecution of a statecourt lawsuit, regardless of the plaintiff's motive,unless the suit lacks a reasonable basis in fact orlaw. Retaliatory motive and lack of reasonable basisare both essential prerequisites to the issuance of acease and desist order against a state suit.TheBoard's reasonable-basis inquiry must be structuredin a manner that will preserve the state plaintiff'sright to havea state-court jury or judge resolvegenuinematerial factual or state-law legal disputespertaining to the lawsuit. Therefore, if the Board iscalled upon to determine whether a suit is unlawfulprior to the time that the state court renders finaljudgment, and if the state plaintiff can show thatsuch genuine material factual or legal issues exist,the Board must await the results of the state-courtadjudication with respect to the merits of the statesuit.If the state proceedings result in a judgment ad-verse to the plaintiff the Board may then consider thematter further and, if it is found that the lawsuit wasfiled with retaliatory intent, the Board may find a vio-lation and order appropriate relief.In short, then, al-though it is an unfair labor practice to prosecute anunmeritorious lawsuit for a retaliatory purpose, theoffense is not enjoinable unless the suit lacks a rea-sonable basis. [Emphasis added.] 461 U.S. at 749-750.RespondentLL 707 agreesthat the governing author-ity in determining whether the filing and prosecution ofan action in a state court constitutes a violation of theAct isthe United States Supreme Court's decision inBillJohnson'sRestaurants,supra.Respondent however ad-vances a different view of the import and application ofthat holding in the instant proceeding.Respondent con-tends there is still a requirement upon the Board to makea reasonable basis inquiry vis-a-vis the question of retalia-tion in an unsuccessful,but nonfrivolous lawsuit. In thatrespect,RespondentLL 707contends its filing of theState Court action did not violatethe Act because LL707 effectivelyshows it had both a reasonable basis for,and a lawful objective in bringing the lawsuit,namelyGilbert's continuing misconduct at meetings,and at theUnion's hall, and the effects ofsuch Gilbertmisconducton Local Union officers and other members;and conse-quently Respondent's effort(albeit unsuccessful)to havethe StateCourt stop Gilbert's disruptive misconduct, wasbut with lawful purpose or objective.Respondentspecificallycontends that the Court didnot state inBill Johnson's Restaurantsthat the Board mayfind an unfair labor practice without making the inquiryas to whether the suit in question had a reasonable basis;and Respondent urges the Board to do so, as part of its(overall)determinationof whetherthe unsuccessfullybrought lawsuit was(not only) retaliatory but broughtwithout a reasonable basis existing in fact or law, andthus violativeof the Act,here Section 8(b)(1)(A).In support of that urging made to the Board,Respond-ent places heavy reliance on the weighty countervailingconcerns as expressedby theSupreme Court,id. at 741,inter alia, of the right of access to the courts as, "anaspect of the First Amendment right to petitionthe Gov-ernment for redress of grievances";of prior Board andthe Court's recognition,ibid.that, "[G]oing to a judicialbody for redress of alleged wrongs . . . stands apartfrom other forms of action directed at the allegedwrongdoer"; and finally,that,"The rightof access to acourt is too important to be called an unfair labor prac-tice solely on the ground thatwhatis sought in the courtistoenjoin employees from exercising a protectedright."Based thereon Respondent essentially urges theBoard to continue to givea weightedconsideration tothose constitutional concerns on First Amendment accessto the courts in manner that does not serve to effectivelychill their exercise. Respondent appears to have arguedfor a balancing test that would favor the evidence of areasonable basis(presumably whether offactor law) forbringing the unsuccessful lawsuit,in urging in brief, "theless it appears that a particular suit has a reasonablebasis, the more likely it will be that the suit was broughtfor a retaliatorypurpose."Respondent thus appears to MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)contend that its successful establishment of existence of areasonable basis (in fact and law) for bringing a lawsuit,even if the lawsuit itself is eventually unsuccessful,should operate as a complete defense to an initially evi-denced retaliatory lawsuit.Respondent thus argues that the Supreme Court inBillJohnson'sRestaurantshas effectively overruledPowerSystems,and returned the law, now with constitutionalunderpinnings, to its state underClyde Taylor.Respond-ent would have noted, that inClyde Taylor,127 NLRBat 109, the Board, anticipating the Court's admonitionthat any interpretation of the NLRA should be sensitiveto First Amendment values, stated that it, "should ac-commodate its enforcement of the Act to the right of allpersons to litigate their claims in Court, rather than con-demn the exercise of such right as an unfair labor prac-tice."Moreover, it is Respondent LL 707's position that de-cisions rendered in the wake ofBill Johnson's Restau-rants,allarrive at the same conclusion, stated (at onepoint) to be that in order to constitute an unfair laborpractice the lawsuit brought mustbothlack a reasonablebasis and (somewhat ambiguously)havean unlawfulobject. Respondent however, has otherwise more clearlycontended in brief that, construed in the light of the con-stitutional concerns involved, theBill Johnson's Restau-rantcase states that the filing of a state court suit cannotbe deemed an unfair labor practice, unless, so argues Re-spondent, in the words of JusticeBrennan,concurring inBill Johnson's Restaurants,the lawsuit was (1) filed withthe intent, "to' frustrate the operation of federal laborlaw,"and (2)lacked a reasonable basis in law or fact.461 U.S. at 753.Itwould appear however that in regard to Respond-ent's intended ;'reliance on Justice Brennan's observationon a litigant's intendment to frustrate operation of Feder-al labor laws as applicable to an adjudicated nonfrivolouslawsuit, the same is at best only arguable, for the Justiceappears there to have been addressing the case's mainaspect of the Board's {in effect) premature interdiction ofthe prosecution of an unpreempted nonfrivolous actionfiled in the State'Court. Thus, JusticeBrennan,followingobservation of the Court's earlier recognition of the rightunder the First Amendment of an individual to seek re-dress of grievances in state courts, and, of other previ-ously Court recognized unpreempted right to sue, e.g.,for libel in state court, stated:Accordingly, it is appropriate to infer in a case im-plicating First Amendment rights, as here, that Con-gress did not intend to authorize the NLRB toenjoin the prosecution of an unpreempted state-court lawsuit, even if the plaintiff's subjective intentis to frustrate the operation of federal labor law,except where the plaintiff's First Amendment inter-ests are at their weakest-where the suit is withouta reasonable basis in fact or law.Nevertheless, Justice Brennan did draw attention to animportant distinction, and in footnote 3 related theretohas, seemingly,' succinctly framed the issue and consider-347ations to be addressed by the Board in the instant case.Thus Justice Brennan later observed:However, as the Court makes clear, ante, at 2169,2173, the Board's ability to enjoin prosecution of astate suit is not the measure of its ability to deter-mine that such prosecution constitutes an unfairlabor practice or of its ability to provide other rem-edies to vindicate federal labor policy. Cf.NewYork Times Co, Y. United States,403 U.S. 713, 733,91S.Ct. 2140, 2151, 29 L. Ed. 2d 822 (1971)(WHITE, J., concurring) ("failure by the Govern-ment to justify prior restraints does not measure itsconstitutional entitlement to a conviction for crimi-nal publication).As to the necessity and the scopeof these remedies, the Board is entitled to a highdegree of deference.33Reasonablepeople could differ over the wisdom of decidingthat a nonfrivolous suit which is withdrawn, or to which the plain-tiff ultimately does not prevail,constitutes an unfair labor practice,see ante, at2173, but that isa questionof labor policy for theBoard to decide in the first instance.Itwould appear that the issue for the Board is notwhether the Board may find that a lawsuit finally adjudi-cated as without merit is retaliatory and violative of theAct. The opinion of the Supreme Court would appear al-ready to indicate that it may, cf. 461 U.S. at 750 f-n. 15,which in pertinent part provides:It appears that only the libel count remains pend-ing before the state court. If petitioner's otherclaims have been finally adjudicated to be lacking inmerit, on remand the Board may reinstate its f ridingthatpetitioneracted unlawfully by prosecutingthese unmeritous claims if the Board adheres to itsprevious finding that the suit was filed for a retalia-tory purpose.In my view the central issue being presented by the in-stant case is whether the Board has done so (preceden-tially) and if not, should do so, and if so, under what cir-cumstances. In other words what is to be the standard inBill Johnson'stype cases for the Board's evaluation ofwhether a nonfrivolous lawsuit finally adjudicated asnonmeritorious (or a lawsuit withdrawn for justifiablysound reason,as inthe case of unanticipatable unavail-ability of key supporting witness, e.g. untimely death) isnonetheless retaliatoryandthus to be held violative ofthe Act. Essentially the question is, is there to be anyevaluation of the reasonable basis legitimacy of the un-derlying issue (of fact or law) brought to the StateCourt, beyond the State Court's determination the statecourt plaintiff does not prevail. If there is to be any suchinquiry, the parties have joined in subordinate issue thequestion of on what base, e.g., on whether the scope ofsuch inquiry would extend to evaluation of other evi-dence arguably supportive of the claim (e.g., Gilbert'searlier defiant conduct in the removal of Moran's desk)butnotpresented before the State Court, or, to eventsoccurring subsequent to the state court hearing, but evi-dencing in some manner a further (then unavailable) sup- 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDport for plaintiff's prior contentions made at State Court(e.g.,contended continued misconduct on the part ofGilbert).While the General Counsel seemingly wouldlimit Respondent to its State Court claims and evidence,chargingparty andseeminglytheGeneralCounselwould claim right to litigate sham, frivolous and/or con-trived nature of facts as advanced in the lawsuit on con-tention the issue before the Board is a different one thanthat before the State Court. Essentially I agree in part,and disagree in other part.The General Counsel would appear to relatedly recog-nize, if not concede, that some further inquiry is to bemade on the retaliatory issue in the case of a failed, butnonfrivolous lawsuit, in acknowledging (essentially) thatthe Court'sBill Johnson's Restaurantsholding appears toinvoke no more than that the fact that a state court hasdetermined that a lawsuit is nonmeritorious (fails on factor application of law) is onlyonefactor to be consideredby the Board in its determination of whether the suitfiling is retaliatory and violative of the Act. The GeneralCounsel has congruously acknowledged that the Courtdid not clarify what the other factors to be consideredare.The General Counsel has relatedly urged that the fac-tors considered by the Boardin itsearlierPower Systemscase would appear appropriate to be considered by theBoard as other factors in its determination of whetherthe filing and prosecution of a nonfrivolous but unsuc-cessful lawsuit is retaliatory, and violative of the Act;and the General Counsel contends that approach is per-mitted under the Court'sBill Johnson's Restaurantshold-ing.As stated by the General Counsel in brief, the factorsconsidered by the Board inPower Systemswere: (1) Theunfair labor charge filed by the employee which ulti-mately led to the (respondent employer's) lawsuit, was areasonable one, even though the charge was found to beunmeritorious by the Regional Director; (2) there was anabsence of evidence that the unfair labor practice chargelacked probablecause or wasfiled for purposes of har-assing the respondent as alleged in the lawsuit; (3) theevidence relied on by the respondent in filing the lawsuitdid not support its allegations that the unfair labor prac-tice charge lacked probable cause or was filed for pur-poses of harassment; and (4) the true purpose of the law-suit, to forever enjoin the employee from exercising hisor her right to file charges under the Act, is revealed bythe remedy sought by the respondent, and thus revealsthe unlawful nature of the lawsuit. The fundamentalquestion is what is to be the scope of deference to thestate court hearing on the issues raised before it.(1)Discussion of the General Counsel's advancedstandardNot only is deference to be generally extended to thestate court determination of the issue if found meritoriousas directed inBill Johnson's,461 U.S. at 747, but, it is myview that a deference to the due process hearing shouldbe extended, including in regard to a determination thatthe failed lawsuit was nonfrivolous. Thus, the respondentwhen appearing before the Board should be governed byits (plaintiff's) case as urged and supported before thestatecourt, absent the usual justifications for havingfailed to do so, e.g., be limited both on theory of causeof action there raised, and facts there presented, withBoard (at best) additionally acceptance of only newlydiscovered, or previously unavailable evidence of mattersthenmade material.The General Counsel's (and Charging Party's) urgedposition would appear (understandably) to place its pri-mary or basic stress on facts evidencing a presence of aretaliatorymotive in the Respondent's bringing of itsState Court lawsuit. However, to the extent their posi-tion is to be viewed as one urging the addressment is tobe solely as to the initial retaliatory aspects of the law-suit, once determined unsuccessfully brought, that posi-tion would then appear not to have allowed for any realdefense consideration of the "reasonable basis" that theparty may have had for initially bringing reasonable statelawsuit claims for a resolution by the State Court. Thestandard then in substance becomes the only defense forbringing a retaliatory lawsuit, is to prevail. It does notappear to allow, e.g., for an analysis of the potentiality ofdualmotive cases. Even considered otherwise, such astandard in application, on its face, would appear toextend an undesirable "chilling" reach in its applicationto cases where the state court's determination in the endrests (as it frequently will in cases other than, perhaps, acase arising in instant posture) on the court's determina-tions of credibility of witnesses' testimonies where inconflict, and its view of the weight of the thus creditedtestimony. It may rest on the State Court's application ofstate law,with varying gradations of complexity andclarity ascribed to the status of the state law on thepoint. In general, there appears discernible merit to Re-spondent's raised concern that the Board's standardshould be broad enough to take into meaningful accountRespondent's right to have its reasonable state claims ofthis order resolved by the state, even where the resolu-tionmay goagainstthe plaintiff on determined fact, orapplied law in that state action, discussed further infra.ThePower Systemscase itself, in my view, appears to re-flect just such Board intendment of a balancing of ele-mental considerations in its decision.Insofar as now material, inPower Systems,the base ofthe employer's civil suit rested in significant part on thefact that an employee had theretofore filed a chargeagainst the employer with a Regional Office of theBoard.That office (with interim review of GeneralCounsel'sOffice of Appeals) subsequently determinedthe charge filed by the employee was without merit, andit declined to issue a complaint on the matter.Power Sys-temssubsequently filed a civil suit to recover its expensessuffered in defending the employee's unfair labor prac-tice and a related OSHA nonmeritorious charge. (Theemployee had much later also filed a charge with OSHAwhich was determined to be without merit by thatAgency. It would appear present analysis need not ad-dress the OSHA charge consideration further.) The em-ployer's civil suit as initially filed had registered a claimthat the above unfair labor practice charge had beenfiled by the employeewithout probable cause, and withpurposeto harassthe employer.As the Union does here, MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)the employer there sought to defend the General Coun-sel'scomplaint allegationthat the filing of employer'slawsuit in a state court violated the Act, with an assertedreasonable belief it held in the merits of its own lawsuit.(However, unlike here, the state court there had notfully resolved the employer's state claim.)InPower Systems,despite Board acknowledgment thatthere had been difficulties in the prior unfair labor prac-tice charge resolution, namely in the investigator's differ-entiation between the employee's protected and unpro-tected conduct, the Board concluded the employee hadshown probable cause basis for filing the charge (at least)sufficient to discount purpose to harass employer, al-though not sufficient under all the circumstances to oc-casion issuance of a complaint. In respect to the Board'sconclusion the employee had not filed the charge withintent to harass employer, the Board observed that it hadbeen presented almost no evidence to the contrary. Withregard to employer's defense of its own belief in its law-suit claims that the employee had lacked probable cause,and had filed the charge to harass the employer, uponBoard review of the Respondent's evidence proffered tosupport its lawsuit, the Board held the same negated thatthe employer had"reasonable basis upon which to assert"that the employee's, "single charge with the Board wasfiledwithout probable cause or to harass it." ThePowerSystemsholding itself, in my view, arguably envisionsBoard evaluation of not only the probable cause the em-ployee had in filing a charge for investigation, but doesso in relationship to evaluation of theprobable causere-spondent had for bringing its civil suit (as opposed to arequired success in bringing such suit). The case wouldappear not wholly dispositive, since, as noted, it appearsinPower Systems,as inBill Johnson's,the state court hadnot ruled on that employer's lawsuit.However,anapplication of the advancedPower Sys-temsreasonable base standard, being essentially factor (3)above, if to be applied to a lawsuit claim that is basedotherwise, e.g., where, as here, the lawsuit claim is basedon (contended) good-faith belief of misconduct of themember-employee who has earlier filed the charge, tendsto lend precedential warrant for a Board addressmentand analysisof thereasonablenessof thelawsuit claim asbrought, even if, as here, unsuccessfully prosecuted.Question arises whether Board addressment and eval-uation of the genuineissuesof fact and law, is to beasadvanced and resolved in the other forum,or anew. Theformer would appear to sufficiently comport with otherBoard precedent in handling of claimed legitimate de-fenses raisedbefore it, cf.Wright Line,251 NLRB 1083(1980),, enfd. on other grounds 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982). (In that respect,genuine issues of fact and law properly resolved in otherforum do not import any conflict with the Act's provi-sions.)Moreover, the Board has explicitly held that indual motive cases (indeed in a case specifically involvingconflicting contentions advanced on an 8(b)(1)(A)-unionconstitution violation) aWright Lineanalysis is properlyto be applied, cf.AutoWorkers Local 2017 (FederalMogul),283 NLRB 799 (1987). It would seem just asproperly applicable where the defense raised is to be a349claim of a state court lawsuit brought on reasonable (factor law) basis, albeit unsuccessful.The Respondent appears to me to be (essentially) con-tending for more than such a standard, viz, that a re-spondent's successful demonstration that it had a reasona-ble basis in fact and law to file a lawsuit, even if its pros-ecution should prove unsuccessful, should be consideredby the Board asa completedefense, because of the im-portance of the First Amendment exercised right in-volved. This seemingly regardless of what its true moti-vation may be otherwise shown to be. However, as re-viewed above, the Court's holding inBill Johnson's Res-taurants,would appear not itself to have mandated thatresult.Neither the parties, nor my own research has re-vealed what position the Board has adopted on remandinBill Johnson'son the (seemingly) opened question.Nonetheless, Respondent has advanced a number ofcases decided in the wake of theBill Johnson's Restau-rantscase, that it argues are supportive of its contentionthat the Boardmustfind a lawsuit lacked a reasonablebasis in fact or law, to find the filing of the lawsuit, evenone unsuccessfully prosecuted, was retaliatory and viola-tive of the Act. Respondent severally relies on U.S. v.Hylton,710 F.2d 1106 (5th Cir. 1983);LongshoremenLWU Local 32 Y. Pacific Maritime Assn.,773 F.2d 1012(9th Cir. 1985). Accord:Martinez v. Deaf Smith CountyGrain Processors,583F.Supp. 1200, 1210 (N.D.Texas1984);Arch L. Heady Funeral Home,271 NLRB 819, 828(1984); andMister Fox Tire Co.,271NLRB 960, 961(1984).Respondentarguestherefrom that, "Any lesserstandard of proof would impermissibly infringe upon theFirstAmendment's guarantee and protection of a statecourt litigant's right to nonfrivolously petition for redressof grievances."(2)Discussion of Respondent's advanced standardTheHyltoncase is a criminal case, but otherwise onethat arose in essentially the same First Amendment pos-ture as did BillJohnson's Restaurants.The case thus arosein a background of pending criminal trespass informa-tions brought against IRS agents in a local Texas Countycourt pursuant to earlier nonfraudulent criminal trespasscomplaint filed against the IRS agents by Hylton. TheFifthCircuit centrally upheld a lower federal districtcourt's dismissal of a subsequent Federal indictment thatcharged Defendant Hylton' with the crime of corruptlyendeavoring to intimidate, and impede the two IRSagents by the earlier filing of the criminal trespass com-plaintswith local authorities. The Fifth Circuit's affirm-ance, despite evidenced desire of Hylton to impede theagents, rested on the court's conclusion that Hylton'sconduct in filing the (established) nonfraudulent criminalcomplaints was protected from subsequent criminal sanc-tion as an exercise of an inalienable constitutional rightto petition governmental authorities for redress of griev-ances.The court did state therein, withBill Johnson'ssupportive citation ,as follows:Moreover, the Supreme Court has held expresslythat the first amendment right to petition protectsthe individuals [sic] right to file an action with a 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"reasonable basis" in a state tribunal. [710 F.2d at1111.]However the fact is clear that the local (criminal trespassinformation) proceedings were there still pending. In thatsense,the central holding of theHyltoncasewouldappear not to advance Respondent's argument muchbeyond the basic holding ofBill Johnson's Restaurants.Apart from observation the case is distinguishable inthat it is a criminal case, what would appear notable oth-erwise in connection with the circumstance of the pend-ing local criminal informations in theHyltoncase is thecircumstance that there was evidenced a local (prosecu-tor) determination that there was cause (accurate factualcomplaint by Hylton and appearance of applicable law)for issuance of the criminal informationandFifth CircuitCourt observation in footnote 7 of its opinion that thefact the IRS agents may yet have a valid defense (en-gagement in privileged or immunized conduct), a matterstill to be determined in the criminal trespass proceed-ings,did not operate to vitiate Hylton's exercised consti-tutional right to petition. Id. at 1111.TheHyltoncase would thus appear to stand for theprinciple, at least in cases raising issue of attempted sub-sequent federalcriminalsanction bottomed solely on anindividual's prior exercise of constitutional right to peti-tion on accurate facts constituting apparent cause underapplicable law forinitial issuanceof state criminal infor-mation, that neither the possibility of a future unsuccess-ful prosecution because of affirmative defenses of privi-lege or community, nor presence of initial desire of com-plainant to impede or the complainant's present enjoy-ment of federalagentimpedence, is defeative of the pro-tected exercise of the constitutional right to file the non-fraudulent complaint. The same court observed howeveritmight be otherwise if the local filing were frivolousand [sic] based oncontrivedallegations. Surely the sameiswith Supreme Court supporting view on litigationbased on "intentional falsehoods" or "on knowingly friv-olous claims," 461 U.S. at 743.TheLongshoremen ILWU Local 32 (Pacific MaritimeAssn.)case, supra, would also appear readily distinguish-able.There the 9th Circuit did recite theBill Johnson'sRestaurantscase holding in form that a retaliatory law-suit violated 8(a)(1), "if the suit (1) is filed with an im-proper motive and (2) lacks a reasonable basis in law."Again however the case arose inBill Johnson's Restau-rantscase posture. There was a pending claim, one notfinally adjudicated, in that the Union was actively pursu-ing a 301 lawsuit for enforcement of an arbitrator'saward (by virtue of an appeal of lower court adverseruling thereon).Moreover, in this instance the centrallegal conclusion upheld by the Ninth Circuit was thatthe Union's 301 lawsuit itself lacked a reasonable basis inlaw because of the Board's earlier contrary 10(k) of rea-sonable basis in law rested on clear precedential applica-tion of the Supremacy doctrine barring an arbitratorfrom making an award inconsistent with an NLRB deter-mination. 773 F.2d at 1017-1018. This consideration isshown made by the Court apart from otherwise inde-pendently evidenced and noted 8(b)(4) unlawful objec-tive consideration (e.g., "a suit that has an objective thatis illegal under federal law"), explicitly excluded (alongwith cases preempted by Federal law) fromBill John-son's Restaurantscase coverage.461 U.S. at 737 fn. 5.Martinez v.Deaf Smith County Grain ProcessorsisaFairLabor Standards Act (FLSA) case. This FLSAaction arose in Federal district court on a Department ofLabor (DOL) suit brought against an employer pursuantto an employee's earlier filing of a minimum wage com-plaint againstthe employer. After the employee therehad registered his complaint with DOL, he left employ-er's employ. The employer filed a lawsuit against the em-ployee for breach of contract in state court. Shortlyprior to resolution of the FLSA action by the districtCourt, employer had pressed its state court claim, andthe state court adjudicated that employer's (undefended)lawsuit brought for breach of contract in state court wasmeritorious.However, the district court's finding effec-tively relegated the state court holding to a case of lackof reasonable basis in law posture underBill Johnson'sRestaurants.Thus the district court distinguished its own statusunder theBill Johnson's Restaurantsholding, as com-pared with that of the Board, on the basis that in con-trastwith NLRB finding of a violation that has no effecton an otherwise meritorious lawsuit, the district court'sfinding that an FLSA violation had occurreddeprivedthe state court action of its reasonable basis in law, a pos-sibilitywhich the district court further concluded shouldhave been apparent to the plaintiff employerin pressingthe state court claim earlier. Thus while the district court(also) does reciteBill Johnson's Restaurantsholding as re-quiring two findings, "(1) that the suit was filed with re-taliatorymotive, and (2) that the suit lacks a reasonablebasis in fact or law," it did so clearly in regard to whena state suit is to be viewed a prohibited act in law; andthus theMartinezcase holding does not appear (in myview) to advance Respondent's argument much beyondone ofBill Johnson's Restaurantscentral exclusions.TheMartinezcase is however, otherwise notable forthe Court's determination that the timing of the filing ofthe state suit against the employer shortly after that em-ployee's filing of an FLSA claim, and its prosecutionshortly before the district court's hearing as well, is clearindication of a retaliatory motivation.TheHeady Funeral Homecase is a Board case but itsholding extends only that the Board has approved an ad-ministrative law judge's finding (to which there was noexception) that in light ofBill Johnson's Restaurantsanda pending state action, that a certain 8(a)(1) and (4) com-plaint issue should be severed, and stayed. Respondentrelies on the AL's "reasonable basis" language (presum-ably) as differentiated from reference to state court de-termination of lack of merit in the suit, thus:[T]he record that has been developed shows the ex-istence of a possible factual question or state lawdispute for the state court to resolve that would aidthe NLRB in its determination of whether or notthe Respondent's [sic] herein had a reasonable basisfor theirlawsuit against. . . [employee]. MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)As I readBill, Johnson's Restaurantsand the subsequentBoard action in theHeady Funeral Homecase, there wassimply an absence of grounds for a present finding by theadministrative law judge and/or Board that the pendinglawsuit was sham and frivolous, or that it raised no genu-ine issue of fact and law. In that instance, the allegationmay be severed, and in any event should be stayed, asthe pending lawsuit is not enjoinable by the Board by re-medial order, or otherwise, before state court resolutionon the merits when brought with apparent reasonablebasis in fact and law. TheHeady Funeral Homecase isnot persuasive.TheMister Fox Tire Co.case was similarly a Boardcase, but one in which the Board centrally concludedthere was no violation of Section 8(a)(3) and (1) in thatthe Respondent would have arrested an employee for athreat of inflicting physical harm to the respondent'sgeneral manager even in the absence of any protectedactivity.Respondent however, as pertinent here, relieson former Board Member Hunter's notation:[T]he first amendments to the Constitution guaran-tees the right to seek redress from the courts, andthat no violation of the Act arises from the exerciseof this constitutional right unless the exercise is bothunlawfullymotivated, and is without merit. [BillJohnson's citation omitted. 271 NLRB at 961 fn. 2.]In addition to the threat former Member Hunter notedthe finding of the ALJ that the employee uttering thethreat "was `a powerful figure of a man"' and a threat offorce by the employee could not be lightly regarded; andin these circumstances, "would find that the Respond-ent's prosecution of ... [employee] . . . was not base-less and for this reason cannot be found to have violatedthe Act." Ibid. Once again however a harrassment con-viction of the employee was there on appeal and pend-ing, 271 NLRB at 963. The cases advanced by Respond-ent are simply not wholly persuasive of its urged view ofthe standard to be applied. If anything, theMister FoxTireCo.casewould appear to import propriety of aWright Lineapproach.Respondent has ,finally argued in brief that its researchhas disclosed no cases in which the Board or a Court has(explicitly) stated that it was unnecessary for the Boardto determine whether a state-court plaintiff's suit lackeda reasonable basis before fmding that its prosecution con-stituted an unfair labor practice. Neither have I. This isnot a case where employee evidence essentially admitsthe cause of action. SeeAdam Metal Products Co.,283NLRB 826 (1987).Respondent brings to Board attention, the only case ithas found containing dicta that could possibly be read tosupport such an approach,Dash v. NLRB,793 F.2d 1062(9th Cir. 1981). InDash,the Ninth Circuit first noted theBoard had properly stayed its proceedings, and awaitedthe resolution of a state action on appeal of an award ofunemployment benefits on basis of an employer'sreasona-blecontention itwas prejudiced by certain examinerphone refusals (viz to allow employer time to obtaincounsel and to call witnesses), and a related subsequentreliance of the examiner in decision on the merits, on the351failure of the employer to call witnesses. In further ad-dressing the alternative results of that lawsuit, the courtstated as to one alternative of the lawsuit,If,however, the employer does not prevail in thestate court action, the Board must determine wheth-er the employer filed the suit in retaliation for theemployee's exercise of protected rights, and therebycommitted an unfair labor practice. 793 F.2d at1070.Respondent argues that such a reading of retaliation de-termination without affording consideration of the rea-sonable basis for bringing a lawsuit would be impropersincethe Ninth Circuitin theLongshoremenIL WU Local32 (PacificMaritime),case,supra,had earlier clearlystated that the lack of a reasonable basis(for bringing thelawsuit)isa prerequisite to finding a violation of theAct; and,alternatively argues, even if such a reading oftheDashcasewere correct, it would contradict theentire body of case law in this area and therefore, be ofnegligible precedential value.In light of the analysisof thePacificMaritime Assn.case holding made supra,the argument is at best, notpersuasive.However,addressing theDashholding fronton, the Court's opinion does not appear to me to be in-congruouswithexpressionof theunderlyingthe GeneralCounsel'snormal basic burden to show the suit filingwas aretaliatoryact,or for that matter,incongruouswith an expression of an ultimate burden restingwith theGeneral Counsel to show the suit was filed in retaliationfor the employer's exercise of protected rights, and notfor other lawful reason advanced in defense that is indic-ative that the employer would have acted in the statecourt in the manner it did,even if there had been no pro-tected activity,cf.WrightLine,supra.However, to theextentRespondent here has urged,once prima facieshowing is made by the General Counsel the lawsuit wasfiled with retaliatory motive, that it need only show indefense of its filed lawsuit,thatits lawsuit although un-successfulwas notfrivolous, orhad some"reasonablebase" in lawand fact,and that it need not additionallyshow that it would have acted in that manner regardlessof member exercise of protected Section 7 rights, undershieldof First Amendmentconsiderations,Respondent'sadvancedauthorities,in my view, simply do not establishthe seeming precedential departure from a warrantedWright Lineapplication,nor has it convincingly shownsuch result is one that has been mandatedby Bill John-son's Restaurants,holding supra.Analysis, Conclusions, and FindingsIt is the responsibility of an administrative law judgeto apply established Board precedent which the SupremeCourt or the Board has not reversed,Iowa Beef Packers,144 NLRB 615, 616 (1963);Ford Co.,230 NLRB 716,718 fn. 12 (1977); and not substitute his own view ofwhat the law should be,Fred Jones Mfg. Co.,239 NLRB54 fn. 4 (1978). I resolve the matter under the principlesas explicated above,Bill Johnson's Restaurants,supra;Power Systems,supra;Wright Line,supra;AutoWorkersLocal 2017 UA W (Federal Mogul),supra;Petramale x La- 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDborersLocal17,supra; andOperating EngineersLocal 138,supra.To begin with,notwithstanding Respondent'surgingto the contrary,it is very easy passage for me to the con-clusion thatLocal 707 anditsofficers continued toharbor strong animus at the time Local 707 and Presi-dent Nixon filed their lawsuit in state court on 7 Decem-ber 1984.The passage rests easily and persuasively onthe Board's prior adopted findingsof LL 707's continuedviolationof the Actas earlier determined by Administra-tive Law Judges Harmatz and Lawrence;and indeed, isonly the more convincingly demonstrated so as to depthof that animus in consideration of their definitive under-lying findings of the conductof LL 707 andits officersstretching over a period from December 1983 throughNovember 1984, as well as from the weight of whollycompatible evidence presented herein.Thus the same isreadily apparent from broad overview of the now deter-mined hostile union reaction to the content of leafletsthatwere critical ofLL 707 incumbentofficerswhenfirst distributed in December 1983;and from the hostilityevidenced against Gilbert for his part therein,as evi-denced:by thedetermined immediately retaliatory filingof internal union charges in January 1984;by therecklessand disparate process of those and other unfoundedcharges through sham trial in May 1984;and by the nowdeterminedunlawful LL707 lapse ofGilbert'smember-ship in August 1984(withDL 91 andInternational ap-proval),with designed coercive effect of denying Gilbertright of nominationto LL 707office in September 1984,and with continuing unlawful effects of denied member-ship that reverberated and permeated events throughNovember 1984.Accordingly,I thus first easily conclude and find thatthe General Counsel has established averystrong primafacie case that RespondentLL 707 filedthe lawsuit on 7December 1984 with retaliatory motive.There is no rea-sonable question to be raised underany Power Systemsre-quirements on the propriety and scope of the underlyingchargesGilbert filedin 1984.They are with merit. Theythus offer Respondent no viable defense that would bebased on lack of probable cause,or unlawful harassmentpurpose of Gilbert in filing the meritorious charges. Butthat is not what Respondent has claimed in defense.Next to be addressed is Respondent's raised basic de-fense of claim that it filed its lawsuit because Gilbert hadengaged in,and it was reasonably felt Gilbert was likelyto continue to engage in, serious misconduct;and mis-conduct of nature: that was disruptingLL 707'smeet-ings; that was preventing the Union from conducting itsrequired business,and that was effectively preventing anew union president from the related performance of hisduties; and finally,misconduct that it had reason to be-lievewas causing members to elect not to even attendthe meetings.In those circumstances,Respondent arguesitfiled thelawsuit lawfully because it only sought toquickly andeffectively stopGilbert from engaging insuch misconduct.Deference of course is to be given to the state court'sadjudication of a meritoriousBill Johnson'sRestaurantsstate claim,461 U.S. at 747.If adjudication of the claimgoes against the plaintiff in the state action,as it didhere,we then reach the question whether the BoardunderBill Johnson's Restaurantswill extend further con-sideration to Respondent's showing made on "reasonablebasis" for bringing the unsuccessful lawsuit; and thescope of that consideration in light of other Board prece-dent not in conflict withBill Johnson's Restaurants.Exist-ing Board and court precedent warrants conclusion theBoardwillconsiderRespondent's "reasonable basis"(contended Gilbert disruptive conduct) for filing its un-successful lawsuit as a raised defense underPower Sys-tems,supra;Wright Line,supra. That concern, if real, notcontrived, and properly presented has legitimacy, cf.Pe-tramale v. Laborers Local 17,supra, andSteelworkersLocal 5163 (Bizzaro),supra.The threshold question becomes whether the issue ofRespondent's "reasonable basis" in fact and law to bringthe lawsuit is to be resolved solely on the basis of theevidence and law applicable to the theory of actionbrought before the state court in a due process hearing.In my view it should be so limited.It is clear fromBill Johnson's Restaurantsthat theBoard is to defer to a determination of the state courtthata pendinglawsuit presents triable factual issues (thusissues that are determined by it not to be frivolous, shamor baseless), or the Board should cogently explain its fail-ure to do so, 461 U.S. at 746. It would appear to me tocoextensively follow that where a state court has indicat-ed in the resolution of a lawsuit that the lawsuit has pre-sented the court with genuine issues of fact and law, theBoard should also properly defer to that indicated con-clusion in the state adjudication as well, and not enter-tain a resolution of the issue otherwise on its own, be-cause the lawsuit, on some other fact or law base consid-eration, has failed. It certainly need not address a moreextensive view of evidence that may be otherwise soughtby a party to be presented before it; and, only the moreclearly decline to do so when no issue of contrived facthas been raised by a party and/or opinion thereon re-served by the state court.In that respect, an unsuccessful state plaintiff is surelynot likely to be heard to complain before the state courtif evidence that is known, available and supportive ofplaintiffs claim isnot timely presented to the state courtfor its consideration prior to the state court's resolutionof the issues; and, similarly, that party should not beheard to complain as a Respondent before the Board, ifthe Board should also decline to consider previously un-produced evidence that might have supported the plain-tiff'sclaimmore before the state court. Although theunfair labor practice allegationelementsof restraint andcoercion before the Board are in that sense different thanthe claim presented before thestatecourt, it seems to methat the substantive content of the Respondent's (Plain-tiffs) proffered defense before the Board is likely to beessentially the same as the claim it sought to make in thestate court; and, the base of the complaint allegation is aslikely to have been timely raised and/or preserved beforethe state court by a defendant. At least where that is thecase, as here, the above result appears warranted.To the extent that Respondent may be viewed to haveurged at hearing and/or in brief that the affidavits that MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)LL 707presented to the state court in support of its law-suit are to be viewed as having been submitted with butlimited purpose,namely,to sustain its request for a tem-porary restraining order,thatwas immediately denied,and that accordingly RespondentLL 707should be enti-tled to a complete litigation of those claims in this Boardproceeding,its seems to me that that contention may beappropriately rejected.Not only did the state courtjudge elicit certain admissions from the state court de-fendant(Gilbert)based on assertions contained therein, itis clearthat thestate court judge gave a full addressmentto the entire substantive content of the plaintiffs affida-vits; and that he did so in the light most favorable tosupport the plaintiff'scause of action as broughtandpressed. Surely the Board may appropriately elect to dothe same in its evaluation of an issue before it of assess-ing the reasonable basis in fact and law of the state claimas brought and presented.In my view,itneed not andshould not do more, for that approach both affords aproper measure of difference to the state court determi-nations,and lends support to the Board's own interests ofefficient and effectiveadministrationof the Act, withreasonable husbandry of its own resources.That there were genuine issues of fact and law is pre-ciselywhat thestatecourt judge here has already deter-mined.Thus, for the record,Judge Fracasse expressedhis appreciation to both counsel for having presented thelegal claims and legal authorities, and for having focusedon the problems and the issues in contention betweenthem in a professional manner.Thatstatement, in myview,can have no meaning other than the presidingjudge adjudicated that the losing plaintiff litigant throughcounsel had presentedgenuineissues of fact and law andproperly focused on them, as did the prevailing defend-ant. It is fair inference a judge will not so speak ofrecord, where a litigant visits upon the court a cause thatin the court's actual addressment is shown to be sham orfrivolous, orto rest on baseless and intentionally false orcontrived fact, nor one apparent to him as a cause plain-ly foreclosed as a matter of law. That the resolution ofthe statecourt issuehere went off on an acceptance oflosing plaintiffs'proffered facts as true ina discretionarydenial of the injunctive relief sought,because there wasdeemed,all things considered,alternate and adequate (in-ternal and external) union remedy available otherwise,does not weaken let alone conflict with the judge's statedview of the professional manner in which the underlyingissuesof fact and law were developed, narrowed andpresented to the state court enabling an efficient resolu-tion by the state court.Accordingly, I would defer to that indicated statecourt finding. I would relatedly not permit a relitigationof the underlyingissue ona newly advanced theory,namely, that the case should be allowed to be triedbefore the Boardon basisof a claim of Gilbert's claimednonmembership, Ironically, were a contrary view to pre-vail a violation here would then all the more readilyappear made out in light of the Board's (subsequent, andnow Court enforced) determination of LL 707's unlawfullapse of Gilbert's membership. However, an adoption ofa procedure effectively being urged by Respondent uponthe Board now, namely a procedure that would allow a353party litigant,unsuccessful in advancing a specific theoryof its action as brought in the state court,to either ad-vance a new theory before the Board with intention toestablish thereby that a reasonable basis existed in factand law for the bringing of the unsuccessful lawsuit, orto bolster the lawsuit with additional available proofs(e.g.,of contended defiant act of Gilbertin assisting inthe improper removal of LL 707's property on 22 Febru-ary 1984) would, at best, have the Board embrace a pro-cedure with undesirable risk of being prone to disingen-ous, if not cynical results. Cf.Petramale v. Laborers Local17,supra, 736 F.2d at 17.Neither would I recommend that the Board permit aparty's reliance on different events in its presentment of adefense not clearly advancedandsuccessfully reservedbefore the State Court,e.g. (ashere) that the evidencerelied upon by the plaintiff in that proceeding is con-trived.To be sure the General Counsel was not a partybefore the State Court. But the fact is that a charge onthe matter of the lawfulnessof LL 707's lawsuit underthe Act was not brought until after the resolution of thestate court matter. Had a charge been filed before thatstate court resolution, the General Counsel has standingto investigate the matter to satisfaction that genuineissuesof fact and law exist and/or that the lawsuitbrought is with apearance of being a retaliatory one withsham or frivolous base and thus is withBill Johnson'sstanding to timely bring such a lawsuit into account withthe purposes of the Act. The purposes of the Act needno protection from State Court determined nonfrivolousand nonsham lawsuits, especially where,as here, thestate court resolution on its face is compatible with theprovisions of the Act. Rather the purposes of the Actneed redress only from the retaliatory lawsuits that failandare violative of the Act.Accordingly it is concluded and found that LL 707did present a "reasonable basis"in fact and law for thelawsuit it filed, though Respondent LL 707 was unsuc-cessful in the prosecution of its lawsuit.Consequently Ineed not address (law firm)counsel's additional support-ive testimony at instant hearing as to the process of dili-gent research it went through to determine, and the pre-filing advice it gave its client Respondent LL 707 thatsuch a lawsuitcould be lawfullyfiledanddefended asbeing not sham or frivolous. Neither need I further con-sider Respondent's urged incidents of Gilbert's (contend-ed) continued misconduct being subsequently interrup-tive of union affairs; or address the several related andperhaps more difficult issues involved in an addressmentof questions whether, and if so when, subsequent con-duct of a state court defendant may legitimately serve toestablishthe plaintiff's good faithin itsperceived "rea-sonable basis" for the plaintiff, to bring the state courtlawsuitwhen it did.However, in my view of existingand applicable Board precedent this does not end the in-quiry as Respondent would have it. It but raises what Iview as the ultimately dispositive issue, viz the requiredevaluation of dual motive.The dispositive question becomes what was LL 707'srealmotive in bringing the lawsuit.In that regard Re-spondent simply makes a wholly inadequate showing, at 354DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDleastunderWright Lineguidance, that it would havefiled and pursued this lawsuit,in themanneritdid,evenifGilbert had not engaged in his broadly protected con-duct in criticism of incumbent local leadership, old andnew.The General Counsel presents related argument on Re-spondent's raisingGilbert's nonmembership in the statecourt hearing. That contention would appear more ap-propriately addressed in connection with the GeneralCounsel'salternativeadvanced theory of violation,namely the suit was filed for an unlawful object. Howev-er, there is merit,it seemsto me underPower Systems,intheGeneral Counsel's other related arguments: (a) thatthe real motive of Respondent in retaliation is revealedin the overly broad injunction it sought; and (b) therewas real coercion and restraint of Gilbert,as isto be evi-denced by the damages (at least) as initially sought, andfrom Gilbert's actual loss of property as evidenced bythe expenses he incurred in defending the state courtlawsuit. I so find as to both.By virtue of Board-adopted fording of Judge Law-rence, a finding now enforced by the Second Circuit,Gilbert is to be viewed in fact and law a member of LL707 throughout the period from May 1984 on, and spe-cifically in the times material covering meetings in theperiodAugust-December 1984. Assuming, for presentpurpose, that union counsel at state court hearing effec-tively insulated contrary position of Respondent LocalLodge 707 being pursued before the Board (viz, that Gil-bert was nota member inthe material period) from be-coming an actual issue in the state court proceeding, theinjunction the Union sought was, andremainedoverlybroad.The central (lawful) complaint of LL 707 was its beliefthatGilbert,whether union member or no, was improp-erly disruptingunion meetingsand union business, andNixon's related performance of his duty as president, byGilbert's failure to follow reasonable internalunion rulesuniformly applicable to all present for the fundamentalgovernance of membershipmeetingsand the reasonableconduct of internal union affairs. LL 707 charged Gilbertwith specific misconduct, namely, and severally: of fail-ing to speak orderly, upon recognition of the chair; ofcontinuous interruption of others when they were prop-erly recognized by the chair and given permission tospeak; of failure to abide by union regulations and lawfulofficer directions; and (considered most favorably to Re-spondent) of use of profane, demeaning, intentionally dis-ruptive language and conduct, of nature plainly and (atbest) demonstrably unassociated with any accusatory ex-ercise by Gilbert of a protected right to criticize incum-bent union leadership, but rather urged as engaged in forclear purpose of harassment and/or vindictive impedenceof the conduct of any union affairs by LL 707 officers.Assuming, without so finding, that LL 707 presentedsomeevidence arguably tending to support incidence ofGilbert misconduct, what LL and its officers were in anyevent clearly not entitled to do was to seek to insulateLL 707, its officers and its membership fromany andallGilbert protected criticism of the Local's conduct ofunion affairs that they might deem or find offensive, orto penalyze him for having engaged in that conduct inthe past. That is what, in my view, LL 707 really soughtto accomplish in seeking, and then pursuing the broadtemporary and permanent injunction. The injunctionsought did not reasonably limit itself to correct the spe-cifically enumerated disruptive misconduct by Gilbert ofarguably unprotected harassment and intimidation, butrather effectively sought to keep Gilbert completely outof the Union's hall; out of the Local Union's meetings;out of the Local's conduct of union business; and thus ef-fectively out of the Local Union officers' hair. For theabove reasons I conclude and find that Respondent LL707 has failed to establish in defense that it would havefiled and pursued its 7 December lawsuit, in the manneritdid, even if Gilbert had not engaged in protected Sec-tion 7 activity.Wright Line,supra.In my view, the broad injunction initially sought byLL 707 in the end also supports conclusion that Re-spondent's lawsuit was from the start bothaimedat pen-alyzingGilbert for having persisted in filing chargeswith the Board alleging contended wrongful union con-duct, anddesignedto prevent him effectively from fur-ther exercise of Section 7 rights under the Act, and asprovided for by other Federal Statute.Accordingly, for all of the above reasons, it is con-cluded and found that Respondent LL 707 in filing itslawsuit on 7 December 1984, in the circumstances andthe manner it did, filed a retaliatory lawsuit against Gil-bert in violation of Section 8(b)(1)(A) of the Act. Inreaching the above findings, I would have it be clear,that contrary to any suggestion contained in Respond-ent's brief I do not view the state court's holding ashavingacceptedGilbert counsel's (there) stated generalclaim that under federal law Gilbert had a (blanket) rightto harass and intimidate members (or officers) of LL 707at the membershipmeetings,even if his conduct consti-tuted a crime under state law, nor to extent exceeding, orplainly beyond what is protected accusatorycommen-tary, cf.Petramale v. Laborers Local 17,736 F.2d. at 17),supra.Neither do I find persuasive Respondent's seem-ingly relatedsuggestionthat the State Court was of amistakenview that itcould notgrant any injunctive relieffor such conduct because the Union, as a matter of law,was not entitled to it. Rather itseems clearto me, from areading of the record of that proceeding,aswas essen-tially stated by the State Court, the State Court reviewedall the advanced relevant facts, and then exercisedits dis-cretion, for the reasons it explicitly stated.Additional ObservationsThe above approach underBill Johnson's Restaurants;of essentially holding both the state court plaintiff anddefendant to reasonable base of fact and law determina-tion on the cause of action and defense respectively, asraised, resolved and/or preserved in state court, appearsto be a matter of first import. In the event, the Boardwould deem it advisable to adopt a different approach tothe underlying unfair labor practiceissue(s),viz, one ofallowing the parties a full and unrestricted litigationanew before the Board on the issue of whether the failedlawsuit was actually a retaliatory lawsuit in violation ofthe Act, or defendable as one brought in good faith, and MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)involving genuine issues of fact and law related to Gil-bert alleged misconduct,the following additional find-ings are made which are deemed sufficient to resolve theissue as then presented in this hearing.First,ithas beenrepeatedly ruled at hearing that to extent new evidenceisproffered (with or without objection of the other par-ties)of nature to have effect of producing a collateralattack on prior Board findings, the same is(are) to be re-jected.Those rulings are reaffirmed.(It is my essentialview the same approach should be applied to any newevidence that would produce a similar effect on the StateCourt holding.)Second a review of the General Coun-sel'switnesses'accounts and Respondent'switnesses' ac-counts of the events that transpiredinLL 707'smeet-ings,and/or at LL 707's hall, in the period August-No-vember 1984 are, in some respects in substantial conflict;and in several respects their witnesses'testimonies are in-consistent.The inconsistencies and conflict need not beresolved, beyond observation and conclusion that whatin any event appears clear to me therefrom is; (a) theUnion's claim that Gilbert had engaged in misconductwas not based on contrived evidence; and (b) the con-tended acts of `misconduct attributedby LL 707 to Gil-bert during this period appear inextricably intertwinedwith LL 707's previously determined unlawful lapse ofGilbert'smembership.Since they,inmy view,cannot beseparatedin the instant litigation,or their effects isolated,it follows that LL 707's lawsuitaction violated the Act,cf.Petramale v Laborers Local 17,supra,736 F.2d at 17.(3) The unlawfulobjective casesWiththe SecondCircuit'sinterim enforcementof priorBoard fmding that the lapseof Gilbert'smembership wasunlawful and ineffective, RespondentLL 707 may, ormay not furtherpursue review of its contention other-wise.Evenassuming that it does seek further review, thesame does not affect the governing Board(and court)resolution on me herein.As to the GeneralCounsel addi-tional urging for a findingof violation in LL 707'sStateCourt lawsuit filing on basisof Gilbert's asserted non-membership,however,I remain unpersuaded.The GeneralCounsel essentially observes: that theBoard in cases resolved postClyde Taylor,supra, andpostPower Systems,supra,has consistently found that aunion violatedthe Act byfiling a lawsuit against an em-ployee (or employer) "in order to pursue an unlawful ob-jective";that the Supreme Court has specifically distin-guished such cases,and upheldsuch Board holdings inBill Johnson'sRestaurants,461U.S. at 737 fn. 5. TheGeneral'Counsel relies on a case therecited,BoosterLodgeNo. 405,Machinists& AerospaceWorkers,185NLRB 380, 383 (1970),enfd.in relevantpart 148 U.S.App. D.C. 119, 459 F.2d 1143 (1972), affd. 412 U.S. 84(1973) (union suit to enforce a fine imposed on memberwho hadresigned during a strike,in violation of Section8(b)(1)(A)).Accord:Machinists Local 1769 (Dorsey Trail-ers), 271 NLRB 911 (1984) (union rule restricting resig-nation during strike unlawful).The GeneralCounsel as-serts furtherreliance onunlawful objectivesuit holdingsof:Sheet Metal Workers Local 355 (Zinsco Electrical), 254NLRB 773, 777 (1981),enf. denied716 F.2d 1249 (9thCir. 1983) (union suitfor declaratoryrelief and$30,000355in damages determined nonmeritorious,and with unlaw-ful objectiveof penalyzing employee for filing meritori-ous charge against union that unionhad granted memberextensionof time to pay periodic duesunder lawfulunion-securityclause,but then breached duty to fairlyrepresent the employeeby failing to notifythe employerthat itspriorrequest thatthe employerdischarge the em-ployee was amended by the extension);and George A.Angle,242 NLRB 744 (1979), enfd. 683 F.2d 1296 (10thCir. 1982) (employer suit against employee for maliciousprosecution held, in lightof variouscourt findings sup-porting Board action,aimed at penalyzingemployee forhaving utilized Board processes againstemployer, thusviolativeof Section 8(a)(1) and(4) of the Act). The Gen-eral Counselsimilarly reliesonUnited Stanford Employ-ees Local 680 (Leland Stanford Jr. University),232 NLRB236, 330-331 (1977),enfd.601 F.2d 980 (9th Cir. 1979)(union lawsuitto compelemployees to become unionmembers in violationof 8(b)(1)(A));TelevisionWisconsin,Inc.,224 NLRB 722 fn. 2, 779-780 (1976) (lawsuit toapply or enforcean unlawful union-security clause viola-tive of 8(b)(1)(A));Masters,Mates & Pilots (Cove Tank-ers),224 NLRB 1626 fn. 2 (1976) (union lawsuit to influ-ence employer in selection of bargaining representativeand in furtheranceof unlawfulsecondary picketing, inviolationof Sections8(b)(1)(B) and 8(b)(4)); andWiscon-sin RiverValley DistrictCounselof Carpenters (Skippy En-terprises),218 NLRB' 1063 (1975),enfd.532 F.2d 47 (7thCir. 1976) (union lawsuit to enforcefine ofsupervisor-member for noncompliance with internal union rule).The centralargumentof GeneralCounsel however asto this case rests on an assertion of a specific illegalmotive pursued in the lawsuit,namely thatthe basis ofRespondentLL 707's lawsuitwas to enforce its positionthat Gilbertwas no longer a member of the RespondentLocal. The GeneralCounsel observes(correctly) that acomplaint alleging theUnion's lapse of Gilbert's mem-bership hadalready issued,and had already been heardby Judge Lawrence. The GeneralCounsel argues there-from that RespondentLL 707'sfiling of the lawsuitthereafterwas in reality an effortby the Union to en-force through the StateCourt the (now determined) un-lawful' lapse of Gilbert'smembership, and consequentlythe lawsuit filing musttherefore be found unlawful. Theproblem withthe General Counsel's argument is that itconfronts a clear and unequivocalLL 707 disavowal ofGilbert'sclaimed nonmembership as an urged necessaryelement to its state court lawsuit.DiscussionIn general, I have no quarrelwith GeneralCounsel'sadvanced authorities insofar astheyestablishthe princi-ple that a lawsuitfiled for an illegal objective,is itself il-legal.Neither wouldit appear has Respondent.In that regard Respondent itself has also noted theholdings of certain ofthe casescited by the GeneralCounsel,e.g.,ILWU, Local 32 v. Pacific Maritime Asso-ciation,supra. Respondent moreoverhas added a few ofitsown.Respondent cites:Chicago Truck Drivers (SignalDelivery),279 NLRB 904 (1986) (union demandfor arbi-tration of grievances resting on urged dovetailof seniori- 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDty lists of three separate units, and essentially seeking anenlargementof three historicallyseparate units into oneunit in face of (two)employer refusals to participate inunion's arbitration demands, held, union insistence on ar-bitration is contrary to union's statutory collective-bar-gaining obligations;and union demands for arbitrationhave an illegal objective under Federal law, and are vio-lative of Sections 8(b)(3) and 8(b)(1)(A) of the Act);Teamsters Local 705 (Emery Air Freight),278 NLRB 1303(1986)(assuming,without deciding,applicabilityBillJohnson's Restaurantsto a grievance,a grievance withsecondary objective is for an unlawful objective, andthusBill Johnson'sRestaurantsis inapplicable, and thegrievance filing violative of Section 8(b)(4)(ii)(B));Com-municationsWorkers Local 6012 (Southwestern Bell), 275NLRB 1499(1985) (union state court action,filed to col-lect fines unlawfully levied against members who at-tempted to resign and go to work in a strike,is for illegalobjective, and violative of Section 8(b)(l)(A)); andAmer-icanPostalWorkers (Postal Service),277NLRB 541(1985) (union properly to be ordered to move to dismissunion lawsuit to recover expenses incurred in processinga grievance for nonunion bargaining unit member,as suitis for an illegal objective).Respondent however wouldhave all such lawsuits brought with an unlawful objec-tive distinguished,Bill Johnson's Restaurants,461 U.S. at737 fn.5, since its lawsuit,as presented to the StateCourt, addressed claimed disruptive conduct of Gilbert,which Respondent urges is not an unlawful objectiveunder the Act.In contrast with General Counsel's urging that Re-spondent's lawsuit filing was an effort to enforce theLocalUnion's lawful lapse of Gilbert's membershipthrough the State Court, Respondent focuses on the evi-dence it presented of Gilbert misconduct, and the relief itsought; and LL 707 argues that the General Counseldoes not contend it would have been contrary to federallaw for the Court to have granted that relief. While theissue is arguably not one wholly free from doubt on thebasis of "inextricably intertwined"reasonable basis forvalid charges-unprotected disruptive conduct-and "in-validones" accusations against union officers, in partwith reference to nonmembership assertions,the fact isthe contrary more clearly appears on State Court litiga-tion basis.In the end,the issue as presented by unioncounsel at the State Court hearing,and as accepted andthen determined by the State Court, simply does not sup-port the General Counsel.Although there are referencestoGilbert'snonmembership in the supporting affidavitspresented to the StateCourt,in the light of union coun-sel's explicit and complete disclaimer of that(contended)fact as an issue, and the State Court'sacceptanceof theissue as so framed,I simply do not find the GeneralCounsel'sargument is persuasive in its basic assertionthat LL 707, in presenting its case in the State Court forresolution, had effectively proceeded on the basis of Gil-bert's nonmembership in the Union. It is recommendedthat this theory of the complaint be rejected.B. DL 91's Alleged Failure to Recall Gilbert1.The issue as joinedThe secondmajor issueiswhether on and after 11March 1985 DL 91 failed and refused to recall Gilbert toa dlr position,in violation of Sections 8(a)(1), (3), and(4).Respondent DL 91 defends that Gilbert had alreadyresigned his dlr position in June 1983.The GeneralCounsel and Charging Party Gilbert counter that theevidence presented warrants a finding that Gilbert hadproffered only a conditional resignation,which wasnever effectuated,because the underlying conditionnever has occurred.2.Tracy-Gilbert longstandinginternal union disputeGilbert and Directing LR Tracy are the principal pro-tagonists in certain events that resulted in Gilbert's sub-mission of a resignation in early June 1983.Gilbert hasacknowledged that at this particular time his relationshipwith Tracywas not a friendly one. Internal union chargeand countercharge had existed unresolved between themfor over a year, indeed from as early as April 1982.A few months earlier in 1982, Tracy had assigned(then) dlr Lou Fyles to assist LL 707; and more recently,Tracy had directed Fyles to distribute a certain leaflet(of undisclosed nature) in LL 707. Gilbert viewed Fyles'service to LL 707 as being (at best) inadequate. Gilbert,at this time LL 707's president, had repeatedly, but una-vailingly, registered that complaint with Tracy. Gilbertsubsequently came to view Fyles private meetings withgroupsof LL 707'smembership as also being political,and independently improper. On one occasion presidentGilbert locked Fyles out of LL 707's office for one day;and president Gilbert denied Fyles access to LL 707'sphones.Fyleswas also apparently unable to make ascheduled distribution of a DL 91 leaflet to LL 707'smembers.Tracy filedrelated charges against Gilbert; andGilbertfiledcounterchargesagainstTracy.Thesecharges stood unresolved clearly through April 1983,which was about the time the International directivecame down in regard to funding reductions' in DL 91that portended a layoff of three dlrs.3.Gilbert's effective DL 91 seniority date of1August 1982a.The April and June 1982electionsIn general, elections for dlrs are held every 4 years. Ineach LL,nominations and endorsements of candidatesfor open dlr positions are held in the month of Februaryof an election year. Materially such was done in Febru-ary 1982 (and materially again in February, 1986). A dlrcandidate,in addition to meeting certain mandatory qual-ification requirements contained in the International'sConstitutionandDL bylaws, discussed further infra,must also receive the endorsement of at least one LL.Gilbert'in prior years had held just about every LLunion position,includingmany delegate positions. Hehad held positions in statewide union organizations; andhe was the incumbent elected presidentof LL 707. Gil-bert has testified, without contradiction, that for the 1982 MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)dlr election he had received the endorsement in almostall, if not all LLs (then) in DL 91.An (initial) election of dlrs was held in April 1982; andnormal taking of office by an elected dlr would be on 1May 1982. There were nine open dlr positions to befilled in the 1982 election. Each Local could nominate(asmany but no more than) nine individuals to fill thenine open positions. In the election, Gilbert receivedenough votes to win election in one of those open posi-tions.However, certain objections were filed to thatApril 1982 election. Upon International's investigation,and determination that greater safeguards in the electionof dlrs were in order, the election was ruled invalid. Thedlr election was rescheduled, and it was rerun on 14 July1982 (thus, as it turns out, approximately 2 weeks, afterGilbert was discharged by P&W).Related internal union charges of purported electionmisconduct (ballot stuffing) in the first election were.brought inter alia against Cliff Forrester. (Charges werealso broughtagainstPaul Schmelke, Eddie Robinson,and Alta Moran.) Forrester at this time was President ofLL 700 (Middletown), a delegate to DL 91, and also (ap-parently improperly) a self-appointed teller in the April1982 election.Gilbert subsequently defended Forrester(and others) on all charges, and Forrester was apparentlyonly directed not to again appoint himself a teller. TheGeneral Counsel called Forresteras a witnessto supportcertain complaint allegations of Respondent's subsequentmisconduct directed againstGilbert.Respondent attacksForrester's credibility on basis of having a bias favoringGilbert, and one antagonistic to Respondents. I creditcertain testimony of Forrester, and not other.The rerun election was conducted on 14 July 1982.Gilbert won a dlr spotagain.As noted on 23 July 1982,Directing LR Tracy (apparently pursuant to contractterms) requested a leave of absence from P&W for Gil-bert to serve as dlr for a period from 1 August 1982, to(I find) normal elected dlr term ending of 30 April 1986.P&W initially declined the request, contending Gilbertwas a discharged employee.b.Gilbert's DL 91 seniority established as greater thanTinella's seniorityRespondent DL 91 has contended that dlrs, and par-ticularlynewly elected dlrs (Robert Fleeting,WayneGilbert and Peter J. Tinella) were all elected for acommon termthat was to be effective 1 August 1982. Ithas contended (at least at one point) the newly electeddlrs all had the same DL-91 employment starting (senior-ity)dates, based on their election to a common term.However, in evidence and wholly persuasive of the con-trary is Directing LR Tracy's letter of 29 July 1982 ad-dressed to International which clearly notified Interna-tional that Fleeting,Gilbert and Tinella were newlyelected dlrs; that Fleeting and Gilbert would take officeon 1 August 1982; but that Tinellawould not take officeuntil 23August 1982. As noted earlier the reportingdelay of Tinellawas arrangedwith P&W (and as obvi-ously with DL 91) to enable Tinella to continue as (paid)employee of P&W to point of his vesting (upon comple-tion of 10 years' service) a pension with P&W. Tinelladid not actually work for P&W in the period, but Tinella357has confirmed he was on the active payroll of P&W inthat period. Neither did Tinella work for DL 91 in theperiod. It would appear then of nomomentthatmanyP&W employees may have taken 2 weeks vacation inAugust, or that Tinella received his vacation pay in aprior month. The fact is Tinella did not report for workatDL 91 until after Fleeting and Gilbert had reported.It isclear to me from the above, and from corrobora-tiveweight of still other supportive evidence of record(inclusive of a further corroboration arising from a Tracyletter of 26 February 1985 to glr Almeida, specificallyconfirming Gilbert and Tinella above respective DL 91staff seniority dates, discussed infra), that Tracy on 29July 1982 had first notified International of the applica-bility of different reporting dates of the newly electeddlrs (e.g., for start of International's contributory pay-mentpurposes). I find that Fleeting and Gilbert actuallystarted their employment as paid employees of DL 91 inAugust 1982 before Tinella, who did not start his em-ployment as a paid employee of DL 91 until 23 August1982. (As noted earlier payroll records also confirm thesame.) Ithus preliminarily conclude and find that bothFleeting and, Gilbert actually had earlier DL 91 staff em-ployment date, and thus greater DL 91 seniority thanTinella, and that Tracy was fully aware of that fact inthat he (essentially) personally had confirmed Gilbert'sgreater staff seniority over Tinella to International on 29July 1982, and to Almeida on 26 February 1985. (Tinellahowever did havemoresenioritywith P&W than didGilbert.)c.Other members of the "committee of the rank-and-file" elected as dlrsTracy's 29 July 1982 letter notably also advised Inter-national that six incumbent dlrs were elected for asimilar4-year term, as follows:Cooper, David Jr.Drosehn, FredParent, James M.Romegialli,Andrew D.Rondeau, Maurice J.Webber, BettyThe six incumbent dlrs who successfully ran for reelec-tion of course had greater DL 91 seniority than any ofthe above three newly elected dirs.The record in that regard significantly reveals that notonly was Forrester an active member in 1982 of the"committee of the rank and file" (along with Gilbert andthe Morans, as found and/or reflected in ALJs' Harmatzand Lawrencedecisions),but so were, according to For-rester's uncontested testimony, both newly-elected dlrsFleeting and Tinella,and,aswell, reelected incumbentsParent, Romegialli, Rondeau and Webber. In this recordForrester has described the above committee (as func-tioning in 1982)as a group with common interests inseeing that certain individuals were elected as dlrs. For-rester has also identified Parent as being an influentialleader of that group, along with Gilbert. I credit Forres-ter's uncontradicted testimony in the above, respects. 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4.DL 91's layoff of Gilbert in 1983Background; part played by International, DL 91delegate body and executive board, and directingLR TracyGeorge Poulin has been a general vice president(GVP) of International since he was initially elected on 1July 1977. At time of hearing Poulin was then serving inhis third 4-year term as a GVP. Poulin's initial assigmentwas to serve as a Resident GVP with International Presi-dent (IP)WilliamWinpisinger at International's Head-quarters inWashington, D.C. Poulin has testified credi-bly that in early 1983, International's executive councilmade an initial decision that there would have to be asevere staff cut to reduce expenditures because of reduc-tion of membership in the Union, and a related reductionin revenues. It was determined that the required staff re-duction would extend to layoffs in headquarter's profes-sional staff, to auditors, office clerical employees (undercontract), and to glrs and dlrs in the field. There was nohard and fast rule whether more glrs and dirs were to belaid off.The Grand Lodge (International) structures itself ad-ministratively by Regions, with a GVP assigned to eachregion.The regional GVP made the decision on thenumber of glrs or dlrs to be laid off (but only in sense ofInternational cessation of contributory funding) based onwhere the GVP thought the Union was topheavy. (TheInternationalnormally contributes 50 percent to thesalary, and also a percentage to the fringe benefits of adlr.The employing DL pays the remainder.) SubordinateDLs were then notified of the International's intendedreduction in supported positions.At the material time of the announced 1983 unionlayoff the GVP for the Northeast Region of the Unionwas apparently Sal Iaccio. GVP Iaccio notified DL 91that effective 1 July 1983, the International would nolonger be able to make contributions to three of the dlrspositions in DL 91. Poulin was subsequently assigned asGVP for the Northeast Region of the Union in October1983 (when former GVP Iaccio retired), thus well afterthe layoffs in DL 91 had been accomplished.Poulin testified that he is familiar with DL 91'sbylaws; that they do not have a seniority provision (forlayoff, or recall); and Poulin assumed that the DL andDirecting LR had made the determination. In the end, Ifind, infra,DL 91's Directing LR Tracy made the initialrecommendation, with (at some point) certain input fromstaff (essentially the dlrs), to DL 91's executive board,and DelegateBody, which, by their approval, effectivelymade the ultimate determination.Thus, Poulin testified credibly that how the layoffs ofdlrs was to be accomplished was up to the DLs. In suchmatters, the DLs are governed by the terms of their ownbylaws. Poulin relates, again with convincing documen-tary support of record, that the bylaws of DLs vary sub-stantially,According to Poulin, where a DL's bylawsprovided that the layoff is to be by seniority, that is theway the IP approved the reduction. (In DL 170, e.g.,art.VIII,sec. 16,provides for layoff (and recall) by DLservice seniority,with use of a tiebreaker based onnumber of individual votes received in last dlr election.)In some DLs, only the Directing LR is elected; and theelected Directing LR hires all the dlrs. If the bylaws aresilent on the method oflayoff, it was then up to the Di-recting LR and DL (Delegate) Body. In DL 91 dlrs arealso elected, not hired by the Directing dlr; and underDL 91's bylaws, in case of vacancy, an individual can beappointed only to a short unexpired term, of length notherein material.DL 91's delegate body is composed of delegates elect-ed annually by affiliated LLs, with numbers of delegates(including alternates) from LLs scaled to size of affiliatedLL membership. The delegate body annually elects eightofficers from its own body. DL 91 has an executiveboard. DL 91's executive board is composed of four ofthe eight officers (namely, its president, vice president,recording secretary and treasurer) and (apparently) twodelegates from each LL. The executive board is empow-ered in DL 91 bylaws with the supervision ofallmatterspertaining to the DL between meetings of the DL (Dele-gate Body); but the executive board makes a report of itsactionsfor DL approvalat the next regular meeting of theDL. In DL 91, the executive board (regularly)meets atleast one hour before the DL Delegate Body meeting.Dlrs do not attend DL 91's executive board meetings.The Directing LR does. Though DL 91 dlrs,as well asDirecting LR regularly attend DL monthly DelegateBody meetings, they are not eligible to be delegates.(The bylaws specifically provide both Directing LR anddlrs can give counsel and advice, but they cannot vote.)DL 91 bylaws provide (generally) that the DirectingLR administers the business affairs of DL 91, and Re-spondent Union contends Tracy had the authority to layoff and recall in whatever manner he wished. HoweverDL 91 bylaws also state that the Directing LR's action issubject toDL approval, and does so specifically inregard to staffing. Thus the duties of the Directing LRof DL 91 as set forth in the bylaws pertinently providein article XI:Section 1A. The Directing Labor Representative shall,within thirty (30) days, afterassuminghis position,establish a staff of personnel to transact the businessof the District; he shall, in the best interests of theDistrict, have full power and authority to adminis-ter the affairs of the District Lodge office to thebest of his abilityas outlined in Sections 3 and 4 ofthis Article.Section 3-Sizeof StaffThe Directing Labor Representative,with the ap-proval of theExecutive Board and the District Lodge,shall determine the size of the staff and personnelrequired to service the District. . . .Section 4-Selection of StaffThe Directing Labor Representativeshall be em-powered with theauthority to select the personnel ofthe District Office subject to the approval of the Exec-utiveBoard and the Delegate Bodyand shall have the MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)authority to discharge members of his personnel orto reduce the size of the personnel at any time hedeems advisable in the best interests of the DistrictLodge and affiliated Local Lodges,and the mem-bers thereof,with approvalof a majorityof the Execu-tiveBoard and the Delegate Body.[Emphasis added.]There is argument made, and evidence of record that in-dicates "staff"is to be differentiated from"personnel" inthat"staff'encompasses'thedlrs,and "personnel"others, e.g.,office clerical employees.As is apparentfrom the above sections 3 and 4,such a consideration hasno significant effect on the authority of the Directing LRappearance of being subject to approval of executiveboard,and Delegate Body.Poulin testified that if a DL decided to pay the fullsalary of a dlr, the DL did not have to lay off a dlr; andsome DLs did just that.International just ceased its ownfunding of the dlr position(s) on the appointed day. Dele-gate Forrester confirmed that DL 91 had an option tokeep the dlrs if they wanted to pick up their full salary,butDL 91 couldn't responsibly afford to keep them.Poulin,who is familiar with the bylaws of DL 91, asnoted testified,and has done so essentially with corrobo-ration of(former)DirectingLR Tracyand (current) Di-recting LR Webber,that DL 91 bylaws do not have, ordefine a layoff seniority position; and a review of DL 91bylaws confirms that a provision that a layoff(or recall)be accomplished by seniority is not explicitly stated (as itis in the notedDL 170instance).Moreover,the recordreveals there was no DL 91 layoff (or recall) precedentto effectively draw on,as there had not been a layoff (orrecall)in DL 91 for more than 20 years.There is otherwise some conflict in testimony as to theauthority of the Directing LR of Dl 91 in regard tolayoff and recall of dlrs.Poulin assumed(generally) thattheDirecting LR and; Dl 91 had made the decision onwho was to be laid off,and on`what basis.Webber testi-fied that(former)Directing LR Tracy determined hisrole in the layoff and recall of dlrs;but (essentially) wasnoncommittal on whether she had to follow Tracy's ap-proach as precedent.How Tracy went about handlingthe initial layoff,in terms of input received from staff, issomewhat confusing.The ultimate result is not. Thethree dlrs clearly were laid off on the basis of theirlower DL 91 staff seniority.Romegialli previously served as an elected president ofLL 700 (Middletown);and in 1981 Romegialli served aspresident of DL 91. Since 1 January 1982,DL 91 hasemployed Romegialli as a dlr,following Romegialli's ini-tialelection as a dlr on,9December 1981. Romegialliwas one of the reelected incumbents in the 14 July 1982(rerun)election.In times presently material, Romegialliserviced,inter alia,LL 707 (North Haven).CurrentlyRomegialli servicesLL 1746 (East Hartford),atwhichlocation all DL meetings are held.Romegialli first heard about the DL 91 layoffs whileRomegialli was attending an organizing school out ofstate.Gilbert called Romegialli to inform him that 3 dlrswere going to be laid off. When Romegialli returned,Tracy confirmed it. According to Romegialli,Tracy sug-gested thatthe staff meet privately and discuss the359matter further. Staff consisted of the 9 dlrs and LouKiefer, an editor-organizer then employed by DL 91. Inlate April or early May, as Romegialli has recalled it, butmore likely closer to mid-April, the staff met, withoutTracy, and discussed amongst themselves possible alter-natives to and/or arguments that couldbe made against alayoff in DL 91. The staff presented certain of such al-ternativearguments to Tracy for his consideration.Tracy in turn presented certain related positions to Inter-national. International rejected Tracy's submissions.The staff held a second meeting about 3 weeks afterthe first meeting. They discussed still other alternatives,this time chiefly probing possible local arrangements thatmight be made to avoid a layoff, or its effect. They alsodiscussed various methods by which a required layoffmight be accomplished, including a suggestion the layoffbe in accordance with fewest votes received in the lastelection, and a suggestion by Drosehn that it be on abasis of overall seniority in DL 91 membership. Dro-sehn's suggestion was rejected because LL 707, althoughaffiliatedwith DL 91 for about 10 years, had a history(apparently) as a combination of a UAW union and anindependentmachinist union before then. All of theabove (local) approaches were rejected by the majorityof the staff, and not presented to Tracy. However Rome-gialli has asserted that the staff did discuss, and reach aconcensus thereon, that the layoff of ' the three dirsshould be effected on the basis of DL 91 seniority, whichwas to be computed on the basis of date office effective.Romegialli and Drosehn (amongst others) reported thestaff'sabove consensus to Tracy. Romegialli had norecollection of a (staff) discussion about a dlr recall atthis time.However, Directing LR Tracy made initialrecommendation not only as to the layoff of Fleeting,Gilbert, and Tenella on that basis, but also, albeit in alimited respect, for a May 1984 recall of Fleeting. Tracymade other recommendation for a maintenance of editor-organizerKiefer (and organizer lack Ferreira), thoughKiefer (and Ferreira) was (were) laid off (Ferreira appar-ently by International) on 30 June 1983, along with thethreeleast seniordlrs, Fleeting, Gilbert, and Tinella.Romegiallihas relatedly testified that he knew of noConstitutional or bylaws provision that would preventDL 91's Directing LR from making the determination.In this case there are two decisional questions involved.One relates to staffing (layoff and recall), and the otherto constitutional and DL 91 qualifications for an individ-ual to run for office. The two questions apply to whollydifferentissues.In general Romegialli (and others similarly testifying)corroborate Poulin that only the IP can interpret Inter-national's constitution,with Romegialli adding as well,that only the IP can interpret DL 91 bylaws. Romegialliclarified that the DL 91 Directing LR could give anopinion on DL 91 bylaws, but added, if challenged theDirecting LR would then seek IP clarification. There ismuch convincing documentary evidence of IP (sole) in-terpretation of the constitution and DL 91 bylaws inregard to the matter of qualification requirements of indi-viduals to run for elective dlr positions in the DL. 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe staffing(layoff-recall)considerations are however,alone material to the issues under present addressment inthis section B. In that regard,and in substantial comportwith Poulin general testimony,theDL 91 bylaws, onwhich Romegialli relies, rather clearly prescribe on theirface that there be a DL 91 executive board and DelegateBody approval of a Directing LR's staffing action; andRomegialli has in the end affirmed that Tracy made hisrecommendations in accordance with DL 91 bylaws.On 9 May 1983 Directing LR Tracy initially reportedto, and obtained DL 91's executive board and DelegateBody initial approval that there would be a prospectivelayoff of three dlrs on the above basis,namely that Fleet-ing,Gilbert,and Tinella would be laid off "on the basisof seniority."In the Delegate Body meeting,delegateForrester(who at the time was also a member of DL91's executive board)sought unsuccessfully to have theselection of dlrs for layoff be based on the dlrs who hadreceived the fewest votes in the last election. This wasan approach considered by the staff itself, and rejectedby its majority;and it was in any event rejected by theDelegate Body.Inmaking the above findings I haverelied on credible testimonial evidence of record inde-pendently supporting same.I have placed no reliance onRespondent'sExhibits 7 and 8 (minutes of the executiveboard and Delegate Body meetings of that date,respec-tively)which otherwise were neither offered,nor re-ceived in evidence.At this point the interrelation ofevents becomes more factually complicated.Understand-ing the chronology of events is critical.5.The confluence and interplay in mid-1983 of. aDL 91 layoff of three dlrs,a P&W layoff ofemployees, and the(initial)arbitration hearing onP&W's 1982 discharge of Gilbert.Relatedconsiderations of Gilbert's unsuccessful initialattempt to obtain an early DL 91 layoff;background of Gilbert's alternative submission of a(contested) conditional resignation as DL 91 dlr;and LL 707's concurrent designation of Gilbert asits third-shift safety representative reflecting aGilbert resignation as dlr, but with unionacceptance thereof conditioned on P&W'sacceptanceof LL 707's safety representativedesignationa.DL 91's and Gilbert's first notice of impending DL91 layoff of dlrsItwas(at least)inApril 1983 that International hadnotifiedDL 91 that International would cease fundingthe 3 dlr positions effective 1 July 1983. Documentaryevidence,viz a Gilbert letter to Tracy dated 28 April1983 confirms,inter alia, that Gilbert even at that timewas personally aware that he stood to be laid off effec-tive 1 July 1983. Notably,Gilbert was not at that timeaware however,that a P&W layoff of employees was totake place earlier on 3 June 1983,because the P&Wlayoff was not to be announced by P&W until the latterpart of May 1983.(Neither was the related matter of aLL 707 third-shift safety position appointment a matterof moment until that time.)Moreover,as of 28 April,unlike the other dlrs to be laid off,Gilbert could person-ally anticipate a return to P&W employmentonlyif hewas successful in the presentation of his discharge griev-ance in the upcoming arbitration that would commenceinMay 1983.b.Gilbert's effort to reconcile with TracyThe April 1982 Tracy-Gilbert internal union charge-countercharge was a matter of ongoing confrontation be-tween Tracy and Gilbert. Their 1982 dispute had re-mained unresolved through April 1983. No doubt partialexplanation of the delay in the internal union dispute'sresolutionwas occasioned by the circumstance thatTracy had undergone open heart surgery in 1982. Tracydid not return to work until March 1983. Even then hedid so only on a partial basis. Tracy would subsequentlyundergo a very slow recuperative period. Tracy has tes-tified relatedly that even after his return in March 1983he was without much vitality; and that he had remainedunder a doctor's care, with heavy medication being regu-larly taken for pain and stress for a year. Indeed, Tracywould retire on 30 April 1985 because of his ill health.On 28 April 1983, Gilbert wrote a letter to Tracy sug-gesting,with self-stated interest of promoting union har-mony, that they each withdraw their respective chargesagainst each other. Both in this letter, and at hearing,Gilbert has acknowledged it was Tracy's right as Direct-ing LRto assign aspecific dlr to a LL;and aswell, thata Directing LR may direct a distribution of a leaflet toLL 707's membership without 707 LL consent. Gilbertoffered in at least partial explanation of his earlier deci-sion (presumably referring to the decision to lock dlrFyles out of LL 707, deny him phone access, and ob-struction in a timely distribution of a DL 91 leaflet toLL 707's members) that certain personal problems mayhave affected his decision (judgment) in the matter at thetime.Gilbert however firmlymaintained in the sameletter that he was also motivated by the "private politicalmeetingswith groups of LL 707's membership" thatFyles had held; and Gilbert restated his own view thatLL (officers) should have (prior) knowledge of the con-tent of a DL leaflet to be distributed in the LL, even if itis to be distributed without LL consent.Gilbert's explicitly stated concern in the letter howev-er was as to the upcoming arbitration process on his owndischarge grievance.Gilbert stated clearly his employ-ment predicament: "I currently stand to be laid off July1stwith no job to go back to unless my arbitration casenext month against P&W is successful." Gilbert then re-vealingly stated a concern he held over a possibility thatunnecessary trial proceedings (towitwithTracy),"could jeopardize the outcome." Significantly Gilberttestified (without apparent contradiction) that he waspretty sure the above Tracy-Gilbert, charge-counter-charge remained pending in the subsequent materialmonths of May-June 1983. There is no evidence to thecontrary.Despite the General Counsel's seeming desireto downplay it, Gilbert's summary acknowledgment thatrelationsbetween Tracy and him were not friendly attime of genesis of his dlr resignation would fairly, appearto be understatement. MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)c. Initial notice to DL 91 and Gilbert of theimpending P& W layoff of employees, to be effective 3June 1983 (Friday)At this time Romegialli serviced LL 707 (NorthHaven). Romegialli recalls that it was in the last week ofMay 1983 that he first became aware of the impendingP&W layoff of employees scheduled for 3 June 1983.Gilbertfirstlearned of the prospective P&W layoff ofemployees through a P&W public announcement madebut a few days to a week before the layoff, thus firstlearning about it (essentially as did Romegialli) in (very)lateMay 1983. (On the basis of weight of evidence, Ifmd, the announcement was probably made on eitherMonday or Tuesday, 30 or 31 May 1983.)Romegialli saw the P&W prospective layoff list forNorth Haven. LL 707's Shop Chairman Gogliettinobegan a review of the layoff list. Romegialli explains thelayoff affected employees with anywhere from 3 years to18 years of seniority. The seniority issues were compli-cated. (DL 91 apparently perceived a need to seek acourt clarification on certain related seniority issuesstemming from a 1960 strike.) Romegialli had personalinvolvement with overseeing not only the layoff as it af-fectedLL 707's represented employees at the P&WNorth Haven plant, but also (partially) as the layoff af-fected LL 1746 A's represented employees at the P&WSouthington plant.d.Thearbitration hearingGilbert'sname did not appear on the(North Haven)layoff list;and understandably so, because P&W current-ly viewed Gilbert as a previously properly terminatedemployee.Gilbert andLL 707however,were activelycontestingGilbert's discharge through grievances carriedto arbitration at this very moment. Attorney James Kes-tell (and/or firm)was on general retainerby DL 91, andengagedby LL 707 tohandle Gilbert'sand LL 707'sgrievances on the 1982 dischargeof Gilbert. These griev-ances had already been partially presented by a memberof the firm in May 1983 beforeArbitratorAlexander B.Porter.The arbitration hearing was scheduled for a com-pletion in early June,thus pending an imminent comple-tion whenthe P&W layoffwas first publicly announced.e.The eventsof 1-3 June 1983The recordis somewhat confused as to the precisechronology and/or interrelationship of certain materialevents that, in the main,I have no doubt occurred in thecompacted period of 1-3 June 1983.Certain of Gilbert'srecollectionswere(at least)not firm and convincing, ifnot simply on their face inconsistent. However, therewere similar inconsistencies raised in the accounts ofother involved union officers.Ihave carefully consid-ered the accounts of all witnesses testifying in these re-spects,withpurpose to discern where the weight of themore credible testimony lies, particularly on the matterswhich carry over more material significance to relatedlater(recall/election)events in 1985.I have consideredas well inherent probabilities and internal inconsistenciesthat reasonably appear from the more readily establishedfacts. In the latter regard I have given particular weight361to the clearly apparent circumstances that time was ofthe essence, and that the Gilbert and Tracy relationship(at best) had remained a strained one. Where other spe-cial observation is deemed warranted, it is noted. Ac-cordingly, I now conclude and fmd that the followingappears as the most likely order of the events that oc-curred during these material days, which led to a Gilbertsubmitted letter of resignation, the nature and the effectof which is in central issue.By contract, stewards and safety representatives carrysuperseniority protection for purposes of layoff. At thistime LL 707 member Wayne Cavanaugh was both asteward and a third-shift safety representative at P&W'sNorth Haven facility. Each such union position carriedsuperseniority.Cavanaugh had no need to occupy both(protected) union positions to preserve his own ennploy-ment status in a layoff under the terms of the contract.No currently employed employee could lay claim to aLL 707 designation (as safety representative) as a matterof explicitly stated contract right. To the contrary, byexplicit contract term, LL 707 alone had the right to des-ignated the individual of its choice to occupyany(then)opening, or to be abandoned safety representative posi-tion.LL 707's designatee however, had to be an activeP&W employee. It is uncontested that (at this time) LL707's president filled safety representative positions. (Bysubsequent LL 707 bylaw amendment, and seemingly asan outgrowth of the very difficulties for all being de-scribed herein, a safety representative position is nowfilled by a LL 707 election, notably however,still not byseniority.)The instant dilemma arose from the followingcircumstances.On (I find) 1 June 1983, shop chairman Gogliettino,who was at the time engaged in a review of the layofflist and related seniority issues, advised Gilbert that therewas a possibility of a vacancy in the position of third-shift safety representative atNorth Haven. AlthoughGilbert's recollection in respect to source of that noticeappears of record as tentative, in that Gilbert has testi-fied only that Gogliettinomay havebeen the one to haveadvised Gilbert of the possible opening, Gilbert's assert-ed recollection in that respect is, both plausible, andstands uncontradicted. The record establishes that Gog-liettinowas currently active in reviewing the layoff lists;and Gogliettino has not testified at all in this proceeding.Thus Gilbert's recollection, even though tentative, iscongruous with other facts of record. Accordingly I findLL 707's shop chairman did advise Gilbert, probably on1June 1983 (Wednesday), that there was a possibility ofa vacancy occurring in a third-shift safety representativeatNorth' Haven. P&W's layoff was to takeplace on 3June 1983 (Friday).It iscentrally undisputed that to be returned to activeemployee status with P&W, Gilbert had to win his dis-charge grievance in arbitration. Even if he did so howev-er, the interim P&W layoff would adversely affect areturn of Gilbert to actual P&W employment becauseGilbert did not have enough seniority to avoid the 3June 1983 P&W layoff. Even if successful in his arbitra-tion proceeding, to be able to obtain an actual return toemployment, Gilbert had to be in position to avoid the 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlayoff of 3 June 1983. Thus from Gilbert's vantage pointhe could only do so if he occupied a position of super-seniority; and he had to occupy such position before the3 June layoff, for the LL 707 designation to be effective.In short , Gilbert had to be designated by LL 707 as itsthird-shift safety representative before the end of theday, (as Gilbertrelates) 3 June 1983 (Friday), if not earli-er 2 June 1983. In either event,time wasclearly of theessence.It isundisputed that Gilbert met with Attorney Kes-tell. Itisunclearof record whether thismeeting was ameeting previously scheduled in final preparation for theimminentcompletion of the arbitration hearing, or hadbeen but recentlyarrangedby Gilbert uponlearning ofthe possible third-shift safetyopening.In either event,Gilbert on this occasion promptly brought to AttorneyKestell's attentionthat there was thepossibilityof a third-shift safety representative opening at North Haven.Gilbert acknowledged that it was possible, indeedlikely, thatKestellhad advised Gilbert that Gilbertcouldn't simultaneously hold both positions (DL 91 dlrand LL 707 safety representative). Gilbert however as-serted that he thought that the latter Kestell advice hadoccurredbecause someone elsein the organization hadfirst told him that he could not hold dual union positionswhereas he had at first thought he could. Gilbert had ini-tially attributed the statement to Tracy in a (second) con-versation recalled held between Gilbert and Tracy inTracy's office.Gilbert then recalled it was a result ofTracy making such statement that Gilbert had then askedTracy for an early layoff. But Gilbert had also previous-ly related that in an initial and prior conversation withTracy over the phone he had then asked for an earlylayoff.Tracy testimony does not appear to address cir-cumstanceof anearlierphone call from Gilbert, but con-firms there was a heateddiscussionbetween them in hisoffice in the afternoon of 2 June 1983 in which Gilbertfirst soughtan early layoff. Gilbert had additional recol-lection that the office conversation with Tracy waseither on the day following the phone conversation, orthe same day, but he also thought in the afternoon.Gilbert (I find) essentially acknowledged, after reviewof prior affidavit, that attorney Kestell had advised Gil-bert that it would help Gilbert's position in the arbitra-tion proceeding to be appointed as third-shift safety rep-resentative by LL 707beforethe conclusion of Gilbert'sarbitrationhearing;thatGilbert could not hold both po-sitions at the sametime; that it would be necessary forGilbert to remove himself in one way or another as dlrbefore being appointed LL 707's third-shift safety repre-sentative; and that he then went to Tracy and asked foran early layoff.In the end, I am persuaded by the weight of credibleevidence that there were two conversations between Gil-bert and Tracy; the first over the phone, and the secondin Tracy's office, and that both conversations of Gilbertwith Tracy occurred on thesameday (I find) 2 June1983,andthat they more likely both occurred after Gil-bert had first already spoken to Kestell about the safetyrepresentativeopening.I further find the call to Tracywas likely placed after Kestell had already spoken toothers, namelyRomegialliand Gogliettino, and made ar-rangementsfor LL 707's timely designation of Gilbert,with Gogliettino.Given thestrainedrelationship that continued to existbetween Tracy and Gilbert, and given that it was readilyapparent to Gilbert that time would be of the essence inthematter, I do not believe that Gilbert would havebroached the matter of a possibility of a LL 707designa-tion of Gilbert as its third-shift safety representative ini-tiallywith Tracy, rather than promptly bring it to the at-tentionof Attorney Kestell. A call to Tracy thereafterwould appear the more plausible on that account alone.Moreover, Gilbert's recollection otherwise was one ofinformingTracy in the phone conversation that LL 707was offeringhim asuperseniority position.Gilbert alsotestified specifically that he did not ask Tracy for earlylayoff before he knew hewas goingto be designated. Itseemsinherently likely as corollary of that creditedrecollection, that Gilbert spoke to Tracy over the phoneonly after Kestell hadcommunicationsfirstwith Rome-gialli, and then with Gogliettino, through whom the ar-rangementswere eventually made for a LL 707 designa-tion by acting President Nixon, infra.Romegiallihas testified relatedly(at least initially)thatin the morningof 2 June 1983 he received a call fromAttorneyKestell and Gilbert.Kestell told Romegialli totalk to LL 707, and get Gilbert appointed as LL 707'ssafety representative, because the appointment wouldhave a bearing on the outcome of Gilbert's terminationgrievance, ifGilbertwas returned to work. Kestellwanted Romegialli to accept a related letter (to be dic-tated) over the phone.Significantly Romegialli testified that he at this timedisagreed with Kestell; and he also declined to take aKestell (dictated) letter over the phone. According toRomegialli, during their conversation Kestell asked forRomegialli's reasons.Romegialli has testified that he toldKestell that it was his best belief that to accept [sic] Gil-bert as safety representative at thattimewas preferentialtreatment; that LL 707 would be open to a charge fromanother employee of the Company; and he did not wantto be a party to it. Romegialli 'relatesthat he also re-minded Kestell of a recalled similar circumstance in thepast where Romegialli had desired to appoint as stewardan individual who had been a steward 2 yearsearlier;and that Kestell had effectively prevented Romegiallifrom doingso, telling Romegialliat the time that it was"preferential treatment." Romegiallirelatesthat he thentoldKestell, "You told me I can't do it here [sic], andnow you are demanding I do it now. I am not going tobe part of it. If you want to talk to someone, you talk toGogliettino and Nixon."In passingInoteGilbert has testified credibly thatonly LL 707's President (then) Nilson, could make theappointment of safety representative; and Gilbert wasfirm in recollection that Nixon was (then) vice president.Gilbert acknowledged otherwise that the vice presidentwas in chargeor correspondence to P&W. However,Gilbert recalled that there was a time when Nilson wasnot there, and Nixon had acted as president; and it couldhave been and (I find) was so, at this (brief) time. More-over, Gilbert has' clearly testified that Nixonwas acting MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)as presidentin sendingthe safety representativedesigna-tion discussed infra. There is no contention by Union tothe contrary. I find Romegialli's suggestion that Kestelltalk to Gogliettino and Nixon, appears the moreplausi-ble. I further find that Kestell did talk to Gogliettino andthe arrangement was made through Gogliettino.Romegialli subsequently related that he did not receivea phone call from Gilbert, but that earlier that morningGilbertcameinto LL 707's hall tosee Romegialli; andthat they had a very brief discussion.It isRomegialli'sstated recollection that on this occasion Gilbert told Ro-megialli thathe was resigning his position as dlr effective 2June 1983,and that he would like to be considered forappointment by LL 707 as its third-shift safety represent-ative.Romegialliassertsthat Gilbert had then asked Ro-megiallito speak to LL 707's Shop Chairman Gogliet-tino,President Nilson and Vice President Nixon aboutthe designation.Romegialliasserts that he told Gilbert atthe time that he thought Gilbert was crazy for giving uphis dlr position.Gilbert had initially testified that theonly time he said he resigned was to Tracy. On rebuttalGilbert testified that he had no recollection of ever tell-ingRomegialli that he resigned; and that he had norecollection of Romegialli ever speaking to him negative-ly about the procedure. Romegialli acknowledged thatGilbert never told Romegialli itwas aconditional resig-nation.There is substantial inconsistency between Romegialli'srecall of a Gilbertstatementof resignation to him asmade in the morning of 2 June 1983 and Gilbert andTracy mutual account of a confrontational conversationthat afternoon in which Gilbert vigorously first soughtan early layoff by DL 91 before, upon 'Tracy refusal,Gilbert heatedly said he wouldresign.Romegialli's as-serted recollection of a Gilbert statedresignationearlierthatmorningisnot internallyconsistent,and it is notcredited.Notably,Romegialliwould have been fullyaware that same day of the content of a letter preparedforNixon's signature,next discussed, which refers to aGilbertresignation,but also a unionconditionalaccept-ance.Asserting credibly (otherwise) that it was a result ofattorneyKestell's call during the morning of 2 June1983, Romegialli testified that he then talked to LL 707'sshop chairman Gogliettino who was at work, but sched-uled to come to the hall at 11 a.m. to finish his review ofthe P&W layoff list. Romegiallirelatesthat when Gog-liettino arrived at LL 707's hall,Romegialliplaced a callto attorney Kestell, and Gogliettino then spoke directlytoKestell.Romegialli recalled that it was later in theafternoon of the same day that Gogliettino brought backto LL 707's hall the typed letter that had been preparedfor Vice President Nixon's signature.The letter thus prepared for Nixon's signatureis dated2 June 1983. It is addressed to D. A. Telesca, P&W per-sonnel manager.Insofaras pertinent it provides:This is to notify you that Local Lodge 707 hasremovedWayne Cavanaugh, clock No. 261678,dept. 2666, as third shift Safety Representative, ef-fective immediately and in his place has designated363Wayne A. Gilbert -clock No. 244646, as third shiftSafety Representative, effective immediately.Mr.Gilberthas submitted his resignation asLabor Representative effective immediately.Ac-cepted conditioned only upon your written accept-ance and acknowledgment of him as Local Lodge707's third shift Safety Representative.Romegialli, upon his review of this letter (alone) couldhave reasonably concluded atthistime that Gilbert hadsubmitted an (unqualified) resignation, that was howeveryet to be accepted by the Union.i.LL 707 designation of Gilbert as safetyrepresentativeWhen Gilbert resigned as LL 707 president on 30 July1982 to become DL 91 dlr on 1 August 1982, (then) VicePresidentNilson became president. Nixon testified thathe was initiallyappointedvice president (presumably byNilson); and thereafter elected vice president in October1982.Nixon also recalled that Nilson wanted Gilbert re-assignedfrom LL 707 because Nilson felt Gilbert wasmaking decisionswithout consulting Nilson. Nixon con-firms he was vice president in June 1983. Nixon assertsthere was no friction at this time between Nixon and Gil-bert.Nixon testified that on 2 June 1983 he was working atP&W's North Haven plant when he received a noticethrough P&W's personnel (office) that he was to call LL707's office.Nixon recalled that the call was' in regard toputtingGilberton ashealth and safety representative.Shop Chairman Gogliettino and dlr Romegialli toldNixon they'd explain when Nixon got to the hall. Nixonasserts that when Nixon arrived at the hall, they (Rome-gialli and Gogliettino) told Nixon that they were goingto put Gilbert on as health and safety representative.At hearing Nixon has asserted that he immediately op-posedLL 707's designationof Gilbert as safetyrepresent-ative because there was a layoff coming and (he felt) itwas not morally right. According to Nixon, Romegialliand Gogliettino' told Nixon at the time that they hadtalked to Attorney Kestell; and that the language was al-ready typed up. (Gilbert confirmed the Nixon letter wasauthored in all or part by Kestell.) Nixon relates that Ro-megialli and Gogliettino told Nixon, "We have to showwe are backing Mr. Gilbert by signing this letter." Nixonassertshe signed the letter under protest. Romegialli hasconfirmed (but only generally) that Nixon was initiallyreluctant to sign the letter, but aftersomefurther discus-sion Nixonsigned it.Nixon has essentiallyassertedthat he signed the desig-nationof Gilbert as LL 707's safety representative onlyunder protest. In contrast with the letter which designat-ed Gilbert as LL 707 safety representative, prepared byLL, 707's attorney,and signedby Nixon, there is noformal record or documentation of a Nixon protest,indeed no documentation of any type at all proffered tosupport Nixonpresent assertionof having made objec-tion to LL 707'sappointmentof Gilbert at the time.Moreover it is warranted to observe that the first docu-mentary evidenceindicating'any LL 707 concern in the 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDarea of its own designation of Gilbert as safety represent-ative in respect to its potential effect on another employ-ee, does not surface until some 4 months later,in earlyOctober 1983. It occurs then only after Gilbert and LL707 have obtained a favorable award from arbitration,and after a dispute has developed between LL 707 andP&W specifically with regard to a LL 707 contentionthat P&W has failed to fully comply with the arbitrator'saward, infra.It arises in context of an additionally filednoncompliance grievance,and a questionwhether LL707 should press beyond LL grievance steps already heldon the (noncompliance) grievance, and at level and timeof DL 91 dlr Romegialli presentment.There is muchwarrant to question whether Nixon protested the desig-nation of Gilbert at the time,let alone for the reason henow asserts.The versions of Romegialli and Nixon on close analy-sisindependently appear strained, if not inconsistent.Nixon'sversion is essentially a portrayal of Romegialliand Gogliettino as both urging that Nixon do somethingthat Nixon thought was morally wrong and that he didnot want to do.Nixon hasnotbased his reluctance onlack of his own authority. Indeed Union does not contestthe fact that Nixon made the designation with authorityas acting president.Surely as vice president, let alone asacting president, Shop Chairman Gogliettino had no au-thority over Nixon to direct Nixon to designate Gilbertas LL 707's safety representative, if Nixon truly did notwish to do so at the time. Nixon testimony also has Ro-megialli pressing Nixon to designateGilbert overNixon'sown judgment,and the record contains Romegialli's con-trary assertion that he earlier had refused to be any partof it.Nixon testimony effectively portrays Romegialli asurging Nixon to do exactly what Romegialli asserted hepersonallywanted to have no active part in. NeitherGogliettino or Nilson have testified, and thus do not cor-roborate Nixon,and Romegialli does at best,only gener-ally.This is not very convincing testimony; and I do notcredit it.Rather I find that Gilbert at that timewas LL707's choiceas its third-shift safety representative posi-tion,just as the designation letter that Nixon has signedat the time states plainly on its face.Weight of evidence also convinces me that it was afterKestell conversation with Gogliettino that Gilbert firstcalled Tracy on the phone; and (I find) it likely that onthat occasion Gilbert first informed Tracy that LL 707was offeringhim a super seniority position in the NorthHaven facility.Whether at this time Gilbert (still)thought he could hold both positions, and it was Tracywho first informed Gilbert (over the phone) he couldn't(and Kestell then confirmed it) or someone else had ear-lier (e.g.,Attorney Kestell and/or Gogliettino) is not sig-nificant.What is significant is that Gilbert in this phoneconversation (I find) asked Tracy for an early layoff andTracy said he would not approve that; he did not thinkitwas fair.The record is silent as to communication be-tween Romegialli and Tracy, or vice-versa, though suchis surely likely at some point.Gilbert subsequently visited with Tracy in Tracy'soffice (I find) that very afternoon and discussed thematter further. I do not credit Gilbert's recollection tothe extent it portrays this subsequent face-to-face conver-sationwith Tracy as being only incidental to a Gilbertvisit to district headquarters made for some other pur-pose.Rather under the total circumstances I find Gil-bert's visit to district headquarters was with paramountpurpose to press Tracy further; to try to persuade Tracyto allow an early layoff; and I find Tracy's version of thedriven nature of Gilbert's arrival at the office to engageTracy in such a conversation, is also the more plausible,even with an allowance made for the nature of their con-tinued strained relationship in his account.Tracy thus testified that Gilbertcame busting intoTracy's office in a very arrogant manner, without an ap-pointment.Tracy acknowledged that usually the door tohis office is open; that his was a fairly informal office;that dlrs regularly just walk in; but when his door isclosed forbusiness,dlrs (first) knock. Tracy testified thaton this occasion his door was closed,andGilbert"busted in."InitiallyTracy's version of Gilbert's conversation re-counted details only of a flat Gilbert resignation,namely:thatGilbert had resigned; there were no conditionsstated by Gilbert at the time; that Gilbert demandedTracy accept Gilbert's resignation; and that Tracy insist-ed the resignation be in writing.Upon furtherexaminationhowever, Tracy soon re-vealed that Gilbert was very upset at the time; and thatGilbert told Tracy that Tracy had an obligation to helpGilbert fight the Company. Moreover, Tracy very sig-nificantlyconfirmed thatGilbertfirst demanded thatTracy lay Gilbert off early on 2 June 1983because Gilbertwanted to go back to work for the Company. Gilbertalso told Tracy thatLL 707was in processof appointingGilbert as its safety representative on third shift.Gilberttold Tracy that he needed the job; that he was havingfamily problems;and that if LL707 succeeded in ap-pointingGilbert as its third-shift safety representative,Gilbert would have his job on third shift.To the extent other Tracy testimony reflects that Gil-bert said' that he would have the job at the expense ofsomeone else being laid off, I do not credit such a state-ment as attributed to Gilbert, but rather view it as Tracyasserted summary of Tracy's own view of Gilbert's argu-mentsmade to Tracy. Moreover, I credit Gilbert as tothe points he attempted to first make to Tracy forTracy's grant of an early layoff by DL 91. Thus I creditGilbert testimony that he was only asking that DirectingLR Tracy expedite, or push up the date of Gilbert'slayoff by DL 91; and that he informed Tracy thathe hadspokento Attorney KestellandtheLL 707 shop chairmanaboutit.(Both the phone call and meeting with Tracywere after Kestell made the arrangements with Gogliet-tino.)Gilbert account has Tracyagainsay he was not infavor of an early layoff; and that he didn't think it wasfair.Gilbert next argued to Tracy that union representa-tives are protected by superseniority all the time, espe-cially union representatives who have put in a lot of DLor LL service; and that it was nothing out of the ordi-nary.(Itwas out of the ordinary in one sense; this open-ing and appointment were occurring only after a publiclyannounced P&W layoff.) Gilbert has Tracy say that even MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)365ifGilbert got the (LL 707) appointment to safety repre-sentative,Gilbertwould not have it, because Gilbertcould not hold the two positions at thesame time, it wascontrary to policy. (Romegialli has testified that neitherhe, or any dlr has inplant visition rights; and, that since1974 the Union has been unsuccessfulin seeking toobtain such rights in negotiations. Poulin has testified itwould be veryunusualif P&W were to allow a dlr tofunction as a safety representative in the plant; and P&Wwas very rigid onLOA.)Gilbert'sversion isthat Tracy first told Gilbert thatGilbert would haveto resign(as dlr) before he could be(LL 707's) safety representative. Gilbert has testified thatitwasat that point that he very heatedly told Tracy thatif that was the only way to secure his employment andprotect his family, that Tracy would havea resignation.According to Gilbert, Tracy then told Gilbert to put it(the resignation) in writing; and thathewas not going toacceptthe resignation,unless it wasput in writing.Gilbertacknowledged that he was very upsetat the time, ex-plaining that all the arrangements had to be made by 3June 1983.In regard to Gilbert'sassertionof a heated conversa-tion, I also credit Tracy that in the conversation Tracyhad with Gilbert in Tracy's office that afternoon, and (Ifind)very likely on occasion when Tracy reaffirmed(with finality) to Gilbert that Tracy would not layoffGilbert early, that Gilbert proceeded to call Tracy allkinds of names, including telling Tracy that Tracy was a"no-good son-of-a-bitch"; that he (Gilbert) was trying toget back to work with the Company; and that Tracy wasmore concerned about the "g--damn Company." Tracy'sversion otherwisesummarizedthat Gilbert tore Tracy upone side, and down the other; that Gilbert was in a com-plete rage; and that Gilbert acted like a maniac.Tracyconfirms that he then told Gilbert that the only thing Tracywould accept from Gilbertwas a resignation;thatGilbertwas to giveit to Tracyinwriting;and that Gilbert shouldget the hell out of his office.Tracyrelatesthat he (Tracy) was also very upset; andthat he was upset (with Gilbert) because he didn't thinkitwas proper to haveamore senioremployee,laid offfrom the Company. At hearing Tracy stressed that thiswas not instancewhere Gilbert would receive the ap-pointment (as LL 707's safety representative), and itwould not impact on another employee. Tracy has testi-fied unequivocally that if Gilbert was appointed as third-shift safety representative,Gilbert would be responsiblefor the layoff of another employee who wasmore seniortoGilbert.At hearing Tracy essentially asserts he re-fused to lay Gilbert off early for that reason. However,Tracy then went on to relate (wholly unconvincingly)that he made it very clear to Gilbert that Tracy hadbeen instructed by the International that the layoffwould take effect on 1 July 1983. Tracy's forcing of Gil-bert to submit a letter of resignationis notcharged (then,or now) as an independent unfair labor practice. Howev-er, discernment of the effects of the resignation as firstheatedly stated, and then as submitted are material.International did not direct a layoff at all. But evenmore to the point,it isdifficult to envision how an earlylayoff of Gilbert would have detracted from Internation-al's directiveon cessationof funding support for 3 dlrs inDL 91 on 1 July 1983, which was with clear purpose toreduce Union's expensesin the first place. Put simply, anearlier layoff of Gilbert would have certainly been com-patiblewith that 'purpose. Tracy unquestionably hadother purposeinmindthat he intended to be served inrefusingGilbert's request for an early layoff, other thanthe proffered distorted preservation of International di-rective that a reductionin staffing expensesbe effectiveon 1 July 1983.With such an unconvincing, if not false reason beingthus clearly advanced as part of the proffered explana-tion,warrant clearlyarisesto question even more basi-cally whether Tracy's real purposein hisrefusal of Gil-bert's requestfor early layoff was,as stated,the concernTracy asserts he held that a LL 707 designation of Gil-bert as its safety representative would result in a layoffof a more senioremployee at North Haven, or, whetherTracy refused early layoff of Gilbert, for another andclearly not as justifiablea reason,namely to take advan-tageof an opportunity thatseemed tohave presenteditself to Tracy, whereby Tracy might effectively rid him-self of Gilbert (as a dlr),who had earlier proven to be,and continuedas an unresolved antagonistto Tracy's ex-ercise of Directing LR authority. In any event (1 find)Tracy effectively forced Gilbert into a choice of resigna-tion of hisdlr status,by denial of Gilbert's request for anearly layoff. In that respect, it would appear warrantedto note onceagain JudgeLearned Hand's oft-quoted ob-servation in assessingmatters of motive, viz that, ".. .nothing ismore difficultthan to disentanglethe motivesof another's conduct-motives frequently unknown evento the actor himself."Universal Camera Corp.,190 F.2d429, 431 (1951).There is otherwise quite considerable support ofrecord for the presence of the latter as Tracey's opera-tivemotivation, not the least of which is the circum-stance that it is LL 707's province, through contractualauthority, to designate the individual ' ofitschoice asitssafety representative; and that it does not, even now, doso on the basisof seniority. Tracy has thus otherwisecollectively testified to his awareness of essentially all ofthe attendant circumstances. Thus Tracy knew P&W hadterminated Gilbert a year ago; that LL 707 had not ac-cepted P&W's terminationof Gilbert who at the time ofterminationwas its president; that LL 707 (aswell asGilbert) for a long time, and presently, was vigorouslyfighting to clear Gilbert's (employment) record of thattermination,and to get Gilbert, reinstated; that in that re-spect, LL 707 was seeking payment of full backpay andbenefits; that (although) backpay would not be applicableduring a LOA period, P&W had denied DL 91's earlierrequest to put Gilbert on LOA, and did so on the samebasis, that Gilbert was not an employee; that Gilbert andLL 707 grievance(s) seeking reinstatementwas (were)currently being arbitrated; and that the arbitrator had notas yet rendereda decision.Tracy additionally knew thatDL 91 was going to lay Gilbert' off as dlr very shortlythereafter, effective 1 July 1983; that P&W had onlyvery recentlyannouncedthat its own layoff of employ-ees would take place in the interim on 3 June 1983; that 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGilbert would be effected in the P&W layoff of employ-ees atNorth Havenunlessprior to the time of the P&Wlayoff on 3 June 1983, Gilbert occupied a superseniorityposition, such as LL 707's safety representative; thatthere was a third-shift safety representive position (effec-tively opening) at the North Haven plant (for someone)at this time; that LL 707 had a contractual right to desig-nate an active P&W employee of LL 707's choice toserveas itsthird-shift safety representative; that LL 707intended to designate Gilbert as its third-shift safety rep-resentative, and (although) P&W did not presently rec-ognize Gilbertas an activeemployee, LL 707's success-fularbitrationof the relatedGilbertdischargegrievance(s), together with an arbitrator's directed rein-statement,would effectively change Gilbert's terminatedstatusto that of an active employeestatus,and do sotimely, thus back to 30 June 1982; that LL707 presentintention was totimelydesignateGilbert as its third-shiftsafety representative,beforeP&W's layoff of employeeswas effected on 3 June 1983; and that LL 707 intendedto thereafterpressfor Gilbert's actual returnto employ-ment,and for hisservice as its designated3rd shift partyrepresentative; that P&W had never extended LOAstatusto Gilbert; that the only thing that would hold upor prevent an effective LL 707 designation of Gilbert asits third-shift safety representative was'that by longstand-ing practiceand custom, P&W would notrecognize aDL 91 employed dlr as a P&W active employee whomLL 707 could designateas itssafety representative; andthus, that designation by LL 707 of Gilbert to be itsthird-shift safety representative, to be effective, couldonly be made if Gilbert were not actively employed byDL 91 as a dlr on or before 3 June 1983, which in turncould only be accomplished by either DL 91's earlierlayoff of Gilbert from the dlr position, or, by Gilbert'sown earlierresignationfrom that position.Tinella subsequently returned to employment at P&Wwithout resigning his dlrstatus, upon releasefrom LOAstatus.At this time P&W LOA status was not a problemfor GilbertsinceP & W had not placed Gilbert on LOAwhen DL 91 had requested it, because P&W viewed Gil-bert as a properlyterminatedemployee.Moreover, therecord reveals that Tracy has, at differenttimes,made anumber of tenure accommodations/arrangementsto assistother dlrs and staffmembers,but most notably for Tin-ella.The arrangement made for pension vesting has beenearlier noted. Even more significantly, after Tinella waslaid off by DL 91 on 30 June 1983, Tinella obtained em-ployment with P&W, with an assistance from Tracy,who was successful in requesting that P&W release Tin-ella from the earlier grant of LOA status to serve as dlr.Called asa witnessby the General Counsel Tinella con-firmed that he returned to work at P&W's Southingtonplant asa grinder shortly after his layoff on 1 July 1983.Moreover, Tinella thereafter held various union posi-tions,including serving as (alternate) delegate to DL 91.In contrast with Gilbert, Tinella acknowledged thatnoDL 91 official had asked Tinella to resign his dlr positionfrom which he was laid off- and Tracy confirmed that Tin-ella was not required to do so.Tracy also confirmed thathe (Tracy) was instrumental in getting P&W toreleaseTinella from the (contractually) granted LOA status thatextended through 30 April 1986, so that Tinella could goback to work for P&W.Tracy has offeredaccurate,but not wholly explanato-ry distinction that Tinella did not have Gilbert's (non-employee) problem with P&W. E.g., Tracy's profferedexplanation does not address the circumstance that Tin-ellawasnot requiredto resignhis laid-off dlr status.P&W viewed Tinella's position different than Gilbert'snot on dlr layoffstatus,but on thebasisthat a release ofTinella from LOA status did not adverselyimpact onany (then) P&W Southington laid-off employees. Inother words, Tinella had more seniority than Southing-ton employees then on layoff. It was otherwise with Gil-bert.After Arbitrator Porter ordered Gilbert's reinstate-ment,P&W extended (only) dlr LOA status to Gilbert(though Gilbert by then was on DL 91 layoff) but re-fused to extendrecognitionto Gilbert as a LL 707 timelydesignatedsafety representative, to be discussed furtherinfra.What in theend isnotable of the Tinella P&W em-ployment from DL 91 vantage point, and Tracy's part init,is that neither Tracy or DL 91 required Tinella toresign his(laid-off) dlr status either to obtain P&W em-ployment, nor after Tinella later occupied LL unionposition(s). There is thus strong evidence to indicate thatTracy hadat least dualmotive, including motive to forceGilbert intoa resignation,ifGilbertwas to pursue LLsafety representative position.However, whatever Tracy's real motivation was inforcing aninitialchoice upon Gilbert ofa resignation,Tracy's initial acceptanceof theconditionalresignationsubmitted in writing by Gilbert is wholly consistent withDL 91's subsequent retention of Gilbert in DL 91employ until 1 July 1983. The fact is, Tracydid notacceptGilbert's initial resignationwhen first orally stated.Tracy's subsequent acceptance of an earlier orally statedGilbert resignation was effectively thwarted by a combi-nation of the additional circumstances that Gilbert's res-ignation,as subsequently tenderedin writing,after discus-sionwith Kestell, was submitted witha clearconditionprecedent(next discussed). (That condition would remainunmet with P&W's steadfast refusal to recognize LL707's designation of Gilbertas itsthird-shift safety repre-sentative (even in Settlement Agreement, infra).(b) Gilberts written submissionof a clearlyconditional resignationTracy confirmed that Gilbert told Tracy that Tracywould have Gilbert's resignationinwriting.Tracy be-lieved that Gilbert had told Tracy that Tracy wouldhave it the following day, though Tracy acknowledgedthe letter may have been delivered to his office later thesame day (2 June 1983). Tracy explained that after Gil-bert left the office, Tracy was personally so upset byGilbert's visit that Tracy had to leave the office. Webbertestified that at thistimeTracy, who had come back ear-lier than he had to,was stillvery ill. DL 91 did not atthistimehave the assistance of a glr (Almeida). Webber(then) a dlr, also served as Tracy's assistant.Webber tes-tified that she was there when Gilbertcame in.Webbercorroborates (generally) that she heard Gilbert say he re-signed.However, though Webber has testified that she MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)performed some of Tracy's duties, including handlingsome of Tracy's mail, Webber testified she wasnotawareof Gilbert's actual letter of resignation, until much later,discussed infra.Weight of credible evidence convincesme that Gilbert's letter or resignation was hand-deliv-ered, and placed on Tracy's desk the next day, 3 June1983. I further conclude and find that Tracy likely re-viewed the Gilbert letter of resignation that day. ThusTracy recalled that he saw the letter from Gilbert (with-out envelope) in the middle of his desk; and he believedhe looked at the letter at the time. I have no doubtTracy was fully aware of its content at that time. Gil-bert's letter to Tracy dated 3 June 1983, provides:I am requesting that my layoff as a Labor Repre-sentative be effective June 2, 1983 contingent uponthe outcome of my current grievance arbitrationcase and the Company's acceptance of the Union'sappointment of myself to Safety Representative.If it is absolutely necessary I will resign my posi-tion as Labor Representative contingent again, uponthe conditions above with the same effective date.My family and myself trust that you and yourofficewill do everything in your power to protectmy job seniority against this union busting corpora-tion.Gilbert testified that after discussion with AttorneyKestell, this letter was jointly authored by Kestell and'Gilbert, though apparently initially drafted in longhand,and later actually typed in DL 91's office. The Gilbertletter reflects that it was hand-delivered, and that a copywas also provided to Mel Tripp (then) DL 91 president.Tripp did not testify; and thus DL 91 has not denied im-mediate receipt of the letter. There can be no questionthat responsible DL 91 officials were immediately awareof Gilbert's resignation,andits terms, on or shortly after3 June 1983.It isthe General Counsel's and Gilbert's position thatthe above letter of resignation as submitted was clearlyconditional, and that the resignation was never effectuat-ed because the stated required precondition, namely Em-ployer's recognition, of LL 707's designation of Gilbertas safety representative has never occurred. Gilbert hasalso testified that he never tended any other resignation.Gilbert testified relatedly that he has never thereafterserved as third-shift safety representative at P&W'sNorth Haven facility, nor has he ever been recalled asDL 91 dlr.P&W's personnel manager Telesca replied immediatelyto Nixon by letter of 3 June 1983, pertinently:ArticleXXVI, Section 1, of our current laboragreement provides that "Union safety representa-tives shall be active employees of the compnay[sic]."Mr. Gilbert is not an active employee of thecompany, and, therefore, he is not eligible to act asa safety representative and the company will notrecognize him in that capacity.It is apparent therefromthatP&W immediately deniedthe LL 707 safetyrepresentative designationof Gilbert367at that time,solelybecause Gilbert was deemed a notactive (properly terminated) P&W employee.The record establishes clearly that neither Tracy, orDL 91 actually implemented Gilbert's resignation as ef-fective on either 2 or 3 June 1983. The General Counselsubmits additional documentary evidence (G.C. Exh. 8)that firstly establishes that onMonday, 13 June 1983,thus well after Tracy's and DL 91's receipt and reviewof Gilbert's submitted written letter of resignation, Di-recting LR Tracy then recommended for approval ofDL 91's Executive Board and Delegate Body, inter alia,that:4.Regretfully Labor Reps. Gilbert, Tinella andRobert Fleeting be laid off on June 30, 1983 (mid-night).5.Suggest District 91 Fund Raisers in hopes ofrecalling those laid off representatives.The General Counsel also documentarily established thatDL 91 subsequently submitted a form to the State whichreports: (a) Gilbert's last dayworkedas 30 June 1983; and(b) reflects the reason assigned for Gilbert's unemploy-ment as being a reduction in employment caused byInternational layoff. Equally significant, a block on thesame form entitled "voluntarily leaving" is left blank. Toextent Tracy has sought at hearing to explain away thesecontemporaneous business entries, inter alia, with specificclaim now advanced that Tracy at the time had onlywanted to ensure that Gilbert would be able to, receiveunemployment compensation, I find all such assertionssimplywholly unconvincing.TheGeneralCounselwould additionally rely on a certain written stipulation(G.C. Exh. 16) entered by the same parties when appear-ing before ALJ Lawrence in hearing held on 15 Novem-ber 1984, namely that, "9. On or about July 1, 1983, Gil-bert was laid off from his position as a labor representa-tive with District 91."Preliminary analysisIn the end,whatever may have been Tracy's real moti-vation in refusing an early layoff to Gilbert, he stated awillingness to only accept a written resignation from Gil-bert. Thus regardless of the circumstance that Gilbert ap-pears to have first orally stated(albeit clearly heatedlyand reluctantly)resignation on 2 June 1983,without ex-plicit condition,that oral resignation was clearly not oneaccepted by Tracy.The above documentary evidencesubmitted by the General Counsel is wholly persuasivethat, at least prior to arbitrator's award in September1983, and related grievance developments, Tracy himselfdidnotthereafter act in any manner on Gilbert's resigna-tion, other than it being as the one submitted in writing,i.e.,one conditional,with its stated condition unmet.For all of the above reasons, I presently conclude andfind that DL 91, and Tracy in particular initially con-strued Gilbert's written letter or resignation as constitut-ing at best a resignationwitha precondition that re-mained unmet; that the resignation remained unactedupon by Respondent DL 91 clearly through 30 June1983, and as clearly through arbitrator Porter's award of7 September 1983. A further observation is warranted in 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDregard toTracy'srecorded separate recommendationmade on 13 June 1983that dlrRobert Fleeting(alone) berecalled on 1 May 1984.In regard to Fleeting recall recommendation,I creditthe somewhat tenuaous recollections of (former)Direct-ing LR Tracy only to the extent they are compatiblewith the more definitive and convincing testimony ofTracy's successor (current) Directing LR Betty Webber.Thus Webber's related testimony has convinced me thatthe above reference to a recall of Fleeting on 1 May1984 essentially related to a very unique and (then) un-clear circumstances facing DL 91 at the time.At this time there were a number of other (non-UTC)employee units representedby LL(s) then affiliated withDL 91. Fleeting, who came out of one of these LLs andwas not a UTC employee, serviced these LLs. All of theother elected dlrs were employees of UTC on LOA, ex-ceptingGilbert only because of discharged status. Icredit Tracy's and Webber's recollection to the follow-ing extent: that it was not clear at the timethatDL 91would be able to secure an agreement from P&W (orUTC) that one of the dlrs who were P&W (or UTC)employees on LOA to serve as a dlr, could servecon-tinuouslyas a dlr assigned to service these other (non-UTC) unitsof employees.Webber's testimony is alsocredited that it was in the event that DL 91 was unableto secure such agreement, that Tracy had there recom-mended as DirectingLR that DL91Delegate Bodyconsider a recall of Fleeting who did not have the prob-lem the other dlrs would face. The problem the otherdlrs faced was a possible forfeiture of their employmenttenure with P&W (or other UTC company).In fact,the prematurely raised issue of specialized con-sideration for a 1 May 1984 recall of Fleeting was subse-quently wholly mooted by: (a) P&W allowance of a cur-rently employed dlr (Maurice Rondeau) on LOA (fromUTC'sHamiton Standard)to serve theseLLs; and (b) atransfer/affiliation of these LLs in the interim to anotherDL. Indeed,the parties stipulated that on or about 1February 1984 Fleeting transferred (along with his ownLL) to another DL. Fleeting thereafter ran for dlr inthat (new) DL, and won election to dlr. Materially, theparties are in full agreementthat priorto the initial recallin question in March 1985,Fleeting had already foregoneany and all right to further employment by DL 91.Fleeting's circumstance is not in issue.The circumstances underlying a DL 91 recall of Tin-ella for his unexpired dlr term on 11 March 1985, overGilbert who (I have found) had greater DL 91 seniority,is the issue; and, in issue as wellisDL 91's additionalfailure to recall Gilbert to even a second dlr position thatsubsequently opened when Webber was elected Direct-ing LR. (Tracy retired and did not run for reelection.)On that occasion, Webber vacated her own dlr position.Webber's dlr position which thus opened, was not filledby a recall of Gilbert, but was filled by an elective proc-ess held on 12 June 1985, though, so the General Coun-sel contends, Gilbert still remained on DL 91 layoff, andhad unexpired term as an,elected dlr with tenure extend-ing effectively through 30 April 1986. The central issuein contention is whether Gilbert remained in dlr layoffstatus after the arbitrator's award, and was not recalledasDL 91 dlr,because of Gilbert's interim 1983-1984 in-traunion conduct that was critical of union officials, andbecause Gilbert filed charges against the Union,and gavetestimony in supportof thecharges,and at hearings in1984.Romegiallitestified that LL 707 subsequently took astrong position on its appointment of Gilbert to third-shift safety representative. I find it did, but not withoutquestions of union politics having arisen.As noted, on 7September 1983,Arbitrator Porter issued his decision inwhich the arbitrator,inter alia, reduced a certain P&W10 June 1982 suspension of Gilbert to a disciplinarywarning,and,more significantly,set aside P&W's 1982termination of Gilbert. The Arbitrator remedially direct-ed as follows:The company is directed to reinstate the grievantand to compensate him, in the manner indicated inthe Opinion just above,for the improper suspensionof June 10 and the improper terminationof July 1.The General Counsel's evidence (G.C. Exh. 16) in-cludes the aforementioned Stipulation entered beforeALJ Lawrence. Contained therein is all party furtheragreement that by letter dated 9 September 1983, theEmployernotified Gilbert,that in conjunction with thearbitrator's decision,Gilbert "was being reinstated as anemployee on leave of absence from August 1, 1982.."The stipulation further declares, that by letterdated 14 September (I find) 1983, the EmployernotifiedLL 707thatin compliancewiththe arbitrator's decision,"itwas reinstating Gilbert to a leave of absence,and thatbecause of the June 3, 1983 layoff, it was not possible toreinstate Gilbert to active employment with the Employ-er."When, from LL 707's view, the company did notfully comply with the arbitrator's decision, in that P&Weffectively did not recognize LL 707's pre-layoff desig-nation of Gilbert as LL 707's third-shift safety represent-ative,LL 707 promptly filed a (noncompliance) griev-ance on 15 September 1983. The (noncompliance) griev-ance was prepared by Attorney Kestell, but signed byPresident Nilson.(It should not be overlooked that nei-ther President Nilson or Vice President Nixon were ob-livious to the import of P&W firing Gilbert while presi-dent of LL 707.) Thisnoncompliance grievance was indue course pursued through the parties' 4-step grievanceprocedure; and eventually, on to a court,enforced (alter-native) arbitration that led to a 5 February1986 Settle-ment Agreement on that and certain other matters, undercircumstances and with effects to be discussed furtherinfra. I only presently note that on 21 September 1983,LL 707, through Attorney Kestell, also filed an 8(a)(1),(3), (4), and (5)charge againstP&W in Case 39-CA-1824,essentially on the same basis, namely,Employer'srefusal to comply with the arbitrator's decision. Thiscase was one of four NLRB cases(along with a numberof other grievances) to be covered by the aforesaid Set-tlementAgreement reached on 5 February 1986, andwith all said NLRB cases (apparently) subsequentlywithdrawn.None are active;and none are litigated herein.Presently,I address the pertinent grievance steps. Step3 of the grievance procedure held on LL 707's base MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)(noncompliance)grievance was held on 23 September1983.Therethe Companyformallyanswered in writing(only) generally that the grievance was improper, andthat the Company had complied with the arbitrator's de-cision.The next step,step4,would involveDL 91 (Ro-megialli)presentation.Respondent produces documentary evidence of an in-terim development of internal union concern on the partof certainof LL 707's officers.The documentation indi-cates as well at this time a question of internal union pol-itics.Thisevidence is in the form of a letter(dated 6 Oc-tober 1983)from AttorneyKestell to then PresidentNilson, in which AttorneyKestell confirms in writing, ata (referenced)request made by Shop Chairman Gogliet-tino, that if Gogliettino(further)processes Gilbert's non-compliance grievance,thatKestellwill defend LL 707againstany duty of fairrepresentation charges that mightbe filed by other adversely impacted employees,withoutlegal fee charge.Vice President Nixon at hearing asserted this letterwas his idea.As noted,neitherNilson or Gogliettinowere called as witnesses to corroborate Nixon. In con-trast,Nixon had earlier testified there was no friction be-tween him and Gilbert;and Nixon assertion of PresidentNilson discussion of some unhappinesswithdlr Gilbert'staking certain actions,whileNilson was working, ap-pears to have been a year earlier.In any event,Kestellagreed to do so,assuringPresidentNilsonboththat Kes-tellhad made his legal judgment on the merits of Gil-bert'snoncompliance grievance, andnot on any politicalconsiderations.As noted,this isthe firstdocumentary evidenceof anyLL 107 (or DL 91 Tracy-Romegialli) expressed concernin regard to a potential charge from an adversely impact-ed employee,and it arose in clear context of an attor-ney's responseto a LL 707question of his advice playingto internal union politics expediencies,immediately priorto 4th stepgrievance level thatinvolved DL91 dlr Ro-megialli.Dlr Romegialli thereafter presented step 4 of thegrievanceon 11 October 1983. The grievanceagain re-flects^formallyonly a Company general denial of thegrievance. In that regard,whileRomegialli recalledspeakingto Gilbertonly once in the fall(about the safetyrepresentative position), Romegialli testified also that hehad keptAlta Moran (then)LL 707 financialsecretary,informed'.Romegialli has testified that he probably did soon theday after 4th-step grievance denial,thus12 Octo-ber 1983;because Alta Moran was very concerned, andwanted to make surethat LL 707 pushedthe grievanceall the way.In rebuttalAlta Moran hadno recollectionof such a conversation with Romegialli, and disavowed aspecially'pursued interest in it. Moran's disavowal is notwithout some question, as the record revealsthatAltaMoran has financed muchof Gilbert's litigation, through,as yet,unrepaid loans.Asserted as being in response to a step 3(23 Septem-ber 1983)development of company position,DirectingLR Tracysent a letter dated11 October1983 to P&W'sIndustrial Relations office.Notably however,UTC VicePresidentJ.T. Bouchard of that officeasserts in re-sponse letter thatTracy's letterwas actually mailed on36920 October1983 and received by Bouchardon 21 Octo-ber 1983.(Tracy's letter would thus have been mailedaftercompletionof the 4thstep of grievance procedure.)Tracy's letter provides:I understand thatthe Companyhas taken the po-sition in the grievance procedure that Wayne Gil-bertmay not be returned to work until 1986 be-cause he is purportedly on leave of absence statusfor fouryears.As youwell know,the - CompanydeniedMr.Gilbert leave of absence status when itwas originally requested.At that time the Companyinformed the Union that the leave of absence re-quested forMr. Gilbert-andMr. Gilbert ony-would not be granted. As you also well know, onJune 2,1983,Local 707,on behalf ofMr. Gilbertsent a letter to Donald Telesca making clear thatGilbertsought to return to work in the shop. Thisletterwas long before the arbitrator's decision inMr.Gilbert'sdischarge.In addition,as you wellknow,Mr. Gilbert has not been a Labor Representa-tive sinceJuly 1,1983 and hadresigned from hisLabor Representative positionby lettertome datedJune2,1983.Now I havebeen advised by -theLocal 707 ShopCommittee that the Company's po-sition atthe thirdstep grievance meeting is that forMr. Gilbert to be returned to work at any pointprior to 1986,Ineed to submit a request to theCompany.While thecompany'smost recent position, as re-ported at the third step,seems ludicrous to me, let itnot be said that I was in some way responsible fornot returning Mr. Gilbert to work.Accordingly, I herebyrequest that as in Mr. PeteTinella's case,Mr.Gilbert not be continued onleave of absence status with the Company,effectiveimmediately. [Emphasis added.]Thisis the first documentary evidence (even)arguablyof a DL 91 expression of a resignationof Gilbert occur-ring by letter 2 [sic] June 1983, either internally, to Em-ployer,or to anyone;and even then it recites the fact ofGilbert's continuance as a dlr beyond that date,until 1July 1983 (DL 91 layoff date).Bouchard replied toTracyby letter dated26 October1983,which was (also) after the 4thstep on LL 707's(noncompliance)grievance was held.It provides:Thismatter has been made the subject of severalgrievances and of chargesfiled by Lodge 707's at-torney with the NLRB. Indeed,that attorney hasadvised our attorney that he is in the process of pre-paring a complaint in the United States DistrictCourt to enforceGilbert's claims that he should bereturned to work in preference to more senior em-ployees now laid off.At your request,I agreed to terminate,prema-turely,Mr. Tinella's leave of absence to serve as aLabor Representative, as an exceptionto the provi-sions of the labor agreement, and thus to clear theway for Mr.Tinella to return to work in the shopprior to the termination of his leave'of absence. As 370DECISIONSOF THE NATIONAL LABOR RELATIONS, BOARDyou know, however, there were no employees moresenior to Mr. Tinella who, at that time, were in alay-off status.Mr. Gilbert's claim isthat he shouldbe returned to work in the shop even though he hasless seniority than other employees who currentlyare laid off.The real issue, therefore, is whether thecompany should lay off another more senior employeetomakeroom for GilbertAs you state in your letter, it is "ludicrous" tosuggest that the issue cannot be resolved unless arequest is made by you that Gilbert "not be contin-ued on leave of absence."The impediments to Gil-bert's return to work are the contractual and legalrights of other employees more senior than Gilbert.[Emphasis added.]The letter does not claim, nor does any union witness,that this was the stated position of the Company at earli-er grievance steps. No Company witness testified there-to.On the same day Employer filed charge in Case 39-CB-493 against LL 707, charging that union with a vio-lation of Section 8(b)(1)(A) and (2) as follows:Since on or about September 7, 1983, the LaborOrganization named above, which is the contractualrepresentative of maintenance and production work-ers at the Employer's North Haven, Conn., planthas insistedand is insistingthatWayne Gilbert begiven preference by the Employer in employmentover more senior employees because of his member-ship in, or position with such Labor Organization,and has threatened to bring legal action against theEmployer to compel the Employer to give suchpreference to Wayne Gilbert.By letter dated 16 December 1983, the above charge inCase 39-CB-493 was dismissed by the Board's officer incharge.Analysis of Dl 91 view of Gilbert letterof resignationGilbert's frustrated claim with Employer didnot arisefrom an inability to be employed by P&W while in alaid-off DL 91 employee (dlr) status. Tinella worked forP&W while occupying thatsame status.Gilbert's P&Wemployment problems arose initially by virtueof anim-properdischargeas determinedby an arbitrator. That dis-charge wasset asideby the arbitrator. However, Gil-bert's P&W employment problems continued thereafterby virtue of Employer's refusing to recognize LL 707'stimely designation of Gilbert as safety representative be-cause,at the time it acceded to the arbitrator's Award.To do so would effectively cause another (then) em-ployed employee, with greater seniority, to be laid off.That however is what was provided forby the contractbetween Employer and the Union, that allowed for su-perseniority to be granted to an employee that LL 707should (exclusively) designate to serve as its safety repre-sentative. Presumably, that is what would have occurred,ifGilbert had been an active employee at the time of LL707's earlier and timely designation of Gilbert as its 3rd-shift safety representative on 2 June 1983, prior to P&Wlayoff of 3 June 1983.Itwill be recalled that it was in October 1983 thatPoulin received his new assignment as GVP in charge ofInternational'sNorth East Region that included, interalia,DL 91 and its affiliated LLs. It was in November (ifnot October) 1983,, that gir Almeida received an initialassignment (inter alia) to DL 91 apparently to aid in thecorrection of certain administrative problems within thatorganization, at the request of DL 91 Directing LRTracy. It is clear that the December 1983 leaflet distribu-tion reviewed by Judge Harmatz, in pertinent part ad-dressed (at least) perceived failings of president Nilsonand Shop Chairman Gogliettino of nature likely relatedto their involvement in an inquiry of attorney Kestellover his continued pursuit of the (noncompliance) griev-ance of LL 707, at time of DL 91 dlr involvement. Therelated facts as found by Judge Harmatz, 276 NLRB 985at 987, I find are pertinent again here:The leaflet then turned to a low-keyed assault onPresident Nilson and Local Lodge 707 Shop Chair-man Gogliettino accusing them of "irresponsibleleadership,"while raising the possibility that theyare in "league with the company," accusingly stat-ing they had "split our ranks in front of the compa-ny.In contrast with Gilbert perception (e.g., with his, part indrafting the leaflet assertions), however, the parties en-teredwritten stipulation in hearing before Judge Lau-rence that essentially acknowledges the fact that LL 707prior to the leaflet distribution (through Attorney Kes-tell's firm) was actively pursuing a Court enforcement ofGilbert's grievance award. Thus see e.g., Respondent'sExhibit 2, p. 3, which pertinentlyrecites:16.On November 9, 1983, Local 707 filed a peti-tion in Civil Action No. H83-940 in the UnitedStates District Court for the District of Connecticutseeking,interalia,to compel the Employer tosubmit to arbitration the grievances it filed over theEmployer's refusal to reinstate Gilbert, or in the al-ternative, for an order confirming Arbitrator Por-ter'saward. In pursuing its, petition in DistrictCourt, it is Local 707's position that compliancewith Arbitrator Porter's decision requires that Gil-bert be reinstated to, active employment as thirdshift safety representative.As found by Judge Harmatz, it was a full month later,11December 1983, that the "Committee of the Rank andFile" (attended by seven unnamed members) met, anddecided to publish the leaflet that had been initiallydrafted by Gilbert (and the Morans) in early December1983, and which served as the cornerstone for the eventsand circumstances initially addressed by Judge Harmatz.Judge Harmatz relatedly found that it was on 12 Decem-ber 1983 that Almeida had learned through the "grapevine" of the undistributed leaflet; first sought out theMorans, and thereafter engaged in the coercive conductthereafter found unlawful. Those findings (and similarpertinent findings of Judge Lawrence) have been earlier MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)371highlighted, and need not be repeated here beyond gen-eral observation that the span of addressment of bothJudge Harmatz' and Judge Lawrence's decisions coverssubsequent union misconduct against Gilbert extendingessentiallyfromDecember 1983 through November1984. It is in March 1985 that Gilbert is not recalled, onthe asserted basis he had resigned. The heretofore con-sidered conditional resignation is no longer treated asconditional, even though Gilbert still remained unem-ployed by P&W as LL 707's designated third-shift safetyrepresentative. The combined unfair labor practice find-ing of Judge Harmatz and Lawrence reflect Internation-al,DL 91 and LL 707 had all developed marked hostili-ty to Gilbert in the interim period. Tracy's additional as-sertion that Gilbert never claimed he didn't resign untilafter the recall of Tinella on 11 March 1985 is hardlyconvincing in the light of the above background. (How-ever, in making this finding I specifically do not rely onRespondent. Exhibit. 20, a letter dated 21 December1983,with copy to Tracy. This exhibit was not offered,nor received in evidence.) There are other discrepanciesinDL 91's asserted reasons for not calling Gilbert.Tracy has also testified that Gilbert never told Tracythat Gilbert did not want the third-shift safety represent-ative job, nor ask that the arbitration be abandoned. Butneither did Tracy, DL 91 or LL 707 ever reject Gil-bert'sresignation as submitted,and accepted in condi-tioned form for over 21 months. Morover Gilbert's posi-tion therein throughout this period was not at all incon-sistent.At the time, Gilbert , was unemployed. It is fair in-ference that he needed and wanted a job from eithersource of employment to which he perceived he couldlay lawful simultaneous claim. Gilbert never received acopy of Tracy's letter to P&W on the noncompliancegrievance.Moreover, neither Tracy nor DL 91 eversought clarification of Gilbert as to any contended in-compatibility in LL 707's continuing to press to secureGilbert's reinstatement as LL 707's safety representative,and Gilbert's unexpired term of dlr status, that continuedfor so long as the condition upon which Gilbert's resig-nation would become effective, remained unmet.Subsequent early February 1984 correspondence ofPoulin to Gilbert (I find) offered nothing to dissuade Gil-bert from holding that view. If anything, Poulin's letterwould (at best) only serve to encourage Gilbert in thosevery views by virtue of Poulin's assuranceof his office'scontinuing, oversight of Gilbert's rights as both a dlr rep-resentative and LL 707 member.Thus by letter dated 1 February 1984 (see G.G. Exh.17) Poulin, after reciting, inter alia, DL 91's layoff of thethree dlrs, informed Gilbert in pertinent part:I am unaware of any activities which may impacton your lay-off status.With reference to the ques-tions you raise concerning the actions or activitiesinvolvingDistrict 91, in regard to your layoffstatus,Iwould recommend that you go to thesource of your lay-off, District 91, and discuss thesituation with them.You, can be sure that this office stands ready toinsure that the rights of all of our members and rep-resentatives are handled in a fair and impartialmanner,consistentwith the Laws of our Organiza-tion. [Emphasis added.]The fact of the matter however is that the Union(International,DL 91 and LL 707) then, and thereafterwere engagingin conduct heretofore determined to haverestrainedGilbert's rights as LL 707 member,) Gilbertobtained employment thereafter, in May 1984, by theNationalAssociationofGovernmentEmployees(NAGE),InternationalBrotherhood of Police Officers.Gilbert currently serves as NAGE national representa-tive,with assignedresponsibility for the State of Con-necticut.Gilbert occupied that position on 11 March1985 when Tinella (who was himself employed at P&W)was recalled to DL 91 employment as a dlr, under thefollowing circumstances.Called as a witness by the General Counsel, Tinella re-called that he returned to work in April 1985; and thathe had received instructions to do so the month before.The parties have stipulated more definitively that Tinellareturned to DL 91 payroll on 29 April 1985. MaterialDL 91 meetings were held on 11 March and 8 April1985,respectively.Weight of evidence establishesbeyond thequestioningthat the recall of Tinella was firstrecommended to, and approved by DL 91 DelegateBody on 11 March 1985.Tinella as (regular,or alternate)delegateand Forresteras delegateattended the 11 March 1985 DL meeting.Both Tinella and Forrester have affirmed that DL 91president Ed Burton presided; that Directing LR Tracywas not present; and that Drosehn, then (acting)assistantDirectingLR was present. (Webber was also notpresent.)Tinella testified that at the meeting Drosehnsaid: another dlr was going to be put on; and that hewould like to put Tinella on staff. Tinella testified theDL 91 (Delegate) Body thereafter gave its OK. Forres-ter confirmed that Drosehn recommended that Tinella beput back on staff,and avote of approval later occurred.Tinella also recalled that during the meeting Forresterquestioned Drosehn why Tinella was being put back asdlr, instead of Gilbert; and that Drosehn replied that Gil-bert hadresigned.According to Tinella, there was nofurther discussion.Drosehn did not testify. Forresterconfirmed that he questioned why Tinella was beingbrought back. Forrester explained that at the time heknew that Gilbert had more DL 91 seniority than Tinellabecause he knew Gilbert had started as dlr on 1 August1982, and Tinella 3 weeks later in order to vest a pen-sion.It is however, Forrester's recollection that Almeidahad responded to Forrester's question; and that Almeidahad then said that he had heard that Mr. Gilbert was ano-good bastard, who was out to ruin our organization;and that Gilbert was no longer a member of our organi-zation. Forrester's recollection of the derogatory remarkby Almeida directed towards Gilbert in thismeeting isnot corroborated by any otherwitnesses;and it is notcredited by measmade inthismeetingfor thereasonsthat follow.Forrester offered in related explanation of the reasonhe had asked the question at this time, that he did so be-cause he knew of Almeida'spersonalfeelings towardGilbert, and he more or less asked the question to 372DECISIONS OF THENATIONALLABOR RELATIONS BOARD"frank" (sic goad)Almeida a little bit. Forrester also hadno recollection of anyone saying that Gilbert resigned inthismeeting.However Gilbert's letter of 5 April 1985 tothe Union,and weight of union officials'testimony onthismatter otherwise have wholly convinced me thatthere was mention of Gilbert resignation in that meetingof 11 March 1985,whether by Drosehn,or Almeida.With regard to the purported derogatory remark ofAlmeida,Forrester has acknowledged otherwise that(since)after 1983 he had had occasion to bring up Gil-bert'sname in(other)DL meetings.The record estab-lishes that Forrester had also had no recollection of earli-er personally recommending that the dlr layoff in 1983be accomplished on basis of the number of votes re-ceived by the dlrs in the last election,though upon hisown review of supplied minutes of the meeting of 9 May1983, Forrester then acknowledged the minutes indicatedthat he had done so. The form of Forrester's recollectionitself,in attributing to Almeida the lead-in remark as towhat he had heard of Gilbert at this meeting,occurringabout a year after theGilbert-Almeida confrontationalevents of 1983-1984, as heretofore determined by JudgesHarmatz and Lawrence,independently raises question ofan implausibility that the utterance(what he heard) wasmade by Almeida,inMarch-April 1985,a year later,after so many personal dealings with Gilbert.The General Counsel would have observed that Al-meida has not (explicitly) denied the statement that For-rester has attributed to him,and on that account hasurged in brief the statement is uncontradicted by Al-meida,and should be credited.Be the absence of Almei-da'sexplicitdenial as it may,the Forrester accusation hasnot gone wholly undenied by Respondent.Thus Obier, aDL 91 delegate since 1983,has testified that he heardForrester's testimony as to Almeida's derogatory refer-ences; that he was present at the meeting,which he iden-tified as in March;and that Almeida did not make thosestatements.For all of the above reasons I do not creditForrester's recollection of the Almeida(explicit)deroga-tory remark above about Gilbert atthismeeting.Obier has otherwise corroborated Forrester and Tin-ella that in this meeting Drosehn gave the Directing LRreport, that Drosehn stated a dlr position was going tobe filled;and that they were bringing back Tinella. Obierrecalled that all three names of Fleeting,Gilbert andTinella were brought up; and, according to Obier, thequestion was referred to Almeida.Obier recalled that Al-meida said that Fleeting had transferred to DL 170, andhe was no longer a part of DL 91. Obier corroboratesthat Forrester questioned why Gilbert was not broughtback as dlr.(ibier's recollection is thatAlmeida said Gil-bert resigned;and that was pretty much it. Obier howev-er, reaffirmed that Almeida was not derogatory towardsGilbert in this meeting.Almeida has testified thatDirecting LR Tracy made therecommendation to bring back Tinelld,through his assist-ant,Drosehn.Almeida explains that at this time Tracywas working(only) a couple of hours a day,and he wasat home ill. According to Almeida,Tracytold Drosehn,who at the time was regularly working in the office, tobring Tinella back.Almeida otherwise confirmed theother delegates' recollections that Drosehn recommend-ed to DL 91'sDelegate Body that Tinella,by name, bereturned to work;and that the DL Delegate Body con-curred.I have no doubt on this record that it was Tracywho made the determination to recommend to DL 91Delegate Body that they bring back Tinella,and notbring back Gilbert,because he resigned. There is alsohowever, no question that Almeida discussed both thematter of Tinella's return,and the matter of Gilbert's(purported)resignation with Tracy.As to the 11 March meeting(I find),Almeida has con-firmed generally that there was quite a bit of discussionabout Fleeting,Gilbert,and Tinella.Almeida testifiedthat it was brought out that Fleeting had made a deci-sion to transfer his membership(along with his LL) intoDl 170(New Haven); that the transfer had severedFleeting's connection with DL 91;and that Fleeting hadthus left the jurisdiction of DL 91,which made Fleetingineligible for recall/rehire.Almeida also confirmed thatForrester raised a question why Gilbert was not beingbrought back.Although Almeida recalled only Drosehnstating that Gilbert had resigned,Almeida confirmed theothers that the response made to the question was thatGilbert had resigned.Almeida initially asserted that to his knowledge therewas not a discussion in the meeting why Tinella was pro-posed by Drosehn(for recall).Almeida thereafter re-called that something was said similar to that Tinella wasthe last one left, though he did not remember that exact-ly.The record establishes that in this meeting,an (addi-tional)dlr vacancy was anticipated.The additional va-cancy related to a scheduled election for Directing LRoffice,inwhich Tracy was not to run,but (apparently)other dlrs were. In any event,an election to fill the pro-spective dlr position to be vacated was even then beingscheduled to be held on 12 June 1985, after the newly to-be-elected DirectingLR (Webber)would take office on1May 1985.It is more likely the recalled reference toTinella as the last one left came in that context,viz thatthere would have to be a dlr election.(Gilbert did notseek to run in the election. William Rudis won.)Almeida testified relatedly, that prior to the above DLmeeting, in February 1985, DL 91 needed an additionalstaff person.Staff recommendation rests with the Direct-ing LR.However,beforepresenting a recommendationto the DL,the Directing LR requests approval of Interna-tional.If the International does not approve, the DLcan't increase the staff,unless it wants(isprepared) topay the full salary.Tinella's name had been already sub-mitted along with DL 91 request that International rein-state a DL 91 dlr position.Almeida also testified that he assumed there was notan election(forTinella position)because Tinella hadsome unexpired term,and DL 91 wanted to hire Tinella,based on his qualifications.Almeida has confirmed ex-plicitly that Tinella was not appointed;and that Tinellawas rehired or recalled"to fill unexpired term."Gilbertwith similar unexpired term,and more seniority thanTinella, was not,assertedly because he resigned.Although slow in development,Almeida in the endhas testified significantly and rather revealingly in re-gards to the matter of Gilbert resignation. Almeida con- MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)firmed Tracy wrote a letter to Almeida, dated 26 Febru-ary 1985, in which Tracy reported to Almeida the DL91 seniority dates of Gilbert as being 1 August 1982, andof Tinella as being 23 August 1982. Tracey also reportedP&W senioritydatesof Tinella 21 August 1972, and Gil-bert 8 January 1973;and, inter alia, with Tracy endingstatement,"Hoping this assists you in your quest . . . ."Almeida acknowledged that in February 1985, Almeidahad made an inquiry of Tracy as to the seniority stand-ing of Gilbert and Tinella. Almeida asserts that Tracywanted to bring them back in accordance with(ambigu-ous) seniority, if he was able to;and,that the questionwas whether Gilbert could be a candidate for recall, orrehire.Tracey testified specifically that he didn't knowwhy Almeida wanted to know about Gilbert's seniority;and that it wasTracey'sopinion that Tinella was theonly eligible person,period.Iam however convincedthatAlmeida was well aware of Tracy'sposition inrecall,and generally amenable toTracy'swishes to recallTinella, and not Gilbert, if it could be done. At the timeAlmeida wasengaged in an investigationof the facts,since a requestand report toInternationalhad to bemade.Tracy affirmed sending the 26 February 1985 letter toAlmeida;and that the underlying circumstances werethatDL 91 was recalling a dlr. Tracy has testified (inmanner most revealing of his intention)that the only onebeing considered was Tinella because Gilbert had re-signed;that it was his opinion that Tinella was the onlyeligible person,period;and that seniority had nothing todo with it. The letter of 26 February 1985itself howevermakes no reference to Gilbert having resigned his dlr status.I am convinced that resignation consideration far morelikely arose later; and at the earliest,when Almeida re-viewed the seniority facts supplied by Tracy, and sawthat Gilbert had more DL 91 staff seniority. Thus, the, 26February 1985 letter addresses paramountly the senioritydates ofbothGilbert and Tinella.Tracy has confirmed at hearing, that he wrote thisletter to Almeida, because Almeida had (specifically) re-quested the seniority date of Gilbert and Tinella. Theletter covers both staff and P&W seniority. It will be re-called that DL 91 staff seniority was the only factor uti-lized in the 30 June1983DL 91 layoff. That factor,apart from resignation issue,would import first recall ofGilbert.Tracy relatedly could not readily explain whyAlmeida had wanted to know about Gilbert's seniority, ifGilbert had years earlier resigned; nor did he adequatelyexplain why Gilbert's resignationis not mentioned in theletter.(Neither Poulin or International had been in-formed of a Gilbertresignation,as is customarily done,discussedinfra.)Tracy asserts that he did not discusswith Almeida why Almeida wanted the seniority infor-mation; but thereafter asserted that he believed it was tosubmit it to the Union's attorney, and that it had to dowith (unspecified) Labor Board charges. The same isshown much more convincingly related as a matter ofpreliminary investigation by Almeida prepatory to hissubmission to International,in regard to additional staff-ing need,discussed above.At hearing, in general,I did not find Tracy's assertionsin regard to this letter as either candid,or persuasive.373Upon review I find the same even the less so, especiallywith consideration of Tracy's still further and ending as-sertions that he viewed all three dlrs as with same staffseniority date (contrary to clear import of the letter); anditgot down to a matter of (tiebreaking)tenurewithP&W in which Tinella prevailed. Tracy had wanted Gil-bert out as a dlr, and he did not want him back.I creditAlmeida that DirectingLk Tracymade the recommen-dation to bring back Tinella,through his(acting)assist-antDrosehn.But this does not mean Almeida did notagree,and readily go along with that view.Poulin testified that he was asked to recommend to In-ternational'sCouncil a reinstatement of a dlr position inDL 91,and he said he would.Poulin explained thatwhen he makes such a request it is for a position, not aperson as such,though with a request made of him to doso, a name is submitted,because the vice president has tomake sure the individual is eligible.The procedure is thatthe vice president tells the IP,and recommends to theInternational's council.In this instance both IP and In-ternational's council went along.Poulin has testified that he recalled no discussionabout Gilbert,but also that he was sure that at the timeof Tinella's recall he had discussions with Almeida con-cerning Gilbert's prospects for a return.Poulin acknowl-edged it is usual to confirm acceptance of resignation;that he was not aware of any International(formal)notice of a Gilbert resignation prior to Tinella's recall,but adds,that is sometimes the case. Poulin has testifiedthat he did not associate talk of Gilbert resignation withTinella's recall, but that he did not really know thetiming of his own awareness of Gilbert's resignation. Iam sure,on thisrecord,his awarenessof Gilbert's resig-nation as an issue came later,but not much later.By letter dated 22 March 1985, Gilbert wrote TracyrecitingGilbert awareness that DL 91 had decided notto recall Gilbert; and Gilbert thereinformally requested areinstatement to dlr position.In this letter Gilbert alsostated his understanding there were two dlr positionsopen.Gilbert laid claim to one as the senior(laid-off dlr)eligiblefor reinstatement;andGilbert suggested thescheduled 12 June 1985 election is obviated.Gilbert re-quested a DL 91 review of prior correspondence, specifi-cally of Gilbert's3 June 1983(conditional)resignationletter to Tracy, and Nixon (appointive) letter of 2 June1983 (stating conditioned acceptance). Gilbert also ad-vanced intended reliance of DL 91 prior position onlayoff of Gilbert as presented to Judge Lawrence in 15November 1984 hearing. Gilbert also advised Tracy thatGilbert had consulted his attorney, and he would awaitDL 91's review of the facts at the next scheduled DL 91meeting of8 April 1985.It is also notable that Gilbertdid not address the subjectof hispurported resignation in the above letter.However,by letter dated 5 April 1985, Gilbert wrote to DL 91 Re-cording Secretary, with copy shown to be delivered toall recording secretaries of all (then) affiliated locals ofDL 91 which recited that Gilbert understood that at thelastDL meeting(11March 1985)itwas moved andpassed to recallTinella,and to have an election for an(additional) vacant dir position; and that it was there 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstatedGilbert was not recalledbecause he had resigned.Gilbert flatly denied he had resigned,enclosing the (un-specified,but of record identified)earlier letters he hadreferred to.Gilbert therein otherwise(essentially) re-newed his claim of holding a superior position for recall,because more senior.Notably Gilbert advised the adresseesthat his earnings from his current job were less than halfwhat he earned as dlr, and a lot less than he earned in the(P& W) shop.By letter dated 9 April 1985, thus after the 8 April1985 DL 91 meeting,Tracy wrote Gilbert as follows:In response to your letter of March 22, 1985.Please be advised that our records indicate that youresigned your position as a Labor Representative inorder to accept the position of Health and SafetyRepresentative of Local Lodge707.Yourresigna-tion was effective June 2, 1983.Ithas further been reported to this office thatyour membership has been lapsed effective June 30,1984.You, therefore,are not eligible to hold officeunder the applicable provisions of our Constitutionand/or By-Laws.In regard to this letter,Tracyhas testified that Almeidaauthored it, and Tracy approvedit.Trace explained thatat this time Tracy's health was very bad,and Almeidawas doing a lot,or most of his work.Though Tracy ac-knowledged it would not be unusual to ask Almeida foradvice,he also testified that he would not think heneeded advice on this one, though Tracy clarified, he didbelieve thatAlmeida included the matter on eligibility(membership lapse).As we shall see from what follows,Almeidaat leastby this time had made considerable in-quiry on the resignation issue. I find, in his evaluation, heeffectively hedged on the Union's recognized question-able resignation call,with addition of the membershipeligibility issue (that LL 707 continued to pursue) andwhich is(now) subject of Board(and Circuit Court ofAppeals)rejection through enforced unfair labor practicefinding of Judge Lawrrence.Almeida's testimony in certain other respects more-over,was simply not candid.E .g., in what must be re-garded as a demonstrably unlikely assertion, particularlygiven the prior Judge findings of Almeida hostility toGilbert,Almeida has related that Gilbert'sname stoodout no greater than Fleeting and Tinella at the time. Icannot accept that assertion.Equally questionable is Al-meida assertion that he had no idea of the basis for (Dro-sehn)suggesting Gilbert had resigned.(I cannot believethat came as a complete surprise to Almeida.) To besure,Almeida has testified of rather appreciable discus-sions on that very subject.While there likely was consid-erable discussion afterGilbert's letter(s)of 22 Marchand/or 5 April 1985,it is just as apparent there was dis-cussion aboutTracy's positionon Gilbert'sresignationbefore that meeting.Almeida has otherwise testified severally:(a) throughmany meetings DL 91 had taken the position that Gilberthad resigned as dlr; (b)that he (Almeida) had seen writ-ten communications about Gilbert's resignation,some byGilbert,some by Nixon,and one by Tracy,(c) andthough some contained contingencies,thatTracy saidthatGilbert said he resigned,with Drosehn present; (d)thatdlrRomegialli,shop chairman Gogliettino and(then)president Nixon had told him that Gilbert had re-signed, (e) that various officersof LL 707 toldAlmeidathatGilbert had made inquiries as to the status of hiscase to implement the arbitrator's award,to return Gil-bert to his(P&W) job,and as safety representative, andto make him whole;and (1) that that was the Union's po-sition always,until they reached settlement(in February1986),namely to seek full backpay for Gilbert, back tothe time P&W terminated Gilbert.However,in reveal-ing, if reluctant testimony,Almeida testified that he didnot recall talking to Tracy about Gilbert wanting to berecalled;that there might have been a Gilbert letter in-quiring about right to be recalled.When asked if he sawa Gilbert letter to Tracy in regard to wanting to be re-called,Almeida testified he would have to see the letter;and assuming there was a such letter the only reason heknew that Gilbert was not appointed(sic recalled) byTracy was that Gilbert was considered as resigned.(Seemingly Almeida later testified as to the document hewas earlier unsure of seeing,after review of the file, thathe did see it.)AnalysisWhat on its face appearsto carrysome measure offorce for Respondent,on closer analysiswhollyfails topersuade.Firstly, it is of no moment on the issue of un-lawful withholdingof Gilbertrecall to open DL 91 posi-tion in March 1985 thatLL 707 wasvigorously pursuingGilbert'sreturn to P&W employment in position ofsafety representative,and that theCompany (eventually)entered settlement that made Gilbert (assertedly) wholein regard to P& Wemployee wages for the same period.Thatgrievance-arbitration issue remained undecided atthe critical time the dirjobs opened (March 1985). Notonly is the proverbialbird-in-the-hand worth two-in-the-bush fundamentally sound here as fair option for Gilbertconsideration, but even more so, since the DL 91 dlr jobat leastpaid morethan Gilbert's presentNAGE job, andseemingly more than P&W employment.Secondly, painstaking analysis of the witnesses'knowl-edge and base of knowledge on prior resignation state-ments has caused me to conclude for reasons reflectedabove that need not be repeated here, that the above per-sonages' knowledge,exceptforTracy,did not fairly,exceed theimport of Gilbert's letter ofconditionalresig-nation toTracy,and/or Nixon's letter indicative of aconditioned acceptance of that resignation.Close analysisof Tracy's subsequent letter toP&W, whilereciting Gil-bert resignation submission effective 2 [sic] June 1983,itself reflected a suspension of effectuation in that Gilberthad continued in employ of DL 91 as dlr through 30June 1983 when he was laid off.It simply, in my view,comes too latefor Tracy toseek to resurrect and hold Gilbert to an oral (assumingunqualified) resignation inMarch 1985that Tracy bothimmediately rejected on 2 June 1983 and in the interimdid not previously seek to hold Gilbert to. When, in MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)375March 1985, with the (noncompliance) grievance still un-resolved,Gilbert made flat claim to recall to open dlrposition(s) neither Tracy or DL 91 made even an effortto confront Gilbert and present choice of dlr positionrecall, or continued LL 707 (noncompliance) grievancepursuit, only upon surrender of the condition of his priorresignation.Finally, neither Tracy or DL 91 affordedGilbert that choice even when they not only recalled aless senior dlr (Tinella), but opened another dlr vacancyto election. I have no doubt Almeida was well aware ofthe import of Gilbert's letters of 22 March and 5 April1985.Almeida has acknowledged that the Gilbert-Tracyresignation letter and Nixon-P&W letter contained con-tingencies.As a final consideration in that respect, viz, in regardto Almeida's relianceon Tracy and Drosehn declarationthatGilbert had orally resigned, as noted Drosehn didnot testify, and thus did not corroborate the assertion.AssistantDirecting LR Webber has testified she wasnearby and had heard Gilbert say he [had] resigned.Webber was a generally credible witness. However I donot believe thatWebber could have heard more thanwhat Gilbert and Tracy mutually report they said; andboth have Tracy rejecting any offered oral resignation.Moreover,Webber acknowledged shedid not knowofthe contingent letters Gilbert- subsequently wrote as aresult of Tracy direction.Webber's posture as recentlyelected Directing LR (on 1 May 1985) places DL 91 inno better posture as to the 12 June 1985 election. Ontaking office she knew, or should have known, of thebase of Gilbert's claim.The fact that Gilbert did not (al-ternatively) elect to seek to take part in that June 1985election does not diminish his claim of superior right torecall to one of the open positions, without having to runto an elective office, in which he had substantial unex-pired term, just like Tinella.Finally, Almeida has otherwise testified that he had nopersonal knowledge of Gilbert's resignation,other thanwhat he has read (and been told); and perhaps most re-vealingly in regard to his position vis-a-vis Tracy inten-tion in regard to Gilbert, that he, Almeida, did not knowifGilbert had resigned or not. On the basis of all of theabove it is clear to me, and I now conclude and find thatGilbert had only conditionally resigned; that the underly-ing precondition that would have made his resignationeffective had not occurred as of the time of his first op-portunity to be recalled asa dlr on and after I1 March1985. Since Gilbert's conditional resignation was not ineffect on and after 11 March 1985; and since he hadmore seniority than Tinella who was recalled, the assert-ed reason for not recalling him on the basis of resigna-tion is shown to be pretext.Moreover, Tracy's shotgun reasoning approach to jus-tify the nonrecall of Gilbert wholly failed of conviction,which but enforces the warrant to look elsewhere for thereason. One finds it readily in the strained Gilbert-Tracyrelationship, exacerbated by Gilbert's extensiveengage-ment in protected conduct: of expressing criticism ofunion officials; in filing charges and testifying in supportof those charges that he broughtagainst notonly DL 91but International, and its affiliated LL 707; and DL 91hostility as found heretofore in Judge Lawrences priorproceeding.For all of the above reasons it is concluded and foundthat DL 91, since on and after 11 March 1985, has failedand refused to recall Wayne A. Gilbert to his DL 91 dlrposition (with its tenure through 30 April 1986) in viola-tion of Section 8(a)(4), (3), and (1) of the Act. Thoughthis finding need not rest on the circumstance, the fact isthat DL 91 additionally relied on a claim of ineligibilitybecause of Gilbert's assertednonmembership in LL 707,a position heretofore determined unlawful. Although LL707 nonmembership,in generalis a matter for ALJ Law-rence decision compliance by DL 91 and LL 707, itseems to me,DL 91's improper reliance on the same isfullyaddressableherein as a previously determinedunfair labor practice fact, bearing onan issuein this pro-ceeding, thus an unlawful base further supportive of theresult presently reached.C. The Complaint Alleges That Since on or About 1February1986,Respondent DL 91, and Since on orAbout 16 February, Respondent LL 707 HaveViolated Section 8(b)(1)(A) of the Act, by Failing andRefusing to Allow Gilbert to be Nominated as aCandidate for Election to the Position of DL 91 dirThere is no dispute that a member applicant for elec-tion to dlr must meet International's constitutional andDL 91's (IP approved) bylaw qualification requirements.1.Constitutional qualification requirementsThatbusiness representatives are the same as dins isnot contested. The constitutional qualifications for dlrare found in article XI, section 4,which provides, in part(G.C. Exh.4, p. 35),as follows:Sec. 4.Members shall not be permitted to serveas business representatives unless they have been incontinuous good standing for at least 2 years andmust be working at the trade one year immediatelyprior to their nomination and free from delinquen-cies of any natureto a L.L.,D.L. or theG.L, Allbusiness representatives must qualify under Sec. 5,Art I....The last referenced article I, section 5 (id. p. 2) qualifica-tions are not of material consideration to the issues pre-sented herein, and will not be further considered.There are however other constitutional provisions oftestimonial and documentary moment. They have to dowith constitutional definition/exception and/or qualifica-tion requirements of "working at the trade one year im-mediately prior to the nomination." Poulin acknowl-edged the same do not appear in the above article XI,section 4, dlr qualification provision, but asserts they arefound elsewhere in the constitution.While Poulin hastestified that only the IP interprets the constitution,Poulin relatedly testified that from his experience inworking with the IP on such issues, the "working at thetrade" definition is spelled out in article II (Delegates toConvention), section 4. 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe aforesaid definition/exception as contained in arti-cle II (G.L. Conventions), section 4 (Qualification ofDelegates), in pertinent part (G.C. Exh. 4, p. 7), pro-vides:Sec. 4.... .The qualification"working at the trade"shall notapply to members who are salaried full-time em-ployees ofany L.L., D.L. or G.L., a council, con-ference,or the A.F.L.C.I.O., nor shall it apply tomembers who experienced a layoff during the 6-month period prior thereto,or to members whohave been unable to obtain employment at the tradebecause of a strike,lockout,discrimination or tem-porary physical disability,or to members who areretired on pension and paying full dues.Poulin testified relatedly that if the member is laid offfor less than 6 months the member is not subject to the"working at the trade"requirement,but if laid off formore than 6 months,the member has not been "workingat the trade."Here the question is whether Gilbert waslaid off for more than 6 months;and, if so,what is theeffect of that circumstance in light of other facts ofrecord.Article B(LL Officers),section 3 (Qualifications forOffice),in pertinent part(id., p. 83),provides:Sec. 4... .Except atthe firstregular election of officers, oras further provided hereunder,allcandidates forelective office must be membersof the L.L. for atleast one year at the time of nomination,and freefrom delinquency ofanynature to a L.L.,D.L., orthe G.L., and shall be working at the trade as de-fined in Sec.4,Art.II, for 6 months prior thereto inorder to qualify for nomination and election.Poulin testified that this(LL officerqualification) hasbeen a qualification for dlr as long as he has been an offi-cer.2.DL 91 bylaw qualification requirementsDL 91 bylaws'requirements(which may not conflictwith constitution and must be approved by IP) are foundin DL bylaws article X. In certain respects, dlr qualifica-tions are interrelated to that for Directing LR containedin the same article X, in that both Directing LR and dlrpositions carry a (normal) February (election year) nomi-nation requirement, although the dlr position has a quali-fication requirement of 2 years "in continuous goodstanding" prior to nomination, while the Directing LRposition carries a 3 years requirement in that regard.Otherwise, for dlr, there is requirement in DL 91 bylawarticleX, section 3, insofar as pertinent (G.C. Exh. 5, p.10), that the member be as follows:Sec. 3... .2.A member actively employedin one(1) of theshops coming under the jurisdiction of this Districtor employed by the Districtor one(1) of the LocalLodges affiliated with this District for a period of atleast one(1) year priorto nomination.Members onstrike or victimized shall be exempt from the provi-sion of this 1-year clause.3.The Labor Representatives will be elected inthe same manner and under the same provisions inthese bylaws as the Directing Labor Representativewith the exception hereinabove mentioned.The Directing LR position qualification (as thus refer-enced) in DL 91 bylaws (for dlr) has requirements relat-ing to Directing LR (which in turn refer to those in con-stitution) providing, insofar as pertinent (G.C. Exh. 5, p.9),DL 91 bylaws article X, that the member be as fol-lows:Section 1... .2.A member actively employedin one(1) of theshops coming under the jurisdiction of this Districtor employed by the District or one (1) of the LocalLodges affiliated with this District for a period of atleast one (1) year prior to nomination. Members onstrike or victimized shall be exempt from the provi-sion of this 1-year clause.3.He shall also meet all requirements as set forthfor Labor Representatives in the IAM Constitution.As noted, Poulin testified that only the IP can inter-pret the International's constitution and DL 91's bylaws,e.g., specifically, as to the exception generated for those"victimized."Poulin has otherwise testified that thatterm has been usually associated with an employer prob-lem, viz, an employee denied a job, or fired by an Em-ployer.When asked if it would similarly apply to cir-cumstances arising(as in Gilbert's case) of a dlr employ-ee of DL 91 (e.g., denied recall) Poulin responded yes,but added that Gilbert was not, victimized (by DL 91)that he was aware of. International is of course not socharged. DL 91 is so charged effectively and meritorous-ly (see part B above) of unfair labor practice commissionin its failure to recall Gilbert on and after 11 March1985.BothDL 91 and LL 707 are here additionallycharged with an 8(b)(1)(A) coercion and restraint of Gil-bert as a union member in refusing to allow Gilbert to benominated as a candidate for election to the position ofDL 91 dlr.3.The settlement agreement of 5 February 1986As earlier noted,LL 707 filedsuit in the United StatesDistrictCourt for the District of Connecticut, inJAMLodge 707 v. United Technologies Corporation, Pratt &Whitney Aircraft Division,CivilActionNo. H-83-940.Thismatter was handled by attorney Gregg D. Adler ofKestell's firm. ThereLL 707sought an enforcement ofArbitrator Porter's (initial)award,or, in the alternative,an order directing an arbitration'of the(subsequent)grievance(of LL 707)which alleged noncompliance. On3December 1985,Judge Jose A.Cabranes ruled on thematter, and ordered the parties to resubmit the issue ofGilbert's status to the arbitrator for his consideration anddecision.In due course, the parties prepared to submitthe compliance issue to the arbitrator on ' 4 February1986.All (arbitration)party settlementdiscussionsensued.On 5 February 1986,LL 707,Gilbert and P&W MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)377entered a certain Settlement Agreement, Release andWaiver,Res.Exh. 6 (herein simply the SettlementAgreement).The Settlement Agreement covers some 16 (Gilbertand LL 707) grievances in all, including the material dis-charge and noncompliance grievance(s). The SettlementAgreement also covers four NLRB charges (Cases 39-CA-808, 39-CA-1223, 39-CA-1824, and 39-CA-2820)broughtagainstthe Company, P&W; and finally, it en-compassed the aforesaid Civil Action No. H-83-940. (No-tably it did not extend to certain other (LRMDA) feder-al action(s) brought, inter alia, by Gilbert against Interna-tional,DL 91, LL 707 and related union officials, includ-ing Poulin. The aforesaid action(s) remained pendingwhile the above Settlement Agreement was discussedand agreed upon. In that regard union counsel of instantrecord, also represented the unions in defending Gilbert'ssaid (unresolved) federal action against the unions, appar-ently along with International counsel that representedInternational.The General Counsel is not a party to the SettlementAgreement, though it appears that with the adjustmentreached, all the above covered NLRB charges were (ap-parently) withdrawn. (The record establishes they are allinactive.)The Settlement Agreement contains a nonad-missionclausewhereby (essentially)P&W by enteringsettlement discussion and the agreement itself, nonethe-less reserves that it does not admit any violation of theAct, or of thecollective-bargaining agreement,or of anyother federal or state laws, or regulation.The Settlement Agreement recitesin itssummary offacts, pertinently, that LL 707 ". . . argued that Gilbertwas entitled to be reinstated to active employmentthrough retroactive recognition of his appointment assafety representative, a position which was accorded su-perseniority under the collective-bargaining agreement.The Company opposed this argument and disputed itspremises." In the latter regard the Settlement Agreementcontains explicit provision that P&W does not admitwhat it had previously denied in the aforesaid proceed-ings. The Settlement Agreement does contain a summaryrecitation of certain facts otherwise, and that (essentially)the Settlement Agreement constitutes a settlement of allclaims of Gilbert and LL 707, "with regard to the em-ployment of Gilbert by the Company, termination of thatemployment, and any and all related claims...."The Settlement Agreement provides in its affirmativeterms, insofar as pertinent, for a payment of backpay toGilbert in a sum certain. (The Settlement Agreementcontains other provisions for settlement of other claims,including provisions for general nondisclosure of thosesettlement terms; but acknowledges anticipated use in(various) ]litigation,with provision made for party noticeand protective procedures, etc., all of which consider-ations and conditions, by virtue of an all party (andP&W) agreed redaction of certain extraneous terms, havebeen effectively rendered moot, insofar as instant pro-ceeding.)Materially, the Settlement Agreement specifi-cally provides:Gilbert further acknowledges and agrees that hisemployment by the Company has terminated, suchtermination to be considered by all parties as a vol-untary resignation of employment by Gilbert. Gil-bert furtheragreesand acknowledges that he willnot in the future apply for employment with theCompany and the Company is under no obligation,to employ, reemploy, or retain Gilbert in employ-ment in any capacity whatsoever at any time. Gil-bert specificaly acknowledges that he waives anyand all rights of reinstatement which might other-wise be available to him as a result of any claims oractions he has brought or could bring against theCompany.All parties to the Settlement Agreement agree, and theGeneral Counsel as well, that by the terms of the afore-said Settlement Agreement, from on and after 5 Febru-ary 1986, Gilbert had no right, or reasonable expectationof returning to employ of P&W, in any capacity.In that regard, there is some evidence of record thatGilbert sought to raise at hearing an issue of purportedLL 707 coercion of Gilbert in Gilbert's entry of the Set-tlement Agreement. Thus Gilbert asserts, and LL 707'sattorney subsequently testifying on the matter has cate-gorically denied, that when the terms of this SettlementAgreement were finally arrived at, that LL 707's attor-ney told Gilbert that the Settlement Agreement was (es-sentially) a good settlement, and that LL 707 wouldaccept it if Gilbert did not enter it. There is however ap-pearance of record of substantial inconsistent testimonyby Gilbert in this respect. Gilbert otherwise acknowl-edged that Alta Moran (essentially) so advised him. Ineed not resolve the apparent conflicts in the testimonyabove. Two facts are otherwise inescapable. First theSettlement Agreement contains explicit declaration thatGilbert has ". . . read the above Settlement Agreement,ReleaseandWaiver, fully understood its content andeffect, and without coercion, knowingly and voluntarilyagree to its terms." Secondly, none of the parties to thatagreement, nor the General Counsel herein, has soughtto set that Settlement Agreement aside, on the basis ofcoercion, or fraud. I will not (in effect) do'so herein bydenying the effect of its clear terms.It is thus concluded and found that on 5 February1986,Gilbert voluntarily undertook certain action in set-tlement of his (and LL 707, as well, of its) claims againstP&W in return for other settlement terms and provisionsdeemed good and sufficient to them at the time; and witha clear consequence to Gilbert's status as a P&W em-ployee, namely that from on and after 5 February 1986,Gilbert had no further claim to, or anticipation of em-ployment at P&W. It follows that Gilbert could' notqualify for subsequent dlr February nomination andApril election on the basis of employment in a P&Wshop represented by a LL affiliated with DL 91.Neither was Gilbert employed by a LL affiliated withDL 91. Rather at this time he was employed by NAGE.4. IP rulings on dlr qualificationsIn that regard Respondent has introduced credibledocumentary evidence of the circumstances of otherswho were found not qualified for dlr nomination by the 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIP, by virtue of not working at the trade.Thusby letterdated 20 December 1985,(then)assistantDirecting LRWebber wrote Poulin(essentially)requesting a review ofthe employment circumstances of Lou Kiefer,and askingthatKiefer be declared eligible to run for dlr in 1986.Webber appears to have also urged he was victimized. Itwill be recalled that Kiefer,a DL 91employed editor or-ganizer,was (only)laid off on 30 June 1983.In Novem-ber 1983 Kiefer had obtained employment with anotheremployer,ConnecticutUnitedLaborOrganization(ULA). In September1985, DL 91 employed Kiefer parttime (on loan fromULA) to assistin organization prep-arations for negotiations(withP&W)in late 1985.(Kiefer'sprior DL91 position was apparently removedfrom the bylaws of DL 91 and he couldn't be recalled toit.)By letter dated 31 December 1985,the IP advisedWebber that Kiefer would not qualify"in view of thefact that he does not meet the qualification of working atthe trade for one (1) year prior to the date of nomina-tion."However,Kiefer had no unexpiredelective term ofdlr officefrom which he was laid off, nor had DL 91 un-lawfully refused to recall him to that position.Similarly,by letter dated 30 December 1985 Webberwrote Poulin stating desire to putChristyHoffman on asan organizer,or alternatively that Hoffman be declaredqualified to run for dlr. Hoffman's circumstances werethatHoffman,previously employedby P&W at itsSouthington plant, had been employed by Internationalas an organizer between January and July 1985(for morethan 6 months in 1985).At that time she apparently (vol-untarily) left and became employed as an organizer byNationalHospital and Health Care Employees Union,Ohio State Employees Campaign.By letter dated 13 Jan-uary 1986,the IP advisedWebberthatHoffman's em-ploymentwith Local1199,SEIU (sic)would not qualifyas working at the trade under the Constitution,andHoff-man (additionally) would not qualifyfor DL 91 dlr posi-tion in that she would not have the (DL 91) required one(1) year working at the trade as of February 1986.Further letters of Hoffman,dated 14 and 18 January1986 sent directly to IP,in several aspects questioned theapplicationof DL 91'sworking at the trade for 1-yearstandard,and sought review and reevaluation of herqualifications.Those inquiries,and inquiry of LL 1746-AShop Chairman Bill Shortell(in support)were unavail-ing. I present IP responses to them for their recitementof IP rulings.Thus inresponse to Hoffman letter of 14January 1986,by letter dated21 January 1986, the IPfirst informed Hoffman directly:Please be advised that Section4,Article XI, ofthe IAM Constitution requiring a candidate forBusiness Representative to be working at the tradefor one(1) year immediatelypriorto nominations isand always has been interpreted as one(1) full year,not merely one (1) day one,(1) year priorto nomi-nations.Insofar as District 91 Bylaws, the requirementthat a candidate must work for a full year either forthe Union or in the shop prior to nomination is in-terpreted and has always been interpreted as a fullyear immediately prior to nominations.In response to Hoffman letter of 21 January 1986, byletter dated 28 January 1986, the IP further informedHoffman, more specifically:Please be advised that the qualification workingat the trade for one (1) year immediately prior totheir nomination is spelled out in Article XI, Sec-tion 4, of the IAM Constitution and all exceptionsto the one (1) year working at the trade prior tonominations are spelled out under Article II, Sec-tion 4, Qualifications of Delegates and are very spe-cific.In reviewing your circumstances, you do not fallunder any of the exceptions and, therefore, wouldnot qualify as a candidate for Labor Representativein District 91.Let me assure you that this is a consistent inter-pretation of our Constitutional law as I have no au-thority to change our Constitution. I take exceptionwith your opinion that it appears at face value thatour Constitution and District Lodge 91 Bylawsshould be interpreted to allow a gap of less than ayear between working at the trade and Labor Rep-resentative nominations. If your interpretation ofthat section of our Constitution and the applicablesections of District Lodge 91 Bylaws would beused, it would simplymean that a personto qualifyfor a position only need to be employed on one (1)day and that day being the date exactly one (1) yearprior to the day of nominations. I assure you that itisnot the intent that the Delegates to our Constitu-tionalConventions nor for that matter the Dele-gates to District Lodge 91 had in mind when plac-ing those particular sections into our law.Let me assure you that the decision and interpre-tation of our Constitutional Law is exactly that. It isthe same interpretation that has always been givenand has no bearing on you as an individual, noryour qualifications to do the job if, in fact, youwere eligible to seek nominations.In responseto Shortell letter of 21 January 1986 (insupportingHoffman), the IP wrote Shortell in letterdated 29 January 1986, in pertinent part as follows:Insofar as Sister Hoffman's eligibility to run forLabor Representative of District Lodge 91, 1 haveon several occasions outlined the reasons why SisterHoffman does not qualify to run for Labor Repre-sentative under our Constitutional Law as well asDistrict Lodge 91 Bylaws. Here again, I have noauthority to change the Constitution or amend theConstitution only to interpret it.However, I would like to assure you that theConstitutional clause in question is not open to suchbroad interpretation that it could be interpretated topermit her to qualify as a candidate for Labor Rep-resentative.That Constitutionalclause isvery spe-cific and has been interpreted in the same manner inevery instance when the question has arisen. MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)Iassureyou that theinterpretationgiven toSisterHoffman has no internal political ramifica-tionsand thatshe is notbeing unjustlydenied theright to run.Insofar asGrand Lodgefailing to hireher, let me point out toyou that westill have mem-bersof the Grand Lodge Staffon layoff due to ourloss of membership.FinallyPoulin alsotestifiedthat Paul Kelly was a glron (apparently)his predecessor's staffwho was also laidoff.Poulin testifiedto havingreceived inquiry on Kel-ley's qualificationto run in theDL 91 dlrelection con-ducted in June 1985.Kelly was found (by IP)not quali-fied because Kelly was not workingin any P&W plantor for DL 91 or LL 707,and thus was not eligible underDL 91 bylaws: The aboveevidence is wholly persuasivethat Gilbert's employmentby IMAGE did not qualify himto run fordlr as"workingat the trade."But that is notthe only waya member mightqualify fornomination todlr; andneitherHoffman, Kiefer, or Kelly were laid offelected DL 91 dlrswith unexpired term,nor had DL 91unlawfullyrefused torecall any of them tothat position.There isno questionthat thereis requirement that anindividual be working at the tradefor 1 year. Gilbertwas clearlylaid off(initially)formore than 6 months,and thusthe requirementof working at the trade for 1year wouldappear applicableto Gilbertand it appears tofollow that Gilbert did not satisfythe requirement ofworking atthe trade. Thatis,unless someotherconsid-eration applies.Thereis suchother consideration. As an(unresigned)incumbentdlr, e.g., one with term expiringon 30 April 1986, Gilbert hascontended he was eligiblefor nomination;and Respondent unionshave presentedno specific instance where it hasbeen previously beenheld by IP to the contrary.5.Theevidenceof DL 91 and LL 707preventionof Gilbert's running for dir positiona. Initial reactions to Board Decision issuance (inregard to ALJ Lawrence decision) on 16 January 1985On 16 January 1985,the Board issued its decision inwhich it adopted ALJ Lawrence's findings that Interna-tional,DL 91 and LL 707 had violated Section8(b)(1)(A) of the Act by LL 707 lapse of Gilbert's mem-bership,and Gilbert recalled(as subsequently'clarified),that on the day after(receipt of)the decision he, alongwith Alta Moran, went to LL 707, and first attempted topay his dues. On that occasion,Gilbert approached unionsecretary (office clerical) Eleanor Glynn and announcedthat he was there to pay his dues. Gilbert recalled thatGlenn first went to the safe to retrieve Gilbert's records,preparatory to making calculations of the amount due.However,Glenn was hesitant about accepting dues fromGilbert, and she inquired if Gilbert would mind if shecalled to check if this was okay. Gilbert told Glenn,"Ellie, do what you have to do."Glenn then placed aphone call. After the call, Glenn told Gilbert that shewas waiting for a return call from Almeida to see if itwas okay to accept Gilbert's dues. Gilbert told Glennthat when Almeida called back to please let him talk toAlmeida.379After about 10-15 minutes,Glenn received a call. Shespoke 1-2 minutes,and then told Gilbert to get on thephone. According to Gilbert, Almeida told Gilbert thatthey were not going to accept his dues payment, andthat the Union was going to appeal the Board's decision.Although Gilbert initially added that Almeida had saidthe appeal was of Board decision to allow Gilbert to be amember, pay his duesand(additionally) run for office,the latter run for office was not recounted in Gilbert'slater description of the conversation. I am more persuad-ed that the reference to run for office attributed to Al-meida on this occasion is instance of Gilbert embellish-ment,and that what Almeida more likely said on this oc-casion was only that LL 707 was going to appeal theBoard's decision,and it was not going to acceptGilbert'sdues.However,Ido creditGilbert's testimony that on thisoccasion Gilbert told Almeida that he wanted to pay hisdues so he would be eligible to run for dlr position in theupcoming elections.Almeida told Gilbert that if Gilbertdid not like that (decision),Gilbert could call Union At-torney Engelhard, and make a direct appeal to him. Thatended the conversation and Gilbert hung up the phone.Gilbert did not personally contact Engelhard. Gilbertcontacted his own attorney,Brad Gallant, an attorney ofcounsel of record's law firm. In due course,discussionsbetween the above attorneys ensued;and some time laterAttorney Brad Gallant informed Gilbert that it had beenworked out; that the Union was going to accept Gilbert'sdues; and that Gilbert should go down to the Union andpay the dues.Almeida has not denied this conversation with Gilbert;and Glenn has not testified.Moreover,Gilbert's accountof informing Almeida as to his purpose in desiring to paythe dues at this time is wholly consonant with othercredited facts of record. I credit Gilbert that soon afterthe Board had issued its decision adopting Judge Law-rence's findings,Gilbert made Almeida personally awarethat Gilbert planned to run for election to dlr office,b.Gilbert's nominationrejected at LL 700Almeida Instructionsto Assignedd1r RondeauRondeau is 'a memberof LL 743 (Hamilton Standard).As an incumbent dlr, Rondeauwas reelected in July1982,but ran unsuccessfullyfor further'election in 1986.Rondeau's term of officeas a dlr wouldthusend on 30April 1986.However,at all times material, Rondeau wasaDL 91 dlr. As such,and inthe materialtime of theelectionof 1986,Rondeau was assignedto assist LL 700(Middletown).Part of Rondeau'sdlr responsibilitywasto attendLL 700'smeetings,and act as overseer. Ron-deau explained the latter as beingthat if,a question cameup on DL rules,Rondeau's responsibilitywas to adviseLL 700 on DL 91 bylaws.The LLs may, and do holdtheir nomination meetingson differentdays in February.The nominations mustonly beaccomplishedin February.Called as a witnessby the General Counsel,Rondeau hastestified that onthe Friday before LL 700's nominationmeeting, whichhe relateswas held on the secondSunday inFebruary (9 380DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFebruary 1986),thus(I find)on Friday,7 February 1986,glrAlmeida called Rondeau on the phone in regard toLL 700 nomination process.Rondeau (initially)testifiedthatAlmeida told Rondeau that if Gilbert's name wasbrought up for a dlr nomination it would be a violationof DL 91's bylaws, article 10(continuing somewhat am-biguously)where it says you have to be an employee ofthe Company,or working for the DL, or something else.Rondeau would later testify however,more definitively,and more plausibly,that Almeida told Rondeauthat Gil-bert could not be nominated because it would be contrary toDL 91's bylaws, in that Gilbert was not employed with theCompany(P&W).Rondeau also recalled that at the timehe asked Almeida why that was an issue(atLL level).At the time of this phone conversation with Almeida,Rondeau asserts that he was already aware from a priorconversation at DL 91, and he believed from statementmade by Almeida there,that there had been a settlement,and Gilbert would not be working withUTC (P&W)any longer. Rondeau then understood the (grievance)issue had to do withGilbert's tenure with P&W based onwhether Gilbert was an(appointed)health and safetyrepresentative (to be)recognized by the Company, butassertswe never got the full story.At hearing Rondeauhas also testified that heguessedthere were 2-3 issues.Given Rondeau's indicated limited awareness of thegrievance,and not other issues, viz: of the nature of theSettlement Agreement encompassing(only) Gilbert's for-bearance of a return to employment with P&W in thefuture,and Rondeau's clarification of Almeida's directivelimited thereto;and in light of Rondeau's narrowed ques-tioning of Almeida at the time,notably solely directed ata perceived procedure departure,rather than a consider-ation of other subject of substance(e.g.,Gilbert's con-tended nonresignation,and retention of incumbent dlrstatuswhile on layoff),I am in the end persuaded thatRondeau's knowledge at the time as to Gilbert's base fornomination was most probably limited to his own aware-ness of the grievance subject and its resolution. ThusRondeau also testified that when he asked Almeida whywas that an issue,he added in explanation his interpreta-tion[sic apparent understanding]was that if you were amember in good standing (you could receive a LL en-dorsement),and if you did,the LL-endorsed-nominationis then(to be)checked outby theDL recording secre-tary,who can rejectthe LL's endorsement of a nominee,based on whatever the facts are. It is clear to me thatRondeau was actually questioning Almeida on his per-ception of a departure from regular nomination proce-dures. Rondeau also testified that in the same conversa-tion Almeida said that he (Almeida)had to call the otherLLs.Dlr Rondeau's and dlr Romegialli'sActions atLocal 700's nomination meetingThere were eight dlr positions open at this time fornomination and election. Dlr Romegialli is a member ofLL 700.As assigned dlr, Rondeau testified that he wasoverseeingLL 700's nomination meeting held on the fol-lowing Sunday(9 February 1986).During the meeting amember nominatedGilbert fordlr position.According toRondeau,Romegialli jumped up and said,the nominationof Gilbert was in violation of article X of the DL'sbylaws; and it should not be allowed. Paul Schmelke,LL 700's president (and it will be recalled one defendedby Gilbert on 1982 election charges) asked Rondeau ifthat was true. Rondeau told Schmelke that as far as heknew, he was told it was true. Schmelke thereupon didnot allow Gilbert's nomination.Romegialli confirmed that he was at LL 700's nomina-tion meeting, explaining that he was there to seek a nom-ination and endorsement from his own local to run forreelection as an incumbent dlr. Romegialli also con-firmed that Gilbert's name was placed in nomination byLL 700 member, Eddie Robinson (another individualpreviously defended by Gilbert). Romegialli's version isthat he raised his hand to challenge the nomination andwas recognized. Romegialli relates that he told the chairthat it was hisbest beliefthatGilbert did not meet therequirementsof DL 91 bylaws.Romegialli asserts hetold the members that Gilbert had not been working atthe trade for a year, and Gilbert was no longer eligibletowork for P&W. (Objection to Romegialli assertion ofhis awareness of the Settlement Agreement terms fromCompany sourcewas sustained.)Ihave no doubt thesource of Romegialli's knowledge in that area was (atleast) from Almeida.Romegialli asserts further that he also told the mem-bers of LL 700 that it was his knowledge that Gilberthad resigned his position as dlr. Rondeau however testi-fied that no one at this meeting said Gilbert had resignedas dlr. There was no corroboration offered of eitherRondeau or Romegialli on this latter matter of a refer-ence to Gilbertresignation.There is confusion of recordas to whether Romegialli was first made aware of theactual content of Gilbert's conditional letter of resigna-tion to Tracy in May 1984 or 1985. However, there canbe no question that Romegialli had an awareness of theconditional content of that letter as of this nominationmeeting held on 9 February 1986. Romegialli has other-wise acknowledged that he had a couple of questions,and that he referred them to Almeida, but later as he re-called on 12 February 1986. Romegialli has (generally)denied there was a discussion between Almeida and Ro-megialli about a conditional resignation by Gilbert. Ro-megialli's version is again too strained to fully credit.First, it is inherently likely that questions Romegiallihad (if any) on Gilbert's status would have been ad-dressed before LL 700's nomination meeting held on 9February 1986, and far more likely on the prior Friday,7 February 1986, just as in the case of Rondeau. Second-ly,given Almeida (general)acknowledgement that in-structions were given out that (all) LLs were to followDL 91 bylaws requirements, discussed next, it is as likelythat dlr Romegialli was contacted by Almeida about Gil-bert nonemploy at P&W as was the, case with Rondeau.See also Parent's essential further confirmation that therewereDL 91 discussions about Gilbert's eligibility. Third-ly,whatever may have been the moment of Romegialli'sinitial awareness of the actual content of Gilbert's condi-tional resignation, e.g., inMay 1984 or 1985, Romegiallihad been aware of it for quite some time. But that was amatter on which DL 91 had already taken a determined MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)position that Gilbert had resigned e.g., at time of Gil-bert's nonrecall. Put simply, I do not believe Romegiallispoke to the members of LL 700 in the manner of hear-ing hedged testimony couched, in terms ofbest beliefthatGilbert was not eligible to be nominated. This is in con-trastwith Rondeau's (I conclude credible) recollectionthat Romegialli jumped up and said flatly that the nomi-nationof Gilbert wasin violationof article X of DL 91'sbylaws; and it should not be allowed. In the end, I creditRondeau that no one mentioned Gilbert's resignation inthismeeting,because I do not believe it was perceived asa viable issue by Romegialli at this time, and because DL91 attention was being directed at the ramifications ofthe recent Settlement Agreement, under the terms ofwhich it was known and/or reported that Gilbert wouldnot be employed in a P&W shop in the future.Almeida describes his function with DL 91 as havingbeen one of providing assistance to DL 91, in light of hisown broad DL experience. Webber was Directing LR atthis time. As noted Almeida confirmed there was an in-struction that went out directing the LLs that all nomi-nations must be in conformity with the constitution andDL 91 bylaws. Webber has not testified thereon; and inthat connection Almeida further testified that it was hisunderstanding thatWebber was to make IP inquiry onGilbert eligibility, infra.Almeida has asserted that he did not (personally) in-struct the LLs that Gilbert was not to be nominated nordid DL 91 to his knowledge; that he did not know if in-structions were issued to DL 91 affiliated LLs that anynomination made on behalf of Gilbert was to be rejected;and Almeida asserts he had no idea if Gilbert's name wasmentioned. In these respects I fmd Almeida's assertionsare reserved ones, and in any event are wholly uncon-vincing.Almeida has not explicitly denied the aboveconversation with Rondeau, nor for that matter even theRomegialli asserted conversation about Romegialh ques-tions,or Parent's testimony about a phone call/staffmeeting discussion about Gilbert's eligibility to run fordlr.Any such Almeida total disclaimer is simply not tobe credited. Rather I credit Rondeau, and I find therewas Almeida distribution of information (at least) aboutGilbert no longer being employed by P&W,'and that DL91 Bylaws (in that respect) were to be applied.c.Gilbert's allowed payment of LL 707's dues,- Nixon-Gilbert confrontationThe following is a composite of credited testimony ofGilbert,Mary Alice Moran, dlr Parent, LL 707 presidentNixon and limited testimony of glr Almeida. On 14 Feb-ruary 1986, Gilbert again went to LL 707's office to payhis dues. Mary Alice Moran accompanied Gilbert on thisoccasion. Gilbert observed the time of his arrival. It was(I find) 3:08 p.m. According to Gilbert,itnormally takesfive minutes to pay dues. This time it would take Gilbertabout 50 minutes, as GilbertandMoran would not leavethe hall until almost 4 p.m.Gilbertrelatesthat he first approached union officesecretary Glenn, and said he was there to pay his dues.Glenn spoke to dlr Parent who at this time serviced LL707. Parent confirms that Glenn told Parent that Gilbertwas there to pay his dues, and Glenn asked Parent to381assist her. Parent relates that he walked out of his office,and he asked Gilbert what Gilbert wanted. Gilbert toldParent that Gilbert's attorney had informed Gilbert _ thatitwas okay to come to LL 707, and they would acceptGilbert's dues. Parent told Gilbert that as far as Parentknew, Gilbert was a nonmember, and Parent said hewould have to check. Parent testified that at the time hewas not familiar with theBoard'sdecision directing theUnion to reinstate Gilbert as a member.Gilbert relates that he observed Parent place a callfrom his office. Parent recounts that he (first) called hisboss, assistantDirecting LR Drosehn. Following thatconversation Parent told Gilbert that he was going tocheck it out with his representative (glr Almeida) to seeif itwas correct, and if they would accept Gilbert's duesor not. Gilbert confirms that Parent came out and toldGilbert that Parent had to check this out with his people;and that Parent was waiting for a call back (I find) fromAlmeida. Gilbert told Parent that when the call came in,Gilbert would like to talk to Almeida.Gilbert states that it was shortly after that that Al-meida called; and he and Almeida had a conversation.Gilbert told Almeida that it was his understanding thatyou were going to accept my dues today. Gilbert testi-fied that Almeida replied, "You have only been in theunion hall 5 minutes, don't start giving orders." Gilberttold Almeida, it should not take more than 5 minutes fora union member to pay their dues; and Gilbert said thathe did not want to be treated any different than anyother employee. Almeida told Gilbert that they had toprotect their rights. In this respect, Gilbert later acknow-ledgd that it was just before his own visit to the hall thatGilbert had been informed that a letter confirming theconditions (for an acceptance of his dues at this time)was being sent to his attorney. There is no question thatGilbert was (at least) generally aware, before he visitedthe hall to pay his dues, that there were to be certainunion conditions attached to the acceptance of his dues.Gilbert (again) told Almeida that he wanted to pay hisdues so he would be able to run for dlr. Gilbert furtherasked Almeida, now that they were about to accept hisunion dues, did that also mean they were going to accepthis right to run for dlr. According to Gilbert, Almeidareplied (only) that he was not personally going to be atthe LL (707) meeting that Sunday (16 February 1986),but that he had instructed "our guys" to comply withthe bylaws of the DL and LL. Gilbert testified that Al-meida did not further explain who "our guys" were. Gil-bert recounts that Almeida thereafter spoke 'to Parent fora while, and Gilbert saw the (phone) light go out, indi-cating their conversation was over.Almeida's testimony does not address this specific con-versation with Gilbert. Parent confirms only receiving acall from Almeida, and thatas a resultof Parent's con-versation with Almeida, Parent awaited still another callfrom Attorney Linda Rodd, of Engelhard's firm. Parenttestified that it was not until he received the call fromRodd that he actually processed Gilbert's dues payment,and instructed the secretary to accept his check. Parenthas confirmed (as noted earlier) that he had had a discus-sionwith Almeida earlier, a matter of days before this 382DECISIONSOF THE NATIONALLABOR RELATIONS BOARDday, either by phone orat a staff meeting,about Gil-bert's eligibility to run for dlr in the upcoming elections.According to Parent, there was no discussion at thattime about Gilbert's dues tender. Beyond that, Parentdoes not appear to have described the discussion withAlmeida about Gilbert's eligibility to run for dlr.Gilbert has testified that he thereafter observed Parentplaying around with papers, shuffling papers around. Irejectany aspersion that Parentwas performingmakework, rather than waiting for a clarifying call. Gil-bert has acknowledged that he felt they were beingjerked around, and that he got upset. This I credit. Ac-cording to Gilbert, after severalminutes,Gilbert askedParent, "Jim, what's the story? Let's pay the dues andget on with this." According to Gilbert, Parent replied,"Well, you are going to have to wait for PresidentNixon to come in." Gilbert said, "President Nixon is onfirst shift.He won't get out of work until 3:30." Gilbertasked, "Why should we have to wait that long? Whyshould Mary Alice and I be burdened by having to hangaround waitingforWalt Nixon to show up?" AccordingtoGilbert, Parent replied, we had to wait for Nixon be-cause Nixon was the one who had been instructed by theUnion's attorneys as to the conditions for the acceptanceof Gilbert's dues. (Parent denied he wanted Nixon in-volved in the dues acceptance.)Mary Alice Moran, in that connection, recalled thatParent had (earlier) said that he had not been instructedwhat to do (about acceptance of Gilbert's dues payment),but he knew Nixon had said he wanted to speak to Gil-bert.According to Moran, Gilbert had then asked Parentto call Almeida because it was Gilbert's understandingeverything had been set up to pay his dues, and that waswhat Gilbert was there for. Moran recalls that Parentthen told Glenn to get Almeida on the phone. Moran didnot recall Parent saying that he would have to speak toDrosehn, and she did not think he said he did. Moranotherwise has not corroborated Gilbert that they wererequired to wait for the arrival of Nixon. I am convincedthatMoran's recount of Parent initial reaction is themore likely, and that Gilbert's references to waiting forNixon, if made at all, more probably arose in the contextrecalled by Moran, viz, antecedent to his own requestmade of Parent to call Almeida. I am in any event con-vinced that Gilbert and Moran were not waiting forNixon's arrival, but for the call from union attorneyRodd, as Parent otherwise related. However, in the in-terim Nixon did arrive at the hall.As President of LL 707, Nixon had (I fmd) earlier re-ceived a copy of the Settlement Agreement on LL 707'sgrievance(s).Nixon testified' that he received the copyfrom Parent ina sealedenvelope. Nixon opened the en-velope, and he read thefullterms of the SettlementAgreement. Thereafter he put the Settlement Agreementin LL 707's safe. Nixon asserts he discussed the termswith no one thereafter, and testified specifically that hedid not discuss it with Parent.Between 3:35-3:45 p.m. Nixon walked into the hall.When Nixon saw Gilbert and Moran standing at thecounter, Nixon turned to Glenn and said, "What's this allabout?" Glenn answered, Wayne is here to pay his dues.Gilbert's recollection is that Nixon then said, "Well thenhurry up about their business. It stinksin here."Nixonessentiallyconfirmsthat he wanted to know what Gil-bert was doing there, but denies that hesaid,"It stinks inhere." However, Moran corroborates Gilbert that whenNixon came in thehall,he madea comment that itsmells,or it stinksin here. I credit Gilbert and Moran'srecollection as to Nixon's openingremark; and I furtherfmd that it was unprovoked by any earlier Gilbert derog-atory remark directed towards Nixon that day. I alsocreditMoran's recollection that when Gilbert then saidto Nixon that he (Gilbert) understood that Nixon wantedto talk to him, Nixon (essentially) said he did not want totalk to Gilbert, that he wanted them out of here, and toget Gilbert out of here. With that, Nixon went into theoffice to talk to Parent.Either Parent or Nixon closed the door behind them.While a numberof witnessesproceed to relate that Gil-bert thereaftercameinto the office uninvited, the weightof credible evidence convinces me that Gilbert did notdo so immediately; and I specifically find he did not doso until after Attorney Rodd's call had come in. Parentotherwise testified that the president is in charge of theLL, and Nixon wanted to fmd out what was going on.In the interim,Parent thus explained the situation toNixon in their office, and that he wasawaitingthe call(from Rodd).Gilbert and Moran were outside the office by thecounter.Weight of credible evidence also makes itappear clear that when the call from Rodd eventually ar-rived,Gilbert picked up an extention. Gilbert did so onhis own, without being asked to doso; and he immedi-ately engaged Rodd in conversation. Gilbert asked At-torney Rodd what was happening to the payment ofdues, and why it wastaking so long. (Moran corroborat-ed hearingGilbert say, "Hello Linda. What's going on? Iunderstandthiswas supposed to be all straightenedout.")Gilbertasserts(generally) that Rodd explained itto him, and then Rodd spoke with Parent. However, IcreditParent's further recollection that Gilbert also toldRodd, "I don't have to put up with this (delay). Theyhave to accept my dues. You know it." I relatedly findthat Gilbert did not pick up the phone to eavesdrop, butas an impromptuact as a result of increasing irritationover the delay he was experiencing at the hall in-his at-tempt to pay hisdues,pursuant to a purported prear-rangementwith the Union.Gilbert has testified that after another 5minutes heopened the door to the office, without knocking, orbeing invited. Gilbert acknowledged thatParent was onthe phone. According to Gilbert recollection,Parentsaid, "Do you mind if we have a few minutes to talk toour attorneyalone?"Gilbert replied no, and closed thedoor. On cross-examination Gilbert further testified thatParent had said heneeded timeto talk to his attorney;and that Parent had asked, if Gilbert could give Parentthat courtesy, and some time. Although, Parent hadrecollection of Gilbertenteringthe office only once, Iam wholly convinced Gilbert did so twice. The first oc-casion(above) was a brief one; and most probably oc-cured while Parent was still talking to Attorney Rodd. I MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)simply do not believe that Gilbert would have acknowl-edged that circumstance, if it had not been a fact.Parent confirms he was given information by AttorneyRodd as to how they were to accept the dues, underwhat terms, and what language was to be given to Gil-bert; and that it was not until thereafter that he acceptedGilbert's dues.However, I have no doubt that Parentand Nixon had also continued with some additional dis-cussion amongst themselves, about theirhaving to takeGilbert's dues.The conditions imposed in writing on Gilbert's duesreceipt by Parent, pursuant to Rodd instruction, appearof record in a subsequent Nixon letter to Gilbert dated20 February 1986, which states as follows:Dues accepted subject to our right to seek reviewof the N.L.R.B. order upholding AdministrativeLaw Judge Lawrence's Decision and subject to ourright to invoke 'thestatusquo anteand nullify anynomination or other incident of membership shouldour position be upheld on review.Gilbert thus testified credibly that he observed thelight on the phone (extension) go out, indicating Parent'sconversationwithAttorney Rodd was over. Gilbertwaited a few minutes more. (Moran corroborates hewaited 2-3 minutes.) When neither Parent or Nixon hadcome out by that time, Gilbert went back into theiroffice, again without knocking. Gilbert recounts that hesaidto Parent, "Let's pay my dues." Nixon has testifiedthat Gilbert said, "I'm tired of this shit, what's taking solong." (Nixon wrote this down.) Nixon also asserts thatin their conversation Gilbert also called Nixon a "f--asshole." (Nixon has also testified that Gilbert called himthe same thing in a 1984 meeting.)Moran was not in the office. Moran asserts that shedid not hear the conversation in the office; nor did sheobserve what happened in there, though she was awareGilbert was in there, for not more than 5 minutes. Parentrecalls thatGilbert came in the office and asked whatwas the delay; and, in a loud voice said, "I am not goingtowait all day," and, "What are you guys doing?"Parent initially related that Nixon told Gilbert to get outof the office, they were having a discussion. Parent re-latesGilbert said he was not going to leave, and the dis-cussion between Nixon and Gilbert then became heated.On cross-examination, Parent recalled that Gilbertasked, "Why do I have to wait so long"; and, that Nixonsaid, "Hey, we are in process of taking care of yourdues. This takes time." Gilbert replied he had been therefor a half hour, or three quarters of an hour. Parent ini-tially testified thatwhileGilbertwas still talking toNixon in a loud voice, if he recalled right, Gilbert calledNixon a "f- asshole," though he later testified thatcomment stuck in his mind most. Parent testified thatNixon had not said anything derogatory to Gilbertbefore that remark of Gilbert. I am persuaded that Gil-bertmade the remark that Nixon firmly, and Parentsomewhatless so,have attributed to him; and that Gil-bert likely did so when Nixon said these things take time.I credit that Gilbert made the remark largely because ofmy convictions on what followed.383Gilbert's version of the conversation continues thatNixon said, "You think you are a smart guy, don't you? Iam not afraid of any lawsuit you have, and you aregoing to get what's coming to you." Gilbert (alone) hastestified that Nixon then picked up a wooden chair, andplaced it between them, asserting it was like Nixon wasgoing to hit Gilbert with it, or press Gilbert against thewindows. However, Gilbert acknowledges that Nixondid not touch Gilbert. According to Gilbert, Nixon thenordered Gilbert out of the room. Gilbert told Nixon thathe would leave when he was allowed to pay his dues.According to Gilbert, Nixon then ordered Parent tofinish the collection of Gilbert's dues outside the office,at the counter. Moran did not see the incident, and doesnot corroborate Gilbert's account of the chair incident.Nixon denies he picked up a chair in the presence ofGilbert; and Nixon asserts that when Gilbert raised hisvoice and said he was tired of this shit, etc., Nixon toldGilbert to get out of his office. Nixon otherwise confirmsthatGilbert refused to do so, until Nixon instructedParent to take Gilbert out of the office, and (essentially)conduct the business outside at the counter.Parent has testified that he didn't see Nixon pick up achair, or do anything against Gilbert. Parent also testi-fied that there was no pushing or shoving; and, if therehad been, he would have seen it. Of the latter, I amwholly convinced, for no one has asserted it to be other-wise. Parent did confirm that when Nixon told Gilbert,"Get out of my office," Gilbert said, "I want my duestendered [sic]. No other people have to go through this."Parent also testified that Nixon told Parent, if Gilberthad business and wehad toaccept his dues, to do it inthe financial section. Even more significantly Parent tes-tified that as he did not want a confrontation, he thenasked Gilbert to leave, saying, "Come on, let's go takecare of the business." Gilbert and Parent then left theoffice.First, I do not believe that Gilbert has falsified this in-cident of the chair, so much as embellish it in his favor. Iam persuaded that Nixon probably did make a motion ofpicking up a chair and placing it between Gilbert andhimself, and right up close to Gilbert. However, I amconvinced it was, at best a moment of emotional exuber-ance immediately discontinued. I further am convincedthatNixon did not menace Gilbert at all, so much assimply lose his cool, immediately recognize it, and thentellParent to take Gilbert's dues outside, if they had todo it. Parent took his cue immediately to do just that,before any physical confrontation (actually) did develop.Parent relates that he went to the,financial area; andthat as he did, Moran kind of poked him, saying she hadplaces to go to. Parent told Moran that if she had duespayment business he would take care of her after Gilbert.Gilbert recounts that at the counter, Parent wrote out astatement (on his receipt, discussed supra), signed off onGilbert's dues card, stamped it; and he took the moneyfrom Moran. Moran confirms Parent did the paper workand they exchanged checks and receipts.According to Moran, however, by this time, Nixonhad come out of the office to a point near the copy ma-chine.Moran testifies that Nixon said to Parent, "Hurry 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDup and get them out of here, and let them crawl backunder the rock they came out of." Moran acknowledgesthat she made a couple of snide remarks back at Nixon,namely, that she really did not care to invade his livingroom; and, some people act like apes.At about thistime,LL 707 recording secretary FrankAlteri came into the hall. Moran knew that Gilbert had aletter to deliver to the recording secretary, and said toGilbert, "Frank's here.Why don't you give him yourletter." (The letter was a Gilbert acceptance of nomina-tion required to be on file in advance, in the event themember was not at the meeting when nominated.) Gil-bert testified: that he attempted to hand the letter toAlteri; that Nixon instructed Alteri not to accept theletter from Gilbert, and said that he (Nixon) would dealdirectly with Gilbert. Alteri however accepted the letterfrom Gilbert.Moran confirmed, with somewhat moredefinitive testimony, that Gilbert called Alteri over; thatNixon told Alteri to stay where he was, because he(Nixon) would accept anything Gilbert had to give theUnion; that Alteri came over anyway; and that Gilbertgave the letter to Alteri, and explained what it was. Gil-bert and Moran then left the hall, close to 4 p.m.d.Nixon's prevention of an LL 707 nomination ofGilbert for dlrTwo days later, on Sunday, 16 February 1986, Gilbertattended LL 707's schedulednominationand endorse-ment meeting.Gilbert arrived at about 10 a.m. No onechallenged his right to be there. Nixon presided, andchaired the meeting. In due course, LL 707 nominationsbegan. Gilbert relates that member John Jerome put Gil-bert'sname in for nomination. According to Gilbert,Nixon promptly ruled that Gilbert could not be nominat-ed.Nixon read aloud DL 91 bylaws (art. X) section 3(supra) to the members. Gilbert as promptly took an ex-ception to the Chair's (Nixon's) ruling.Gilbert asserts hesaid he wasa member ingood standing, and that he be-lieved he qualified for reelection as an incumbent, orwords to that effect. In prior affidavit, Gilbert had as-serted, "I believe I also referred to two labor boardorders."When cross-examined as to the cases not involv-ing dlr recall, Gilbert retorted they had to do with allthe rights that should have been given him. Nixon ruledGilbert out of order.Nixon has denied that he had a previous discussionwith Almeida about the eligibility of Gilbert to run fordlr office.Nixon testified that he disqualified Gilbert.Nixon asserts he prepares for a meeting 3-4 days prior.Nixon asserts that it had crossed his mind that Gilbert'sname would be placed in nomination; that he personallyread DL 91's Bylaws requirements; that he (alone) madethe determination to disqualify Gilbert; that he knew Gil-bert had not been working at the trade for a year, and(initially)asserted that is what he based his decision on;and that he discussed the matter with no one, not evenhis own executive board. Nixon has acknowledged thatof the 10-15 other members put forward for nominationto dlr, only Gilbert's nomination was disqualified. (Therequired LL 707 runoff, e.g., to get the number of namesplaced in nomination down to the number allowed forthe open dlr positions, was never accomplished, due tosubsequent developments.)On second occasion Nixon has asserted that he dis-qualifiedGilbert on basis of (lack of) membership for 2years in good standing, and, because Gilbert was notworking at the trade for 1 year prior to nomination. Atbest, only with additional testimonial strain, has Nixonrelated the base of disqualification included an additionalreliance on the fact that, by virtue of the recent Settle-ment Agreement, Gilbertwould no longer be employed atP& W, thuswas notemployedin oneof the shops under thejurisdiction of DL91. To the extent Nixon testimony maybe deemed eventually to have retracted a reliance onGilbert's nonmembership it is simply not credited. (I amwholly convinced that was an operative considerationforNixon, whether stated by him at that time, or not.)Nixon did acknowledge claim by Gilbert of having paidhis dues; and a reference made to the Labor Board; butotherwiseassertsonly there was a lot of rambling on byGilbert.Nixon does not explicitly deny Gilbert claim ofbeing qualifiedas a member,and an incumbent dlr.In regard to DL 91 bylaws requirements Gilbert testi-fied that he had a general awareness of them at the time,and had greater awareness of them thereafter. RelatedlyGilbert has acknowledged, that at the time (of attemptednomination) he was not employed in the (P&W) shop;that he was not employed in the industry; and that to beeligible he had to be either employed by the DL, or vic-timized.As noted, Gilbert asserted (at the meeting) thathe believed he qualified, being both member in goodstanding, and (essentially) an incumbent dlr.Nixon testified that the nomination meeting was notcompleted because Gilbert and Mary Alice Moran con-tinued to interrupt him; that they would not heed thechair's decision to sit down; that he ruled Gilbert out oforder more than three times; that he asked them to leave;and that Gilbert would not leave. Nixon testified thatGilbert said, "You can call the police, like you havedone in the past, but I am not leaving." Nixon relates hestarted to lose control; people got upset; they startedheckling; and the whole meeting was disruptive [sic]. Incontrast with Rondeau's apparent permitted presence atLL 700's nominationmeeting,Nixon asserts that at LL707, the dlr (apparently Parent) had to exit while thenominations were in progress. As noted, Parent has nottestified as to what exactly was earlier told him aboutGilbert's eligibility by Almeida, nor as to his exclusion atthismeeting.In contrast with his general knowledge of DL 91bylaws, Gilbert held himself out as an expert, on the con-duct of LL meetings. Gilbert testified that at that nomi-nation meeting he insisted on his right to challenge theChair's ruling on the disqualification of his nomination.In that respect Gilbert has acknowledged that Nixonruled him out of order on the same matter, on severaloccasions, at least threetimes;but Gilbert insisted on hisright to speak. (Another member (Moran) challenged thechair's ruling,and she was also ruled out of order.) Gil-bert acknowledged that Nixon asked Gilbert to leave theroom, and to leave the hall; but Gilbert did not, and con-tinued his challenge to the chair. MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)385Gilbert testified that his concern at the time was thechallenge to the Chair,andthe (non)recognition of it.Gilbert has testified that he(first)tried to explain toNixon that under the constitution,and Roberts Rules ofOrder,if the Chair is challenged on a ruling,the Chairhas to turn the gavel over to the vice president and acceptthe challenge.Constitution and bylaws appear to fullysupport that position. (See G.C. Exh.4,Act XXII, Rulesof Orderfor LLs,Secs.14-15, p. 78.) The Chair's rulingis then either(to be)sustained,or rejected.According toGilbert's (uncontested)testimony that required proce-dure was not followed.However,Gilbert has(essential-ly) acknowledged that during their discussion he alsotold Nixon that Nixon did not know the constitution andbylaws,or a combination of the two,and/or did notknow them well enough to properly conduct the meet-ing.Gilbert relates that Nixon called a recess.Gilbert as-serts that Nixon did not explicitly state the reason forcalling the recess.Gilbert however,acknowledged thatin challenging the Chair,Gilbert had raised his voice,though Gilbert denied he was shouting. Gilbert more-over conceded that he heard heckling(of Nixon) andother comments at the time.Finally,Gilbert has ac-knowledged that he believed Nixon had called therecess,to summon the police;and,Gilbert further ac-knowledged that he also told Nixon that Nixon could goahead and call the police,likeNixon did before.Gilbertdid not leave the hall.The police were in fact sum-moned.Gilbert spoke to the police.Gilbert testified thepolice did not direct him to leave the hall, and he didnot leave the hall.Parent did not testify as to this meet-ing.Nixon's testimony about adjournment vis-a-vis recess,in relationship to a call of the police,is confusing.Other-wise Nixon acknowledged that he did call the police;that he did complain about Gilbert's conduct;that thepolice did not arrest Gilbert, nor did the police makeGilbert leave the hall. Nixon has also acknowledged thenormal procedure for a challenge of chair ruling; and heacknowledged that he did not place the challenge to thechair before the body for a resolution. Nixon asserts heheld firm in' his ruling, because he felt he could not over-ruleDL 91 bylaws.Significantly,if not deja vu of LL707 action in 1984,Nixon asserts he told Gilbert, thatGilbert knew the proper channels that Gilbert could gothrough.Nixon (Ifmd)subsequently reconvened the meeting.According to Gilbert,a point of order was immediatelyraised(by Moran),which itself has to be acknowledged,but was not. (The point of order addressed the questionwhy the recess had taken longer than Nixon had said itwould.)Gilbert relates Nixon made no response.Gilbertthought Nixon asked for a' motion to adjourn. In anyevent Gilbert acknowledges there was a motion to ad-journ.Although Gilbert did not recall a second, he didconcede a vote was taken and the meeting adjourned,though with a "quick gavel,"which Gilbert described asdone without following prescribed formal language as tothe vote taken,and results.Nixon confirmed that he reconvened the meeting. Sig-nificantly,Nixon acknowledged that he made no effort(on that occasion) to continue the nomination process.Nixon testified there was a call for a motion to adjourn,a vote taken, the motion passed, and he adjourned themeeting.Nixon did not recall a challenge [sic] to thechair as to why the meeting was reconvened in excess ofthe time period he had set; and he testified that if MaryAliceMoran asked the Chair that, he did not hear her.It is perfectly clear to me from, the above that on 16February 1986, president Nixon, and thus LL 707, in-tended to and did first deny Gilbert a dlr nomination,and then denied Gilbert orderly process on the nomina-tion of Gilbert to run for dlr. This circumstance, coupledwith the General Counsel's proper reliance on LL 707hostility toGilbert as found in Judge Harmatz' andJudge Lawrence's decisions, and otherwise evidencedherein as continuing, (I find) makes out a very strongprima facie case that as of 16 February 1986, RespondentLL 707 restrained and coerced Gilbert by failing and re-fusing to allow Gilbert to be nominated as a candidatefor election to the position of DL 91 dlr, in violation ofSection 8(b)(1)(A) of the Act, as alleged in the com-plaint.Gilbert and Nixon (and former president) Nilson hadanother confrontation on 19 February 1986, on an occa-sion when Gilbert attempted unsuccessfully to vote in aLL 707 steward election. Gilbert was clearly not al-lowed to vote. Gilbert's testimony as to the reasons hewas told he could not vote for steward are not as firm orconvincing as other of his testimony on the nominationissue.Gilbert initially testified that he was told by theelection teller, Jerry Birmingham, that Gilbert could notvote, but not why. Later Gilbertrelatesthat he believedBirmingham told him that his name was not on thecheckoff list, and he was not a member; and that he be-lieved he told Birmingham that he was a (cash) member.Gilbert asserts that President Nixon was there, and thatNixon then told Gilbert he was not a member and couldnot vote, and also, that Gilbert was to leave the hall.Gilbert inquired of Nixon what grounds (thereby indicat-ing Nixon had not earlier stated the grounds); and Gil-bert has Nixon (then) say he was not a member, andshould leave the hall. However, in later examination, Gil-bert acknowledged that Nixon possibly told Gilbert thathe would not vote for steward because he was not em-ployed by P&W; and, that he was also possibly told toleave that (election) part of the hall, though he did notrecall that. I find Gilbert was precluded from voting forsteward, but I do not find Gilbert's assertions as to thereasons given him are advanced in manner sufficient tobe persuasive.Whether Gilbert properly was precludedfrom voting for steward is neither a matter of complaintallegation, nor necessary for further resolution herein.Be that as it may, I do credit Gilbert's further recol-lections, on basis of largely uncontested testimony, thathe thereafter asked Secretary Glenn to get the dlr(Parent); that Nixon instructed Glenn not to do it; andNixon told Gilbert, I am the assigned dlr today. Theyhad left the election area and were walking toward theoffice at the time. Former' President Nilson walked in, asNixon asked Gilbert to leave the hall. According to Gil-bert,Nilson buttedin and said,yeah,why don't you 386DECISIONSOF THE NATIONALLABOR RELATIONS BOARDleave.Gilbert asked Nilson,what are you,the actingpresident of the day.Gilbert then told Nixon that Gilbertwas not going to leave, that he had business to conduct.Gilbert relates he then asked Nixon for a copy of theconstitution and (apparently)DL 91 bylaws.Nixon toldGilbert,you can get them tomorrow.Gilbert respondedthat he did not want to come all the way back the fol-lowing day,and that he would appreciate getting thecopies that day.According to Gilbert version I credit,Nixon firstcalled Gilbert a low-life.Gilbert acknowledges that he inturn called Nixon"a slime";and, that quite possibly Gil-bert also saidLL 707 was "a slime ball organization,"though at hearing Gilbert clarified he meant the heads ofthat organization,not the rank-and-file.According toGilbert,Nixon then said that he had learned everythinghe knew fromGilbert.Gilbert retorted,ifNixon did, hedid not learn it well;and further stated, that he (Gilbert)had never treated anyone the way they were treatinghim in thatoffice.As noted Gilbert's account is largelyuncontested.There is no question that the hard feelingsof LL 707's both current,and former president had con-tinued against Gilbert unabated.In addition to the recitedLL 707 reservationlanguage(in acceptingGilbert'sdues),in the same 20 February1986 lettertoGilbert,with copy to Counsel of Record,Nixon there advisesGilbert.707, as well as the stated reasons of Gilbert's presentnonemployment in one of the (P&W) shops comingunder the jurisdiction of DL 91 (by virtue of recent Set-tlement Agreement) that disqualified Gilbert.Finally, the same letter informs Gilbert:The February 16th nomination meeting was ad-journed when you engaged in conduct unbecomingof a member by refusing to accept the rulings of theChairperson, by using loud and profane language,and by generally preventing the orderly conduct ofthe business of the Local. A meeting will be held onFebruary 23, 1986, at 10:00 a.m. at the Union Hallto complete the business that was not completed attheFebruary 16, 1986Meeting. It is difficultenough for the Union to attract members to meet-ings without the additional problems of disruptionsand unnecessary adjournments. Therefore, this is torequest that, should you attend the meeting on Feb-ruary 23, 1986 or any other meeting, you conductyourself in keeping with the duties of a memberunder Article L, Section 3 of the International Con-stitution in order to avoid having to again adjournthe meeting.The General Counsel does not allege the same is inde-pendently violative of the Act.As was explained to you at the time, as well as toyour attorney Brad Gallant, we have not yet decid-ed whether to seek review of the National LaborRelations Board's Order relating to your member-ship.We accepted you dues only upon the under-standing that should the Board's Order be subject toreview and should our position be sustained, wehave reserved the right to revoke your membershipand nullify any right or privilege extended to youby virtue of membership in Local 707 retroactive toMay 1, 1984.Moreover, byseparateletter of same date, with copyto Counsel of Record, Nixon recites to Gilbert the for-mally (asserted) reason for his declared noneligibility fornomination on the there broader stated basis, and exclu-sive of lack of membership:2.A member actively employed in one (1) of theshops coming under the jurisdiction of this Districtor employed by the District or one (1) of the LocalLodges affiliated with this District for a period of atleast one (1) year prior to nomination... .As you know, you have the right to appeal thisdetermination pursuantto Article L, Sections 14, 15and 16 of the International Constitution.In regard to the above written declaration however, Ihave earlier observed the appreciable variance in Nixon'stestimony asto the actual reasons for his declaration ofdisqualification of Gilbert's nomination including admis-sion on nonmembership.I remain unpersuaded of this un-convincing disclaimer (if the same is to be deemed effec-tively disclaimed at all), viz, that Nixon's reasons(statedor otherwise) included Gilbert's nonmembership in LLPoulin testified that therewas an inquiry made ofInternationalon Gilbert. Though initiallytestifying thatGilbert senta wire to the IP, Poulin later testified thathe did not know whetherthe inquirymade of the IP wasby document (e.g., telegram)or phone inquiry. No tele-gram has beenproduced. WhatPoulin didknow and hastestified to is that he receiveda copy of anIP response.That response(Resp. Exh. 19),an IP wire dated 21 Feb-ruary 1986, addressedto Gilbert,pertinently provides:IN REURTEL, [SIC] BE ADVISED THAT IHAVE BEEN INFORMED BY WALTER L.NIXON,III,PRESIDENTOF LOCAL LODGE707,THAT YOU WERE DISQUALIFIEDFROM NOMINATIONS AS LABOR REPRE-SENTTAIVE OF DISTRICT 91 IN ACCORD-ANCE WITH ARTICLE X OF DISTRICT 91BYLAWS, AS YOU ARE NOT ACTIVELY EM-PLOYED IN ONE OF THE SHOPS COMINGUNDER THE JURISDICTION OF DISTRICT91.PLEASE BE ADVISED THAT I FINDTHAT PRESIDENT NIXON WAS CORRECTIN RULING YOU NOT QUALIFIED AS ACANDIDATE FOR THE POSITION OFLABOR REPRESENTATIVE.Nixon testimony confirms that he called an additionalmeeting for 23 February 1986 for the purpose of com-pleting LL 707nomination proceedings (as required) inthemonth of February of the election year. However,when thisspecialmeetingdid not receive the requiredinstitutionalmember attendance response,themeetinghad to be canceled. As a result LL 707 was unable to MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)nominate and endorseanyof itscandidates for electionto DL 91 dlr.Final Analysis of LI 707 Conduct PreventingGilbert dir NominationIt is readily apparent from the above wire that the IPruling addressed only a Nixon reported failure of Gilbertto qualify on the basis of an employment in one of theshops coming under the jurisdiction of DL 91, on whichthe IP ruledin agreement.But Gilbert did not claim toNixon that he was qualified to run for dir on that basis.What he did clearly recently claim to Nixon is that hewas a member in good standing, and claimed all rights ofmembership under the two prior Board decisions.Whether Gilbertat this timeexplicitly claimed he wasqualified to run as an incumbent dir is more questionable.However, Gilbert had previouslymade clear claim toboth LL 707 and DL 91 that he had not resigned; and hedid earlier assert right of recall to open dlr positionduring his unexpired previously elected term which Ihave found was unlawfully denied him.Poulin has otherwise testified that it was apparenttohimafter the Settlement Agreement that Gilbert was notqualified to run for dlr. However, all that is apparentfrom the Settlement Agreement itself that is material tothe issueof Gilbert's DL 91 qualifications is that Gilbertwas, and would be no longer employed by P&W. Incontrast with IP wire, Gilbert never raised the claim hewas qualified on that basis after the Settlement Agree-ment was executed.The parties did not address the issue of Gilbert's dirqualifications in reaching the SettlementAgreement.They readily could have; but this record indicates theysimply did not. Moreover, Poulin has specifically testi-fied that the IP had not discussed the matter of Gilberteligibilitywith him; and Poulin also testified that hecould not change the interpretation of the IP as made.Nixon has not testified as to raising other issues to IP.Indeed,Nixon did not testify as to a contact with theInternational at all; and, of course, International is notcharged with anything. But Nixon's variant hearing testi-mony as to his'own reason(s) for his actual disgilalifica-tion of Gilbert's nomination varied, and I have found incriticalmembership part, is unconvincing. The abovelimited addressment by IP does not serve to absolvepresidentNixon of his conduct paramountly evidencedherein as with real unlawful motivation to disqualify Gil-bert, and prevent hisnomination.That act effectivelyprevented Gilbert from the exercise of his Section 7 rightto participate in union activity by seeking DL 91 officewithout any LL 707 obstruction based on LL 707 con-tended nonmembership in the Union; or, hostility to Gil-bert's prior exercised Section 7 right to internal uniondissidence, to file charges and to support the same withtestimony before the Board; to continue to seek to repre-sent employees as a dir; and prevented Gilbert as wellfrom having the opportunity to have hispositions andservice to the union members evaluated in the first in-stance by a nomination of LL 707 members, and eventu-ally by the members of LLs affiliated with Dl 91. It is nodefense to Nixon and/or Respondent LL 707 that as theevent played out no LL 707 member ended up being387able to be timely nominated, endorsed and participate inthe election.Indeed even if it be assumed that Nixon's action wastruly singular,without any DL 91 input, it is then pre-sented as both one solely taken on his own, without con-sultationwith anyone (let alone without LL 707 execu-tive board notice or approval), and accomplished in amanner on its face flying in the face of known fundamen-talprocedures that appear to govern all constitutionalLL action. Thus, effectively Nixon's refusal to accept an(at least) initial orderly challenge to his ruling effectivelytook the matter when contested by Gilbert out of thehands of the LL body lawfuly assembled, and thusblocked any possibility for the LL's own timely rejectionof Nixon's ruling. Moreover the position Nixon took andheld firmly to, with attendant procedural departure justi-fied on the basis of holding to DL 91 bylaws, in sub-stance and effect constitutes but a Nixon interpretation ofGilbert's failure to qualify under DL 91 bylaws. Thus hisdecisional interpretation stands in stark contrast with theclear weight of other union witnesses, who have various-lybut (essentially) cumulatively asserted thatwherethere is question of eligibility of a member who desirestorun for dir, or it is anticipated the eligibility of the in-dividual may be contested, the resulting constitional andbylaws interpretations are for the IP. Insofar as evi-denced in this record, inquiry on eligiblity where ques-tioned or questionable had been made in advance forothers, but not for Gilbert.Finally to the extentit isto be argued that even ifNixon acted institutionally improperly, that deficiency iscured with IP ruling upholding Nixon on the ruling dis-qualifyingGilbert on the ground stated, that argumentmust be rejected. I am convinced that Nixon operatedwith at least partial reliance on 707's contention that Gil-bert lacked membership. It is also no defense to LL 707violation of the Act that the International ruled on anondispositive manner.Ihave earlier found that General Counsel's profferedand credited evidence has made out a strong prima faciecasethat, in violation of Section 8(b)(1)(A), presidentNixon and LL 707, on 16 February 1986, restrained andcoerced Gilbert and other employees by preventing thenomination of Gilbert to run for dlr elective office. Re-spondent LL 707's proffered evidence has- failed to con-vince me of the contrary.Final Analysis of DL 91's Conduct in PreventingGilbert dlr NominationThe complaint additionally alleged that since on orabout 1 February 1986, DL 91 also violated 8(b)(1)(A) infailing and refusing to allow Gilbert to be nominated as acandidate for election to dlr position.Poulin testified that DL 91 was in touch (on Gilbert'seligibility)with the International through Almeida, orWebber; and otherwise (generally) he may have had aconversation with Almeida about it. As noted there is noevidence presented of a DL 91 written inquiry of Poulinor International on Gilbert (as there is in abundance forHoffman and Kiefer); and Respondent's counsel ofrecord appears to have represented he was aware of 388DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnone. Rather than evidencing nondiscriminatory IP rul-ings in application to Gilbert and others, the disparatetreatment of Gilbert at DL 91 level is apparent.Almeida testified, at least on one occasion, that DL 91determined that Gilbert was not eligible under the con-stitution and DL 91 bylaws to run for election to dlr po-sition.Almeida testifiedgenerallyto having had discus-sion with Gilbert and others about a conclusion of DL91 that Gilbert and others (e.g., Kiefer and Hoffman) didnot meet the eligibility requirements of dlr position. Al-meida also testified that it was his opinion that Gilbertwas not eligible. However, Almeida clarified that he didnotmake the decision on Gilbert (or the others).Almeida testified that he discussed Gilbert's (andothers') eligibility with (then) Directing LR Webber.Sig-nificantly, Almeida testified thatWebber was to get the IPthoughtWebber had sought the clarifications.Webber hasnot testified at all as to seeking clarification from IPabout Gilbert's eligibility. Rather sheassertsshe gave nothought to appointing Gilbert, and it was not discussedwith her. It is clear she did so for the others (Hoffmanand Kiefer) beginning in late 1985, which appreciableprocess continued through January, into early February1986.Almeida also testified that he saw the writings onKiefer and Hoffman, and IP responses holding them un-qualified.Almeida had also testified that International'sdecision (on Gilbert) was consistent with their opinionon Gilbert's eligibility and qualification.However, Al-meida's testimony as to awareness in writings (inquiryand IP response) as to Gilbert's eligibility is somewhatconfusing. Almeida testified (initially) that he saw a copyof a writing to the IP on Gilbert; and he testified (initial-ly) hethought acommunication, or interpretation camedown fromInternationalon Gilbert (as it did on Kieferand Hoffman). However, Almeida testified that he didnotseeInternational's answer on Gilbert, or if he did, hedid not recall it. After Respondent's Counsel of Recordhad represented he was unaware of International docu-ments on Gilbert (seemingly of Kiefer and Hoffmannature),Almeida then testified that to his (own) knowl-edge there are no (such) documents.Almeida otherwise testified that he did recall a con-versationwith Poulin and Engelhard, but (only) in ameeting in regard to other federal litigation, and to theeffect that Gilbert probably would have to be disquali-fied, to be consistent with the applications made to Hoff-man and Kiefer. However, Almeida acknowledged thatneitherHoffman or Kiefer held an elective (e.g., dlr)office (with tenure); and certainly neither could qualifyas a laid off incumbent dlr with tenure. (It will be re-called that Hoffman had resigned her DL 91 employ-ment, and Kiefer was laid off from a nonelective posi-tion, and later employed part time, by DL 91 while onLOA from another employer (ULA). Hoffman was alsoemployed elsewhere, and worked (at best) part time ifnot casually for DL 91. Their circumstances clearly, didnot present the issue of an incumbent dlr on layoff, withunexpired tenure, let alone the question of independentqualification on thebasisof "victimized." Although Al-meida has testified relatedly thatan issueof "victimized"is for IP interpretation, Almeida has also testified that anincumbent dlr, though not employed in the shop (e.g.,P&W), can run; andthat if Gilbert did not resign,his termdid not expire until 1986; and, if an active dlr, he waseligible torun again.Even more significantly, Almeidahas testified that if Gilbert had been reappointed (re-called) in 1985, he would have been eligibleto run again.At the very least there were recognizable issues to bepresented to the IP for clarification if Gilbert was not tobe treated disparately from Kiefer and Hoffman.There is limited suggestion of record that Almeida, atthistime,may have personally preferred that Gilbert beallowed to stand for dlr election.Whether that be thecase or not, is not controlling of the issue. Neither doesthe same, if so, convince me that there was not a con-tinuing animosity between Almeida and Gilbert. Al-though, on the record before me, unlike that before mypredecessors, it appears that Almeida, in the main, keptthose illfeelings ingreater check. Nonetheless, it is clearto me that neither did Almeida do anything to press DL91 to seek formal interpretation on Gilbert's eligibility.This record wholly convinces me there wasnoformalsubmission by DL 91 on Gilbert's eligibility, and for thatdisparate circumstance DL 91 is clearly responsible. It isclear to me also that (at least) as early as 7 February1986, if not shortly after the Board's decisionissued on16 January 1986, that DL 91 officials were well awarethatGilbert actually intended to run, and they tookactive steps at the DL 91 and LL levels to prevent hisnomination. It is concluded and found that GeneralCounsel has also made out a prima facie case that (atleast) since on or about 7 February 1986, RespondentDL 91 failed and refused to allow Gilbert to be nominat-ed as a candidate for election to dlr position. As in thecaseof analysis of Nixon conduct heretofore determinedunlawful, the proffered evidence as to DL 91 justifica-tion wholly fails to persuade.Thus the Settlement Agreement does not carry theday for DL 91, any more than it can do so for LL 707.The fact that it appears there is no dlr representative atthe time of President Nixon's unlawful conduct on 16February 1986 does not save DL 91, where there is con-vincing evidence' that DL 91 Representative Rondeau(albeit reluctantly)is engagingin thesamepattern of Gil-bert nomination prevention. The disparate silence as toDL 91's presentment of Gilbert real elibility issues toInternational, speaks volumes as to DL 91's real intend-ment; and, in my view, it is not overcome by the IP wiretoGilbert addressing specifically only a matter nevershown raised by Gilbert, and (at best) only advanced byNixon opportunely.Finally, I accept on this record that constitutional in-terpretations of one individual member's qualifications torun for DL dlr positionarefor the IP, and specifically soon "victimized." The effect of the facts found herein thatGilbert had only submitted a conditional resignation; thatthe condition never occurred; that Gilbert effectivelynever resigned, and that he was unlawfully not recalled,I do not view to rest on such. Whether Gilbert wasqualifiedasan incumbent dlr with unexpired term MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)389though laid off for more than a year, in my view, neednot be reached.First, the evidence before me, when all is marshalledand closely analyzed, reflects that DL 91 never present-ed thoseissues tothe IP for clarification but rather,while contemporaneously doing so for favored others ac-tually participated in the prevention of Gilbert frombeing nominated on another unurged basis. Secondly, thedisparate treatment was conducted in a background ofhostility to the same protected conduct of Gilbert as ear-lier noted in connection with LL 707. This also describesDL 91 restraint and coercion of Gilbert and employeesin violation of Section 8(b)(1)(A) of the Act. But there isstill another, and in agreement with the General Counsel,in my view, wholly dispositive consideration why DL 91must be found to have additionally violated the Act inthe above respect. The remedy of prior violation requiresit.In that regard, I have earlier found that since on andafter 11March 1985 Respondent DL 91 had unlawfullyrefused to recall Gilbert (firstly) to an open reinstituteddlr position for which he had more seniority than the in-dividual (Tinella) recalled in his place; and (secondly),that DL 91 thereafter even refused to recall Gilbert to adlr position that subsequently became vacant on 1 May1986 with dlr Webber's interimelection to Directing LRposition in April 1986, all in violation of Sections 8(a)(4),(3), and (1).Normal Board-ordered remedy for such violation(s),apart from a directed make-whole backpay remedy, isclearly to direct an immediate and full reinstatement tothe position Gilbert would have occupied but for theabove discriminations,together with all rights and privi-leges of the employee's former position.Although Gilbert's(previously) elected dir tenure expired on 30 April 1986,it appears to me hardly open to question as a sequitur ofthe specific unfair labor practices' found above that a fullreinstatementof Gilbert would normally and rightfullyencompass the right and privilege on Gilbert's part toclaim status of an incumbent,at least through30 April1986. On that basis Gilbert wasunquestionablyeligible onthis record to have run in 1986 for reelection to dlr posi-tion asa qualified incumbent. In that regard, the conten-tion that'only the IP can address International's constitu-tion and DL 91 bylaws for purpose of interpretation of"victimized" provisions contained therein, can in no wayserve to restrict the Board in fashioning its own appro-priate remedy for DL 91's commission of the earlierfound unfair labor practices involving nonrecall to avail-able dlr position(s).Finally, to the extent Respondent DL 91 would seekto argue that one of the effects of the Settlement Agree-ment isthat its terms preclude a warrant for such a re-medial order, that argument, in my view, also cannotprevail.Attorney Gregg D..Adler, who represented LL707 (not DL 91) and Gilbert (indirectlyas grievant) inthe arbitration (and related) matters, testified before methat how the Settlement Agreement impacted on Gil-bert's (conditional) resignationwas not discussed as apart of the Settlement Agreement; indeed, Adler has tes-tified that he was not even aware that was an issue.Thus, although the record reflects that there were anumber of discussions,on the one hand, by LL 707's at-torneyAdler with Engelhard(then)representing theunions(International,DL 91 and LL 707,and certain oftheir officers)involved in the Gilbert(LMRDA)federalaction(not being covered by Settlement Agreement) andas well(apparently)with International's counsel; and, onthe other hand, that there were a number of Adlerand/or Gilbert related conversations with Gilbert's coun-sel of record(and other member(s) of firm) representingGilbert(and others)in the same federal action,and per-haps other state court matters),and while there is nodoubt that a variety of all the parties'interestswere ef-fectively being accommodated in the language ultimatelyutilized to record the Settlement Agreement reached onthe multiple matters the Settlement Agreement covered,the fact is that neither by its terms,or otherwise,didthisSettlementAgreement purport to resolve the specificmatter of a Gilbert claim to DL 91 layoff status (andrecall right) vis-a-vis conditional resignation of dlr status.Neither does it appear,on this record,that effect waseven in the contemplation of the parties.The fact is that Gilbert has testified credibly that hehas never(before or after this Settlement Agreement) re-turned to P&W employ,nor occupied the position ofthird-shift safety representative,which was the very con-dition precedent to effectuation of his resignation. Gil-bert has also testified credibly he has never been recalledas a DL 91 dlr.Poulin,who was in communication with union counselof instant record(then representing International, DL 91and LL 707 in the federal action)in regard to settlementdiscussions,and who has testified that he wanted tomake sure in that regard that International's and his own"vested" interests (vis-a-vis Gilbert's federal- action, that,inter alia,named International and him),as well as Gil-bert's interests were fully protected,has significantly testi-fied that the(question of) eligibility of Gilbert(to run)for dlr position wouldn'tenter that conversation; andPoulin also recalled no concern byLL 707 on Gilbert'sdlr eligibility raised at that time.In these circumstances, just as I wold not detract fromthe terms of the Settlement Agreement as clearlyreached by the parties,neither would I (effectively) addto it by implying that an entry into this SettlementAgreement carried with it any surrender of Gilbert'sclaims resting on continuing dlr status.If the parties hadintended more than that,'they could surely have easilystated it.Moreover,in my view,since Dl 91's now deter-mined commission of the above unfair labor practices inregard to its failure to recall Gilbert to open dlr positionoccurred much earlier(and indeed were at the time alsosubject of open instant complaint)subsequent privateremedy to which the General Counsel is not party,cannot, and does not preclude Board provision for an ap-propriate remedy for a meritorious matter that the Gen-eral Counsel has timely pursued, and on which the Gen-eral Counsel has now prevailed.For all of the above reasons it is further concludedand found that in violation of Section8(b)(1)(A)DL 91has restrained and coerced Gilbert,and other employees,by failing and refusing to allow Wayne A. Gilbert to be 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnominated as a candidate for election to the position ofDL 91 dlr.CONCLUSIONS OF LAW1.Local Lodge No. 707, International Association ofMachinists and Aerospace Workers is a labor organiza-tion within the meaning of Section2(5) of the Act.2.Aeronautical Industrial District Lodge No. 91 Inter-national Association of Machinists and Aerospace Work-ers is a labor organization within the meaning of Section2(5) of the Act; and it is also an Employer within themeaning of Section 2(2), (6), and (7) of the Act.3. In period December 1983 through November 1984Wayne A.Gilbert engaged in protected intraunion activ-ity of preparing and/or distributing views and opinionscritical of union officials,and engaged in other protectedconduct of filing unfair labor practice charges against theabove unions;and he gave testimony in support of thecharges and at hearings before the Board.4. By filing a Verified Complaint and Application for aTemporary and Permanent Injunction and TemporaryRestraining Order against Gilbert in the Superior Courtof the State of Connecticut, Judicial District of NewHaven, on 7 December 1984 in retaliation for Gilbert'sengagement in the protected conduct described in para-graph 3 above, Respondent Local Lodge No. 707 has en-gaged in conduct in violation of Section8(b)(1)(A) of theAct.5.By failing to recall Wayne A. Gilbert to a positionof District Lodge Labor Representative on and after 11March 1985,because Gilbert has engaged in the protect-ed conduct describedin paragraph 3 above,RespondentDistrict Lodge No.91 has engaged in conduct in viola-tion of Sections 8(a)(1), (3),and (4) of the Act.6.By failing and refusing to allow Wayne A. Gilbertto be nominated as a candidate for election to the posi-tionof District Lodge LaborRepresentative,RespondentDistrict Lodge No. 91 on and after 6 February 1986, andRespondent 'Local Lodge 707 on and after 16 February1986, have engaged in conduct in violation of Section8(b)(1)(A) of the Act.7.Except as found above Respondents Local LodgeNo. 707 and District Lodge No. 91 have not engaged inany other conduct in violation of the Act.THE REMEDYHaving found that Respondent LL 707 and DL 91have engaged in the certain unfair labor practices asfound above, I shall recommend that they be ordered tocease and desist therefrom and that they take certain af-firmative action designed to effectuate the policies of theAct. Ishall provide for the posting of an appropriatenotice to DL 91 employees and DL 91 and LL 707members.The General Counsel has urged that RespondentLocal Lodge No. 707 should be ordered to reimburseGilbert for the legal and other expenses incurred in Gil-bert's defense of Respondent Local Lodge 707's retalia-tory Superior Court action brought against Gilbert. Re-imbursement for all legal expenses limited to defense ofthat proceeding appears appropriate,and I shall providefor it,Power Systems,239 NLRB 445, 450 (1978).Having found that Respondent DL 91 failed to recallWayne A. Gilbert on 11 March 1985 and thereafter toposition of DL 91 Labor Representative it is appropriatethat provision be made that Gilbert be made whole. Anissue on the scope of the remedial make-whole provisionarisesbecause the record reveals Gilbert properly re-called on 11 March 1985 would have been recalled atthat time to a dlr term ending 30 April 1986.However, Ihave also found that both Respondents DL 91 and LL707 have engaged in additional unlawful conduct in ef-fectively preventing Gilbert from running for reelectionto DL 91 dlrposition thereafter,as an incumbent.In initial brief the General Counsel had urged that ifGilbert's status is to be restored"as nearly as possible tothatwhich would have attained but for the illegal dis-crimination," that a rerun election should be directed tobe held for the purpose of determining whether Gilbertshould be entitled to serve another term as DL 91 dlr.Otherwise,so argued the General Counsel,Gilbert maybe denied backpay he would have been entitled to (ifsuccessful in reelection bid). Specific supporting case au-thority was not provided at the time.Respondents have correctly observed the cases hereto-fore submitted by the General Counsel dealt with otherbackpay issues.Respondent argued that the GeneralCounsel in effect was seeking a novel and/or extraordi-nary remedy.With opportunity provided, all partieshave now filed additional and helpful briefs on this reme-dial issue.The General Counsel argues the issue is not novel, buthas now urged an even broader remedy with stated reli-ance (only) on a newly discoveredcase,IronWorkers(Walker Construction), 279NLRB 918 (1986). The Gen-eral Counsel's argument is that merely requiring a rerunelection will not undo the effects of Respondent's aboveunfair labor practices;and, the General Counsel nowurges that, "[T]he most appropriate remedy which canrestore the status quo and assurethat Gilbert will not bedenied compensation he might have otherwise receivedis to direct the Respondent District to reinstate Gilbertto his position as District Labor Representative with fullbackpay and to rerun the 1986 election after Gilbert hashad a period of incumbency equal to the time left in histerm of office when he was unlawfully denied recall."With stated reliance on the same case, Charging Partyargues such a remedy is not punitive, but only remedialin nature.Respondents argue first that the Board does not havejurisdictional authority to order an internal union elec-tion to be run. The argument made,simply put, is thatunder "LMRDA" Congress has expressly and exclusive-ly designated jurisdictional authority to direct and super-vise the rerunning of an internal union election to theSecretaryof Labor.Respondent relies on the holdings ofTeamsters Local 82. v. Crowley,467 U.S. 526, 544 (1984);Trbovich v.MineWorkers,404 U.S. 528, 530 (1972);NLRB v. Allis-Chalmers Mfg. Co.,288 U.S. 175, 185, 187(1967);Calhoon v Harvey,379 U.S. 134 (1964);Anson v.NMU,595 F.Supp. 847, 851 (S.D.N.Y. 1984); and (essen-tially) the exclusivity provision of LMRDA § 403, itself,which provides: MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)The remedy provided by this subchapter for chal-lenging anelection already conducted shall be ex-clusive.The problems with Respondent's arguments wouldappear to be several. Firstly, the instant case does not in-volve issues of private usurpations, State remedy inad-equacies, or individual member challenge. Secondly, theunfair labor practice found here and to be remedied isfundamentally an instance of unlawful union conduct ex-tending an effect beyond internal affairs and in mannerunlawfully interdicting Gilbert's direct exercise of pro-tected Section 7 rights which are particularly entrustedto the Board to safeguard,NLRB v. Marine Workers,391U.S. 418 (1968); andScofield v.NLRB,394 U.S. 423(1969). In my view Respondent's reliance on the Board'sholding inDesert Palace,194 NLRB 818 fn. 5 (1972), inleaving anissueraised before it on labor organizationstatus, based on that organization's compliance with theLandrum-Griffm Act, to appropriate forum under thatAct, is inapposite. Congress has provided the Board withbroad remedial authority to cure invasion and/or denialof Section 7 rights, and the Board has heretofore exer-cised remedial power under the Act, broadly, particular-lyonmatters involving "unimpeded access to theBoard,"OperatingEngineersLocal 138 (Skura),148NLRB 679 (1964). Thirdly, and dispositively it wouldseem,at least upon me, the Board itself has already ad-dressed an attack made upon the exercise of its remedialauthority ina propercase vis-a-vis an ordered rerun of aninternal union election, and it has determined the chal-lenge lacked merit,IronWorkers (Walker Construction),supra.However, in their stated reliance on theCrowleycase,supra (a case in which the Supreme Court addressed aFederal District Court Order of a new election that ig-nored Secretary of Labor expertise) the Respondentshave otherwise raised a concern that an Order of theBoard directing a rerun of the 1986 election, "also couldpossiblygive rise to a cause of action under theLMRDA on behalf of someone who had run successfullyin the first [sic 1986] election but lost in the second [sicrerun] or on behalf of union members who voted forsuch a person in the first election." Although the case isnot controlling on the authority of the Board to effectremedy in the instant matter, given the underlying cir-cumstances of this case, it does appear to raise valid con-siderations for evaluation by the Board that bear on theappropriateness of the Board issuing a remedial orderthatwould vacate the 1986 election and/or direct arerun election, and as well, of the propriety of an im-posed Gilbert incumbency that might affect the otherelected incumbents.In theIronWorkers,case, supra on which the GeneralCounsel and Charging Party (solely) rely to both vacatethe interim election, and to impose Gilbert incumbency,there, the return of the discriminated (former) presidentfor a related period of incumbency, was to the singularoffice of president, in whicha singularsubsequentlyelected incumbent of that office would alone be re-moved. Here, to vacate the April 1986 election wouldnot only adversely effect (at least) 8 indistinguishable in-391cumbents, it would, in my view, adversely and improper-ly impact on the rights of other LLs and their members'designations,without having afforded any of those LLsor their members due process. At least to that extent, theIronWorkers,case supra is deemed properly to be distin-guished. I decline to recommend to the Board that theBoard vacate the election of April 1986. I shall howeverotherwise. fashion a tailored remedy designed to put Gil-bert back in the position he would have enjoyed, had henot been discriminated against by DL 91's failure torecall him, and, had DL 91 and LL 707 not unlawfulyprevented his nomination in February 1986 at least toextent the same would otherwise appear feasible.First, itwill be recommended that the Board orderDistrict 91 and LL 707 to permit Gilbert torun as anincumbent candidate for election to DL 91 dlr positionin the next election to be held, and as soon as possible.Second, in that event, including if there bean interimopening in dlr position with unexpired tenure of that po-sition remaining with time equivalent to Gilbert's clearlydenied incumbency (to wit equivalent of the period from11March 1985 to 30 April 1986), either more or less, noelection shall be conducted for that position until Gilbertshall have first had dlr incumbency afforded to him ofthat duration. Third, by payment of backpay, with inter-est4 Respondent DL 91 shall make Gilbert whole for anyloss of pay and benefits Gilbert may have suffered duringthe period extending from 11 March 1985 through 30April 1986; and, DL 91 and its affiliated LL 707, jointlyand severally, shall additionally make Gilbert whole bypayment of backpay to him, with such computed inter-est, for the period 1 May 1986 until such time as Gilbertshall be allowed to lawfully participatein anelection asa candidate for dlr position; or, upon notice of same, Gil-bert shall decline to do so, or fail to respondin reasona-ble time.Backpay shall otherwise be computed in acordancewith quarterly formula, F.W.Woolworth,90 NLRB 289(1950).Any related questions of interimearnings, includ-ing identified backpay in P&W Settlement Agreement,may be handled at compliance stage.Fourth, it will be recommended that DL 91 and LL707 post a copy of the attached Notices in their respec-tive halls; and that DL 91 provide copies of said noticeto other LLs affiliated with DL 91, for posting in theirhalls, they being willing.However, inasmuch as therecord before me makes clear that DL 91 had been incommunication with its affiliated LLs prior to the April1986 election, and has occasioned (at least) LL 700'sactual declination of a nomination to Gilbert, it will berecommended that DL 91 be ordered to notify LL 700and all its other affiliated LLs, in writing, that it has noobjection to the nomination of Gilbertas anincumbentcandidate for election to dlr position in the next election4 In accordance with the Board's decision inNew Horizons for the Re-tarded,283 NLRB 1183 (1987), interest on and after 1 January 1987 shallbe computed at the "short term Federal rate" for the underpayment oftaxes as set out in the 1986 amendment to 26 U.S.C. § 6621. Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 U.S.C. § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977). 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto be held for that position. I shall further provide thatLL 707 similarly notify its members.The General Counsel has additionally urged that a "vi-sitatorial clause" be provided in the remedial order, oneauthorizing the Board to engage in discovery if neces-sary to monitor compliance with the Board order. Underthe circumstances of this case it appears such a clause isnot warranted. I shall however recommend the issuanceof a broad remedial Order against DL 91 and LL 707, asto GilbertsFinally I have considered all of Respondent's remain-ing arguments as advanced herein, those resting on Gil-bert's purported failure to exhaust internal union reme-dies; failure to file election complaint with Secretary ofLabor; failure to file related suit under Title 1 LMRDAin Federal Court; and failure to request 10(j) relief of theBoard. I conclude and find the same are all withoutmerit.Accordingly, on these findings of fact and conclusionsof law and on the entire record, I issue the followingrecommended6ORDERA. The Respondent, District Lodge No. 91, its offi-cers,agents, successors, and assigns, shall1.Cease and desist from(a) Failing and refusing to recall Wayne A. Gilbert toan open position of District Lodge Labor Representa-tive, because Gilbert has engaged in protected intraunionactivity of preparing and/or distributing views and opin-ions critical of union officials; and/or because Gilbert hasengaged inother protected conduct under Section 7 ofthe Act in filing unfair labor practice charges against theUnion; and/or, because Gilbert has given testimony insupport of the charges, and/or at hearings before theBoard.(b) Failing and refusing to allow Wayne A. Gilbert tobe nominated as acandidate for election to DistrictLodge No. 91 Labor Representative, because of unlawfulnonmembership, or because Gilbert has engaged in theabove described intraunion and/or other conduct pro-tected under Section 7 of the Act.(c) Inanyother manner interfering with, restraining,or coercing Gilbert in the exercise of his Section 7rights.5This is the third instance inwhich LL 707, andthe second instance inwhich DL 91 have been found to have violatedthe Actin their conductagainstGilbert.The cases involving Gilbert have become increasinglycomplicated,and the Board must look to some husbandry of its re-sources In no sense however, should this decision be read as condona-tion or vindication of Gilbert's conduct in every instance. Gilbert's con-duct, as sought to be questionedbeforeme by Respondent Unions ap-pears, in the main, inextricably intertwined in relationship to initiating un-lawful acts of Respondent unions. The simple fact is thatDL 91 and LL707 must actually stop the discrimination and restraint of Gilbert first,and presumably any institutional untoward conduct of Gilbert will thenameliorate;and, if it does not,RespondentsDL 91 and LL 707will thenbe in posture to protect and preserve their legitimate institutional andself-government concerns,cf.Petramalecase, supra,736 F 2d at 17.6 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Restore all benefits, rights and privileges of DistrictLabor Representative status to Wayne A. Gilbert to theextent possible, and permit Gilbert to run for election asan incumbent candidate for District Lodge No. 91 LaborRepresentative position in the next election for that posi-tion to be held as soon as possible, and in the manner,and under the conditions described in the Remedy Sec-tion herein.(b)Together with Local Lodge 707, make Gilbertwhole for any loss in wages and benefits he may havesuffered by payment of backpay to him, with interest, inthe manner previously described in the Remedy Sectionherein.(c)Notify all affiliated Locals, in writing, that DistrictLodge No. 91 has no objection to the candidacy of Gil-bert as an incumbent in the next election to be held fordistrict labor representative position, and that it will re-store to Gilbert the denied period of his incumbency tothe extent, and as early as, possible.(d) Post at District Lodge No. 91's offices copies ofthe attached notice marked "Appendix A."7 Copies ofthe notice, on forms provided by the Regional Officer-in-Charge for Region 39, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent District Lodge No. 91 immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to em-ployees and members are customarily posted. Reasonablesteps shall be taken by the Respondent District LodgeNo. 91 to ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Officer-in-Charge of the Board's Subre-gion 39, in writing, within 20 days from the date of thisOrder, what steps have been taken to comply.B. The Respondent, Local Lodge No. 707, its officers,agents, successors, and assigns, shall1.Cease and desist from(a) Filing state court lawsuits against Gilbert in retalia-tion: for Gilbert's engagement in protected intraunion ac-tivity of preparing and/or distributing views and opin-ions critical of union officials; and/or, because Gilbertengaged inother protected' conduct under Section 7 ofthe Act in filing unfair labor practice charges against theUnion; 'and/or because Gilbert has given testimony insupport of the charges, and/or at hearings before theBoard.(b) Failing and refusing to allow Wayne A. Gilbert tobe lawfully nominated as a candidate for election to Dis-trictLodge No. 91 Labor Representative, because of un-lawful nonmembership in the Union, or because Gilberthas engaged in the above described intraunion and otherconduct protected under Section 7 of the Act.(c) In any other manner restraining or coercing Gil-bert in the exercise of his Section 7 rights.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al LaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " MACHINISTS LODGE 91 (UNITED TECHNOLOGIES)2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reimburse Charging Party, Wayne A. Gilbert, forall legal expenses he has incurred in the defense of thatcertain "Verified Complaint and Application for a Tem-porary and Permanent Injunction and Temporary Re-strainingOrder" filed against Gilbert in the SuperiorCourt of the State of Connecticut, Judicial District ofNew Haven.(b) Together with District Lodge No. 91 make Gilbertwhole for any loss in wages and benefits he may havesuffered by payment of backpay to him, with interest, forthe period and in the manner previously described in theRemedy Section herein.(c)Post at its offices at North Haven, Connecticut,copies of the attached notice marked "Appendix B."8Copies of the notice, on forms provided by the Officer-in-Charge for Subregion 39, after being signed by theRespondent's authorized representative, shall be postedby the Respondent Local Lodge 707 immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to em-ployees and members are customarily posted. Reasonablesteps shall be taken by the Respondent Local Lodge 707to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the officer in charge of Subregion 39 inwriting within 20 days from the date of this Order, whatsteps have been taken to comply.8 See fn.7, supra.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to recall Wayne A. Gil-bert from layoff to an open position of District LaborLodge Representative, because Gilbert has engaged inprotected intraunion activity of preparing and/or distrib-utingviews and opinions critical of union officials;and/or because Gilbert has engaged in other protectedconduct under Section 7 of the Act in filing unfair laborpractice charges against the Union; and/or because Gil-bert has given testimony in support of the charges,and/or at hearings before the Board.WE WILL NOT fail and refuse to allow Wayne A. Gil-bert to be nominated as a candidate for election to Dis-trict Lodge No. 91 Labor Representative because Gilberthas engaged in the above described intraunion and/orother conduct protected under Section 7 of the Act.WE WILL NOT in any other manner interfere with, re-strain or coerce Gilbert in the lawful exercise of his Sec-tion 7 rights.393WE WILL restore all benefits, rights and privileges ofDistrict Labor Representative status toWayne A. Gil-bert; and WE WILL permit Gilbert to run for election as acandidate for District Lodge No. 91 Labor Representa-tive position in the next election to be held for that posi-tion, as an incumbent; and WE WILL restore to Gilbertthe denied period of incumbency, to the extent we areable, and as soon as possible.WE WILL notify, in writing, all our affiliated LocalLodges that we have no objection to the nomination ofGilbert as an incumbent candidate for election to DistrictLabor Lodge Labor Representative in the next electionto be held.WE WILL, together with Local Lodge 707, make Gil-bertwhole for any loss in wages and benefits he mayhave suffered by payment of backpay to him, with inter-est.AERONAUTICALINDUSTRIALDISTRICTLODGE No. 91 INTERNATIONAL ASSOCIA-TION OF MACHINISTS AND AEROSPACEWORKERSAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT file any State Court lawsuit againstWayne A. Gilbert in retaliation: for Gilbert's engagementin protected intraunion activity of preparing and/or dis-tributing views and opinions critical of union officials;and/or because Gilbert engaged in other protected con-duct under Section 7 of the Act in filing unfair laborpractice charges against the Union; and/or because Gil-bert has given testimony in support of the charges,and/or at hearings before the Board.WE WILL NOT fail and refuse to allow Gilbert to benominated as a candidate for election to District LodgeNo. 91 Labor Representative, because of unlawfully as-serted nonmembership in the Union, or because Gilberthas engaged in the above described intraunion and otherconduct protected under Section 7 of the Act.WE WILL NOT in any other manner restrain or coerceGilbert in the exercise of his Section 7 rights.WE WILL reimburse Charging Party Wayne A. Gilbertfor all legal expenses he has incurred in the defense ofthat certain "Verified Complaint and Application for aTemporary and Permanent Injunction and TemporaryRestraining Order" filed against Gilbert, in the SuperiorCourt of the State of Connecticut, Judifical District ofNew Haven.WE WILL, together with District Lodge No. 91, makeGilbert whole for any loss in wages and benefits he mayhave suffered because we unlawfully failed and refusedto allow Gilbert to be nominated as a candidate for elec- 394DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtion to District Lodge 91 Labor Representative, by pay-WE WILL place no objection to Gilbert's nomination asment of backpay to Gilbert, with interest.an incumbent candidate for election to District LodgeLabor Representative in the next election to be held.LOCAL LODGE No. 707, INTERNATIONALASSOCIATIONOF MACHINISTSAND AERO-SPACEWORKERS